Exhibit 10.1

 

EXECUTION VERSION

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of August 2, 2012,

 

among

 

PHH CORPORATION,
as Borrower,

 

THE LENDERS REFERRED TO HEREIN,

 

BANK OF AMERICA, N.A.,
CITIBANK, N.A.
MANUFACTURERS AND TRADERS TRUST COMPANY,
THE ROYAL BANK OF SCOTLAND PLC,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agents,

 

BARCLAYS BANK PLC

as Documentation Agent

 

And

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

CITIGROUP GLOBAL MARKETS INC.

MANUFACTURERS AND TRADERS TRUST COMPANY

 

RBS SECURITIES INC.

 

WELLS FARGO SECURITIES, LLC

 

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

1.

DEFINITIONS

1

 

 

 

2.

THE LOANS

20

 

SECTION 2.1.    Commitments

20

 

SECTION 2.2.    Loans

21

 

SECTION 2.3.    Use of Proceeds

22

 

SECTION 2.4.    [Reserved]

22

 

SECTION 2.5.    Borrowing Procedure

22

 

SECTION 2.6.    [Reserved]

22

 

SECTION 2.7.    Refinancings

23

 

SECTION 2.8.    Fees

23

 

SECTION 2.9.    Repayment of Loans; Evidence of Debt

24

 

SECTION 2.10.    Interest on Loans

24

 

SECTION 2.11.    Interest on Overdue Amounts

25

 

SECTION 2.12.    Alternate Rate of Interest

25

 

SECTION 2.13.    Termination and Reduction of Commitments

25

 

SECTION 2.14.    Prepayment of Loans

26

 

SECTION 2.15.    Eurocurrency Reserve Costs

27

 

SECTION 2.16.    Reserve Requirements; Change in Circumstances

27

 

SECTION 2.17.    Change in Legality

29

 

SECTION 2.18.    Reimbursement of Lenders

29

 

SECTION 2.19.    Pro Rata Treatment

30

 

SECTION 2.20.    Right of Setoff

30

 

SECTION 2.21.    Manner of Payments; Special Application of Payments

30

 

SECTION 2.22.    Taxes

31

 

SECTION 2.23.    Certain Pricing Adjustments

35

 

SECTION 2.24.    Letters of Credit

36

 

SECTION 2.25.    Investment Grade Suspension

40

 

SECTION 2.26.    [Reserved]

40

 

SECTION 2.27.    [Reserved]

40

 

SECTION 2.28.    Defaulting Lenders

40

 

SECTION 2.29.    Replacement of Lenders

42

 

 

 

3.

REPRESENTATIONS AND WARRANTIES OF BORROWER

42

 

SECTION 3.1.    Corporate Existence and Power

43

 

SECTION 3.2.    Corporate Authority and No Violation

43

 

SECTION 3.3.    Governmental and Other Approval and Consents

43

 

SECTION 3.4.    Financial Statements of the Borrower

43

 

SECTION 3.5.    No Material Adverse Change

43

 

SECTION 3.6.    Copyrights, Patents and Other Rights

43

 

SECTION 3.7.    Title to Properties

44

 

SECTION 3.8.    Litigation

44

 

SECTION 3.9.    Federal Reserve Regulations

44

 

SECTION 3.10.    Investment Company Act

44

 

SECTION 3.11.    Enforceability

44

 

SECTION 3.12.    Taxes

44

 

SECTION 3.13.    Compliance with ERISA

45

 

SECTION 3.14.    Disclosure

45

 

SECTION 3.15.    Environmental Liabilities

45

 

SECTION 3.16.    Borrowing Base

45

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

SECTION 3.17.    No Default or Event of Default

45

 

SECTION 3.18.    Closing Date Indebtedness

46

 

SECTION 3.19.    Covenant Availability

46

 

SECTION 3.20.    Solvency

46

 

SECTION 3.21.    Foreign Assets Control Regulations and Anti-Money Laundering

46

 

SECTION 3.22.    Anti-Money Laundering, Patriot Act and Foreign Corrupt
Practices Act

46

 

 

 

4.

CONDITIONS OF LENDING

46

 

SECTION 4.1.    Conditions Precedent to Effectiveness

46

 

SECTION 4.2.    Conditions Precedent to Each Loan and Letter of Credit

48

 

 

 

5.

AFFIRMATIVE COVENANTS

48

 

SECTION 5.1.    Financial Statements, Reports, etc.

48

 

SECTION 5.2.    Corporate Existence; Compliance with Statutes

50

 

SECTION 5.3.    Insurance

50

 

SECTION 5.4.    Taxes and Charges

51

 

SECTION 5.5.    ERISA Compliance and Reports

51

 

SECTION 5.6.    Maintenance of and Access to Books and Records; Examinations

51

 

SECTION 5.7.    Maintenance of Properties

51

 

SECTION 5.8.    Guarantors

52

 

 

 

6.

NEGATIVE COVENANTS

52

 

SECTION 6.1.    Limitation on Subsidiary Indebtedness and Borrower Indebtedness

52

 

SECTION 6.2.    Limitation on Transactions with Affiliates

54

 

SECTION 6.3.    Consolidation, Merger, Sale of Assets

54

 

SECTION 6.4.    Limitations on Liens

55

 

SECTION 6.5.    Sale and Leaseback

57

 

SECTION 6.6.    Consolidated Net Worth

57

 

SECTION 6.7.    Ratio of Indebtedness To Tangible Net Worth

57

 

SECTION 6.8.    Accounting Practices

57

 

SECTION 6.9.    Restrictions Affecting Subsidiaries

57

 

SECTION 6.10.    Maintenance of Available Borrowing Capacity and Third Party
Fleet Financing Capacity

58

 

SECTION 6.11.    Limitation on Negative Pledge Clauses

58

 

SECTION 6.12.    Limitation on Certain Payments and Restricted Payments

59

 

SECTION 6.13.    Acquisitions

61

 

SECTION 6.14.    Line of Business

61

 

SECTION 6.15.    Minimum Liquidity

61

 

 

 

7.

EVENTS OF DEFAULT

61

 

 

 

8.

THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER

63

 

SECTION 8.1.    Administration by Administrative Agent

63

 

SECTION 8.2.    Advances and Payments

64

 

SECTION 8.3.    Sharing of Setoffs and Cash Collateral

64

 

SECTION 8.4.    Notice to the Lenders; Notice of Default

65

 

SECTION 8.5.    Liability of the Administrative Agent

65

 

SECTION 8.6.    Reimbursement and Indemnification

66

 

SECTION 8.7.    Agents in Its Individual Capacity

66

 

SECTION 8.8.    Independent Investigation by Lenders

66

 

SECTION 8.9.    Notice of Transfer

67

 

SECTION 8.10.    Successor Administrative Agent

67

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

SECTION 8.11.    Resignation of an Issuing Lender; Duties of Issuing Lender

67

 

SECTION 8.12.    Syndication Agents and Documentation Agent

68

 

 

 

9.

[RESERVED]

68

 

 

 

10.

MISCELLANEOUS

68

 

SECTION 10.1.    Notices

68

 

SECTION 10.2.    Survival of Agreement, Representations and Warranties, etc.

68

 

SECTION 10.3.    Successors and Assigns; Syndications; Loan Sales;
Participations

69

 

SECTION 10.4.    Expenses

71

 

SECTION 10.5.    Indemnity

72

 

SECTION 10.6.    CHOICE OF LAW

72

 

SECTION 10.7.    No Waiver

72

 

SECTION 10.8.    Extension of Maturity

73

 

SECTION 10.9.    Amendments, etc.

73

 

SECTION 10.10.    Severability

73

 

SECTION 10.11.    SERVICE OF PROCESS; WAIVER OF JURY TRIAL

73

 

SECTION 10.12.    Headings

75

 

SECTION 10.13.    Execution in Counterparts

75

 

SECTION 10.14.    Entire Agreement

75

 

SECTION 10.15.    Language

75

 

SECTION 10.16.    Confidentiality

75

 

SECTION 10.17.    USA PATRIOT Act

76

 

SECTION 10.18.    No Fiduciary Duty

76

 

SECTION 10.19.    Release of Subsidiary Guarantors

77

 

SECTION 10.20.    Excluded Subsidiaries

77

 

SECTION 10.21.    Reaffirmation

77

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

1.1A

Commitments

1.1B

Excluded Subsidiaries

2.24

Existing Letters of Credit

5.1(c)

Existing Mortgage Warehouse Facilities and Servicing Advance Facilities

6.1

Existing Indebtedness of Material Subsidiaries and Subsidiary Guarantors

6.4

Existing Liens

6.13

Potential Acquisitions

 

 

EXHIBITS

 

 

 

A

Form of Assignment and Assumption

B

Form of Compliance Certificate

C

Form of Borrowing Request

D

Form of U.S. Tax Compliance Certificate

E

Form of Borrowing Base Certificate

F

Form of Subsidiary Guarantee

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”), dated as of August 2,
2012, among PHH CORPORATION, a Maryland corporation (the “Borrower”), the
Lenders referred to herein, BANK OF AMERICA, N.A., CITIBANK, N.A., MANUFACTURERS
AND TRADERS TRUST COMPANY, THE ROYAL BANK OF SCOTLAND PLC and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as syndication agents, BARCLAYS BANK PLC, as documentation
agent, and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders.

 

INTRODUCTORY STATEMENT

 

The Borrower, certain of the Lenders, certain other parties and the
Administrative Agent are parties to the Amended and Restated Competitive Advance
and Revolving Credit Agreement, dated as of January 6, 2006, as amended (the
“Existing Credit Agreement”), pursuant to which, among other things, the Lenders
party thereto established a committed revolving credit facility under which
revolving loans have been made to the Borrower.  Capitalized terms used in this
Introductory Statement shall have the meanings set forth in this Agreement
unless the context otherwise requires.

 

The Borrower has requested that the aggregate Commitments be reduced to
$300,000,000, comprised of a committed $250,000,000 revolving Tranche A Facility
and a committed $50,000,000 revolving Tranche B Facility, and the Canadian
tranche of revolving loans be terminated, and certain other amendments to the
Existing Credit Agreement be made.

 

The Borrower, the Lenders and the Administrative Agent desire to amend and
restate the Existing Credit Agreement pursuant to this Agreement and to continue
the Borrower’s payment and performance obligations under the Existing Credit
Agreement, as amended and restated hereby.

 

1.              DEFINITIONS

 

For the purposes hereof unless the context otherwise requires, the following
terms shall have the meanings indicated, all accounting terms not otherwise
defined herein shall have the respective meanings accorded to them under GAAP
and all terms defined in the New York Uniform Commercial Code and not otherwise
defined herein shall have the respective meanings accorded to them therein:

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article 2.

 

“ABR Spread” shall mean, at any date or for any period of determination, the ABR
Spread that would be in effect on such date pursuant to the chart set forth in
Section 2.23 based on the rating of the Index Debt.

 

“Act” shall have the meaning assigned to such term in Section 10.17.

 

“Acquisition” shall have the meaning assigned to such term in Section 6.13.

 

“Adjusted LIBOR” shall mean, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards to the nearest 1/16
of 1% if not already an integral multiple of 1/16 of 1%) equal to (a) LIBOR for
such Interest Period multiplied by (b) the Statutory Reserves.

 

“Affiliate” shall mean as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of

 

--------------------------------------------------------------------------------


 

this definition, a Person shall be deemed to be “controlled by” another if such
latter Person possesses, directly or indirectly, power either to (i) vote 10% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of such controlled Person or
(ii) direct or cause the direction of the management and policies of such
controlled Person whether by contract or otherwise.

 

“Agents” shall mean the collective reference to the Administrative Agent, the
Syndication Agents and the Documentation Agent.

 

“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the amount of such
Lender’s Commitments then in effect or, if the Commitments have been terminated,
the amount of such Lender’s Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.

 

“Alternate Base Rate” shall mean for any day, a rate per annum (rounded upwards
to the nearest 1/16 of 1% if not already an integral multiple of 1/16 of 1%)
equal to the greatest of (a) the Prime Rate in effect for such day, (b) the
Federal Funds Effective Rate in effect for such day plus ½ of 1% and (c) the
Adjusted LIBOR that would be calculated as of such day (or if such day is not a
Business Day, the immediately preceding Business Day) in respect of a proposed
LIBOR Loan with a one month Interest Period plus 1%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBOR shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBOR, respectively.

 

“Applicable Law” shall mean all provisions of statutes, rules, regulations and
orders of governmental bodies or regulatory agencies applicable to a Person, and
all orders and decrees of all courts and arbitrators in proceedings or actions
in which the Person in question is a party.

 

“Asset Securitization Subsidiary” shall mean (i) any Subsidiary engaged solely
or substantially in the business of effecting asset securitization transactions
permitted by this Agreement and activities incidental thereto or (ii) any
Subsidiary whose primary purpose is to hold title or ownership interests in
vehicles, equipment, leases, mortgages, relocation assets, financial assets and
related assets under management and mortgage servicing advances.  For the
avoidance of doubt, the entities listed on Schedule 1.1B hereto under the
heading “Asset Securitization Subsidiaries” are Asset Securitization
Subsidiaries.

 

“Assignment and Assumption” shall mean an agreement substantially in the form of
Exhibit A hereto, executed by the assignor, the assignee and the other parties
as contemplated thereby.

 

“Available Borrowing Capacity” shall mean committed borrowing capacity which may
be drawn (taking into account required reserves and discounts) upon or has been
drawn upon by the Borrower or any of its Subsidiaries under committed Mortgage
Warehouse Facilities (other than (i) uncommitted warehouse facilities provided
by Government-Sponsored Enterprises and (ii) facilities whose sole purpose is
for gestation financing).

 

“Bankruptcy Event” shall mean, with respect to any Person, that such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee,

 

2

--------------------------------------------------------------------------------


 

administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest,
the acquisition of any ownership interest, or the exercise of control, in such
Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person to reject, repudiate, disavow or disaffirm any obligations such as those
under this Agreement or other agreements to extend credit.

 

“Basis Point” shall mean 1/100th of 1%.

 

“Board” shall mean the Board of Governors of the Federal Reserve System.

 

“Borrowing” shall mean a group of Loans of a single Interest Rate Type made by
certain Lenders on a single date and as to which a single Interest Period is in
effect.

 

“Borrowing Base” shall mean, at any time, the sum of (a) the book value of all
unencumbered and unrestricted tangible assets (which, for the avoidance of
doubt, shall exclude goodwill) of the Borrower and its Consolidated Subsidiaries
other than mortgage servicing rights; plus (b) the product of (x) the book value
of the Borrower’s and the Subsidiary Guarantors’ Unencumbered Mortgage Servicing
Rights and (y) 75%; provided that cash, Cash Equivalents and accounts receivable
will be excluded in calculating the Borrowing Base.  For purposes of determining
the Borrowing Base, Unencumbered Mortgage Servicing Rights will be
marked-to-market on a daily basis.  For the avoidance of doubt, assets and
mortgage servicing rights will not be included in the Borrowing Base if there
are legal or contractual restrictions impairing or preventing the pledge of such
assets or mortgage servicing rights in whole or in part (other than, in the case
of mortgage servicing rights, restrictions imposed by guidelines of
Government-Sponsored Enterprises).

 

“Borrowing Base Compliance” shall mean, at any date of determination, the ratio
of the Borrowing Base to Unsecured Indebtedness is at least 1.20 to 1.00.

 

“Borrowing Request” shall mean a request made pursuant to Section 2.5
substantially in the form of Exhibit C.

 

“Business Day” shall mean, with respect to any Loan, any day other than a
Saturday, Sunday or other day on which banks in New York City are permitted or
required by law to close; provided that when used in connection with a LIBOR
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in Dollars on the London Interbank Market (or such
other interbank eurocurrency market where the foreign currency and exchange
operations in respect of Dollars are then being conducted for delivery on the
first day of such Interest Period).

 

“Canadian Credit Facility” shall mean any revolving credit facility between or
among PHH Vehicle Management Services Inc., a Canadian subsidiary of the
Borrower, The Bank of Nova Scotia, the other lenders party thereto and any other
parties thereto, as approved by the Lenders and whose assets are excluded from
the Borrowing Base.

 

3

--------------------------------------------------------------------------------


 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing
other than Indebtedness convertible into or exchangeable for Capital Stock of
the Borrower.

 

“Cash Collateral Account” shall mean a collateral account established with the
Administrative Agent, in the name of the Administrative Agent and under its sole
dominion and control, into which the Borrower shall from time to time deposit
Dollars pursuant to the express provisions of this Agreement requiring such
deposit.

 

“Cash Equivalents” shall mean (i) investments in commercial paper maturing in
not more than 270 days from the date of issuance which at the time of
acquisition is rated at least A-1 or the equivalent thereof by S&P, or P-1 or
the equivalent thereof by Moody’s, (ii) investments in direct obligations or
obligations which are guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having a maturity of not more than
three years from the date of acquisition, (iii) investments in certificates of
deposit maturing not more than one year from the date of origin issued by a
Lender or a bank or trust company organized or licensed under the laws of the
United States or any state or territory thereof having capital, surplus and
undivided profits aggregating at least $500,000,000 and in each case A rated or
better by S&P or Moody’s, (iv) money market mutual funds having assets in excess
of $2,000,000,000, (v) investments in asset-backed or mortgage-backed
securities, including investments in collateralized, adjustable rate mortgage
securities and those mortgage-backed securities which are rated at least AA by
S&P or Aa by Moody’s or are of comparable quality at the time of investment, and
(vi) banker’s acceptances maturing not more than one year from the date of
origin issued by a bank or trust company organized or licensed under the laws of
the United States or any state or territory thereof and having capital, surplus
and undivided profits aggregating at least $500,000,000, and rated A or better
by S&P or Moody’s.

 

“CFC” shall mean a Foreign Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.

 

“CFC Holdco” shall mean any Domestic Subsidiary substantially all the assets of
which consist of Capital Stock of one or more CFCs.

 

“Change in Control” shall mean (i) the acquisition by any Person or group
(within the meaning of the Securities Exchange Act of 1934, as amended, and the
rules of the Securities and Exchange Commission thereunder as in effect on the
Closing Date), directly or indirectly, beneficially or of record, of ownership
or control of in excess of 35% of the voting common stock of the Borrower on a
fully diluted basis at any time, (ii) if at any time, individuals who at the
Closing Date constituted the Board of Directors the Borrower (together with any
new directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Borrower, as the case may be, was approved
by a vote of the majority of the directors then still in office who were either
directors at the Closing Date or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Borrower then in office, (iii) any “change in control”
of the Borrower or similar event (however denominated) under any agreement
referred to in Section 6.12(a)(v) or (iv) the

 

4

--------------------------------------------------------------------------------


 

Borrower is required by the holders of any Indebtedness of the Borrower to repay
or redeem such Indebtedness as a result of a Delisting if the conditions in
Section 6.12(c) (excluding clause (i)(y) thereof) would not be satisfied.

 

“Closing Date” shall mean August 2, 2012.

 

“Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations issued thereunder, as now and hereafter in effect, or any successor
provision thereto.

 

“Commitments” shall mean the aggregate Tranche A Commitments and the Tranche B
Commitments.

 

“Commitment Period” shall mean for any Lender the period from and including the
Closing Date to but not including the applicable Termination Date or such
earlier date on which the applicable Commitments shall have been terminated in
accordance with the terms hereof.  The Commitment Period may be designated the
“Tranche A Commitment Period” or the “Tranche B Commitment Period”, as
applicable.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated June 22, 2012.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Assets” shall mean, at any date of determination, the total assets
of the Borrower and its Consolidated Subsidiaries determined in accordance with
GAAP.

 

“Consolidated Net Worth” shall mean, at any date of determination, all amounts
which would be included on a balance sheet of the Borrower and its Consolidated
Subsidiaries under stockholders’ equity as of such date in accordance with GAAP.

 

“Consolidated Subsidiaries” shall mean all Subsidiaries of the Borrower that are
required to be consolidated with the Borrower for financial reporting purposes
in accordance with GAAP.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Convertible Notes” shall mean any convertible notes issued by the Borrower and
outstanding on the Closing Date and any other convertible notes issued by the
Borrower after the Closing Date having terms customary for convertible notes, as
determined by the Borrower.

 

“Credit Party” shall mean the Administrative Agent, the Issuing Lenders or any
other Lender.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies

 

5

--------------------------------------------------------------------------------


 

the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified) has not been satisfied, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (a) upon the
funding or payment by such Lender of such portion or amount, (b) has notified
the Borrower or any Credit Party in writing that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing indicates that such position is based on such Lender’s good faith
determination that a condition precedent to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent or an Issuing Lender, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Person’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event; provided that a Lender shall not be a Defaulting Lender solely by virtue
of any ownership interest, the acquisition of any ownership interest, or the
exercise of control, in such Person by a Governmental Authority or
instrumentality thereof.

 

“Delisting” shall have occurred at any time that the shares of common stock of
the Borrower are not listed for trading on any United States national securities
exchange.

 

“Disqualified Stock” “ shall mean that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the sole option of the
holder thereof, in any case, on or prior to the 91st day after the Tranche A
Termination Date.

 

“Documentation Agent” shall mean Barclays Bank PLC.

 

“Dollars” and “$” and “US$” shall mean lawful currency of the United States.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of any political subdivision of the United States.

 

“Environmental Laws” shall mean any and all federal, provincial, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or requirements of any Governmental Authority regulating, relating to or
imposing liability or standards of conduct concerning, any Hazardous Material or
environmental protection or health and safety, as now or at any time hereafter
in effect, including without limitation, the Clean Water Act also known as the
Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq., the Clean Air
Act, 42 U.S.C. §§ 7401 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 et seq., the Surface Mining Control and
Reclamation Act, 30 U.S.C. §§ 1201 et seq., the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the
Superfund Amendment and Reauthorization Act of 1986, Public Law 99-499, 100
Stat. 1613, the Emergency Planning and Community Right to Know Act, 42 U.S.C. §§
11001 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq., the Occupational Safety and Health Act as amended, 29 U.S.C. § 655 and §
657, together, in each case, with any amendment thereto, and the regulations
adopted and publications promulgated thereunder and all substitutions thereof.

 

6

--------------------------------------------------------------------------------


 

“Environmental Liabilities” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as such
may be amended, and the regulations promulgated thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) the failure of any Plan to comply with any material
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the material terms of such Plan; (b) the existence with respect to any Plan
of a non-exempt Prohibited Transaction; (c) any Reportable Event; (d) the
failure of any Loan Party or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (e) a determination that any Pension
Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA); (f) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan; (g) the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or the incurrence by any Loan Party or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Pension Plan, including but not limited to the imposition of any Lien in favor
of the PBGC or any Pension Plan; (h) the receipt by any Loan Party or any of its
ERISA Affiliates from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan under Section 4042 of ERISA; (i) the failure by any Loan Party
or any of its ERISA Affiliates to make any required contribution to a
Multiemployer Plan pursuant to Sections 431 or 432 of the Code; (j) the
incurrence by any Loan Party or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Multiemployer
Plan; (k) the receipt by any Loan Party or any of its ERISA Affiliates of any
notice, or the receipt by any Multiemployer Plan from a Loan Party or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent, in
Reorganization, in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA), or terminated (within the
meaning of Section 4041A of ERISA); or (l) the failure by any Loan Party or any
of its ERISA Affiliates to pay when due (after expiration of any applicable
grace period) any installment payment with respect to Withdrawal Liability under
Section 4201 of ERISA; and (m) any Foreign Plan Event.

 

“Event of Default” shall have the meaning assigned to such term in Article 7.

 

“Exposure” shall mean, at any time, the sum of (i) the principal amount of the
Loans and (ii) the L/C Exposure.

 

7

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” shall mean any (i) Asset Securitization Subsidiary, (ii)
Subsidiary of which the Borrower and its wholly-owned Subsidiaries collectively
do not own Capital Stock representing at least 90% of the voting interests of
such Subsidiary, (iii) CFC, (iv) CFC Holdco, (v) Subsidiary with less than
$1,000,000 of consolidated assets as determined in accordance with GAAP and (vi)
Subsidiary that has been designated as an “Additional Excluded Subsidiary” on
Schedule 1.1B and any Subsidiary which has been designated by a financial
officer of the Borrower as an Excluded Subsidiary after the Closing Date
pursuant to Section 10.20.  Schedule 1.1B hereto lists all Excluded Subsidiaries
as of the Closing Date.

 

“Excluded Taxes” shall mean with respect to any Credit Party (i) Taxes imposed
on or measured by net income (however denominated), franchise Taxes (imposed in
lieu of net income Taxes), and branch profits Taxes, in each case, (a) imposed
as a result of such Credit Party being organized under the laws of, or having
its principal office or, in the case of any Lender, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes, (ii) United States
federal withholding Taxes to the extent attributable to such Credit Party’s
failure to comply with Section 2.22(a), (iii) in the case of a Lender, United
States federal withholding Taxes that could be properly imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (a) such Lender acquires such interest in the Loan or Commitment or (b)
such Lender changes its lending office, except in each case to the extent that
(x) such Lender’s assignor (if any) was entitled at the time of assignment (or
such Lender was entitled at the time it changed its lending office) to receive
additional amounts with respect to such Taxes pursuant to Section 2.22, or (y)
such Taxes are imposed as a result of the assignment, designation of a new
lending office, acquisition or the appointment of a successor Agent at the
request of the Borrower and (iv) United States federal withholding Taxes imposed
pursuant to FATCA.

 

“Existing Credit Agreement” shall have the meaning assigned to such term in the
Introductory Statement to this Agreement.

 

“Existing Letters of Credit” shall mean all letters of credit outstanding under
the Existing Credit Agreement immediately prior to the Closing Date.

 

“Existing Mortgage Warehouse Facilities” shall mean the mortgage warehouse
facilities and mortgage warehouse conduits listed on Schedule 5.1(c) as of the
Closing Date (which shall include, without limitation, the PHH Home Loans
Mortgage Warehouse Facilities).

 

“Extensions of Credit” shall mean, as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Loans held by such
Lender then outstanding and (b) such Lender’s Percentage of the aggregate L/C
Exposure then outstanding.

 

“Facility” shall mean the Tranche A Facility or the Tranche B Facility, as
applicable.

 

“Facility Fee” shall have the meaning assigned to such term in Section 2.8.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal

 

8

--------------------------------------------------------------------------------


 

funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.  If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate, for any reason, including, without limitation, the
inability or failure of the Administrative Agent to obtain sufficient bids or
publications in accordance with the terms hereof, the Alternate Base Rate shall
be determined without regard to clause (b) of such defined term until the
circumstances giving rise to such inability no longer exist.  Any change in the
Alternate Base Rate due to a change in the Federal Funds Effective Rate shall be
effective on the effective date of such change in the Federal Funds Effective
Rate.

 

“Fitch” shall mean Fitch Investors Service, Inc. and any successor thereto.

 

“FLRT Transaction” shall mean the series of transactions under which PHH Vehicle
Management Services Inc. (“PHH VMS”) securitizes leases through the transfer of
leased equipment, including related leases and lease rights (the “Securitized
Assets”), from PHH VMS to various Canadian Asset Securitization Subsidiaries,
which then, directly or indirectly, transfer the Securitized Assets (or portions
thereof) to Fleet Leasing Receivables Trust.

 

“Foreign Plan” shall mean each employee pension benefit plan (within the meaning
of Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject
to US law and is maintained or contributed to by any Loan Party or any ERISA
Affiliate.

 

“Foreign Plan Event” shall mean, with respect to any Foreign Plan, (A) the
failure to make or, if applicable, accrue in accordance with normal accounting
practices, any employer or employee contributions required by applicable law or
by the terms of such Foreign Plan; (B) the failure to register or loss of good
standing with applicable regulatory authorities of any such Foreign Plan
required to be registered; or (C) the failure of any Foreign Plan to comply with
any material provisions of applicable law and regulations or with the material
terms of such Foreign Plan.

 

“Foreign Subsidiary” shall mean any Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Fundamental Documents” shall mean this Agreement, the Subsidiary Guarantee and
any other ancillary documentation which is required to be, or is otherwise,
executed by the Borrower or any Subsidiary and delivered to the Administrative
Agent in connection with this Agreement.

 

“Funding Office” shall mean the office of the Administrative Agent specified in
Section 10.1 or such other office as may be specified from time to time by the
Administrative Agent or the respective Affiliate of the Administrative Agent as
its funding office by written notice to the Borrower and the Lenders.

 

“GAAP” shall mean generally accepted accounting principles consistently applied
(except for accounting changes in response to FASB releases or other
authoritative pronouncements); provided, however, that all calculations made
pursuant to Sections 6.6 and 6.7 and the related definitions shall have been
computed based on such generally accepted accounting principles as are in effect
on the last day of the most recently completed fiscal quarter for which
financial statements were available prior to the Closing Date.  In the event
that any “Accounting Change” (as defined below) shall occur and such change
results in a change in the method of calculation of the Borrowing Base or
financial covenants, standards or terms in this Agreement,

 

9

--------------------------------------------------------------------------------


 

then the Borrower and the Administrative Agent agree to enter into negotiations
in order to amend such provisions of this Agreement so as to reflect equitably
such Accounting Changes with the desired result that the criteria for evaluating
the Borrower’s financial condition shall be the same after such Accounting
Changes as if such Accounting Changes had not been made.  Until such time as
such an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, the Borrowing Base and all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred. 
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by FASB or, if
applicable, the SEC.  For the purposes of determining compliance with any
provision of this Agreement or any other Fundamental Document and any related
definitions, the determination of whether a lease is to be treated as an
operating lease or a Capital Lease shall be made without giving effect to any
change in GAAP that becomes effective on or after the Closing Date that would
require operating leases to be treated similarly to Capital Leases.

 

“Governmental Authority” shall mean any federal, provincial, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case, whether of the United States or
foreign.

 

“Government-Sponsored Enterprise” shall mean (i) Fannie Mae, (ii) Freddie Mac,
(iii) Ginnie Mae or (iv) any other U.S. Department of Housing and Urban
Development entity.

 

“Guarantee” shall mean, as to any Person, any direct or indirect obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, Capital
Lease, dividend or other monetary obligation (“primary obligation”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services, in each case, primarily for the purpose of
assuring the owner of any such primary obligation of the repayment of such
primary obligation or (d) as a general partner of a partnership or a joint
venturer of a joint venture in respect of indebtedness of such partnership or
such joint venture which is treated as a general partnership for purposes of
Applicable Law.  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount (or portion thereof) of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder as determined by the
Borrower in good faith); provided that the amount of any Guarantee shall be
limited to the extent necessary so that such amount does not exceed the value of
the assets of such Person (as reflected on a consolidated balance sheet of such
Person prepared in accordance with GAAP) to which any creditor or beneficiary of
such Guarantee would have recourse.  Notwithstanding the foregoing definition,
the term “Guarantee” shall not include any direct or indirect obligation of a
Person as a general partner of a general partnership or a joint venturer of a
joint venture in respect of Indebtedness of such general partnership or joint
venture, to the extent such Indebtedness is contractually non-recourse to the
assets of such Person as a general partner or joint venturer (other than assets
comprising the capital of such general partnership or joint venture).

 

“Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances, or similar materials defined as such in any Environmental Law.

 

10

--------------------------------------------------------------------------------


 

“Indebtedness” shall mean (i) all indebtedness, obligations and other
liabilities of the Borrower and its Subsidiaries which are, at the date as of
which Indebtedness is to be determined, includable as liabilities in a
consolidated balance sheet of the Borrower and its Subsidiaries, other than (v)
accounts payable, accrued expenses and derivatives transactions entered into in
the ordinary course of business pursuant to hedging programs (provided that such
hedging programs are for non-speculative purposes), (w) advances from clients
obtained in the ordinary course of the relocation management services business
of the Borrower and its Subsidiaries, (x) current and deferred income taxes and
other similar liabilities, (y) minority interest and (z) liabilities
attributable to the conversion option in any Convertible Notes, plus (ii)
without duplicating any items included in Indebtedness pursuant to the foregoing
clause (i) (but excluding reinsurance obligations of Atrium Insurance
Corporation and its successors and assigns), the maximum aggregate amount of all
liabilities of the Borrower or any of its Subsidiaries under any Guarantee,
indemnity or similar undertaking given or assumed of, or in respect of, the
indebtedness, obligations or other liabilities, assets, revenues, income or
dividends of any Person other than the Borrower or one of its Subsidiaries and
(iii) all other obligations or liabilities of the Borrower or any of its
Subsidiaries in relation to the discharge of the obligations of any Person other
than the Borrower or one of its Subsidiaries.

 

“Indemnified Taxes” shall mean all Taxes and Other Taxes, but excluding any
Excluded Taxes, imposed on or with respect to any payment made by or on account
of any obligation of any Loan Party under this Agreement or any other
Fundamental Document.

 

“Index Debt” shall have the meaning assigned to such term in Section 2.23.

 

“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Interest Payment Date” shall mean, with respect to any Borrowing, the last day
of the Interest Period applicable thereto and, in the case of a LIBOR Borrowing
with an Interest Period of more than three months’ duration, each day that would
have been an Interest Payment Date had successive Interest Periods of three
months’ duration been applicable to such Borrowing, and, in addition, the date
of any refinancing or conversion of a Borrowing with, or to, a Borrowing of a
different Interest Rate Type.

 

“Interest Period” shall mean (a) as to any LIBOR Borrowing (i) the period
commencing on the date of such Borrowing, and ending one week after the date of
such Borrowing or (ii) the period commencing on the date of such Borrowing, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3, 6 or,
subject to each Lender’s approval, 9 or 12 months thereafter, as the Borrower
may elect and (b) as to any ABR Borrowing, the period commencing on the date of
such Borrowing and ending on the earliest of (i) the next succeeding March 31,
June 30, September 30 or December 31, (ii) the Tranche A Termination Date or the
Tranche B Termination Date, as applicable, and (iii) the date such Borrowing is
refinanced with a Borrowing of a different Interest Rate Type in accordance with
Section 2.7 or is prepaid in accordance with Section 2.14; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of LIBOR Loans only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) no Interest Period with respect to any LIBOR
Borrowing may be selected which would result in the aggregate amount of LIBOR
Loans under a Facility having Interest Periods ending after any day on which a
Commitment reduction is scheduled to occur being in excess of the Total Tranche
A Commitment or Total Tranche B Commitment, as applicable, scheduled to be in
effect after such date.  Interest

 

11

--------------------------------------------------------------------------------


 

shall accrue from, and including, the first day of an Interest Period to, but
excluding, the last day of such Interest Period.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement or other similar financial agreement or
arrangement.

 

“Interest Rate Type” when used in respect of any Loan or Borrowing, shall refer
to the rate by reference to which interest on such Loan or on the Loans
comprising such Borrowing is determined.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Lender” shall mean JPMorgan Chase Bank and/or such other of the Lenders
as may be designated in writing by the Borrower and which agrees in writing to
act as such in accordance with the terms hereof.

 

“Joint Lead Arrangers” shall mean the collective reference to J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup
Global Markets Inc., Manufacturers, Traders Trust Company and RBS Securities
Inc. and Wells Fargo Securities, LLC.

 

“JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, N.A.

 

“L/C Exposure” shall mean, at any time, the amount expressed in Dollars of the
aggregate face amount of all drafts which may then or thereafter be presented by
beneficiaries under all Letters of Credit then outstanding plus (without
duplication) the face amount of all drafts which have been presented under
Letters of Credit but have not yet been paid or have been paid but not
reimbursed.  Each Lender shall be deemed to hold its Percentage of the aggregate
L/C Exposure.

 

“Lender” shall mean each Tranche A Lender and each Tranche B Lender, as
applicable.

 

“Lender Parent” shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a Subsidiary.

 

“Lending Office” shall mean, with respect to any of the Lenders, the branch or
branches (or affiliate or affiliates) from which any such Lender’s LIBOR Loans
or ABR Loans, as the case may be, are made or maintained and for the account of
which all payments of principal of, and interest on, such Lender’s LIBOR Loans
or ABR Loans are made, as notified to the Administrative Agent from time to
time.

 

“Letter of Credit Agreement” shall mean a letter of credit agreement referenced
in Section 2.24(g).

 

“Letters of Credit” shall mean the letters of credit issued pursuant to Section
2.24.

 

“LIBOR” shall mean, with respect to each day during each Interest Period
pertaining to a LIBOR Borrowing, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page (or any successor page thereto) as of 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period.  In the
event that such rate does not appear on the Reuters Screen LIBOR01 Page (or
otherwise on such screen), the “LIBOR” shall be determined by reference to such
other comparable publicly

 

12

--------------------------------------------------------------------------------


 

available service for displaying eurodollar rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent offers Dollar deposits at or about
11:00 A.M., New York City time, two Business Days prior to the beginning of such
Interest Period in the interbank eurodollar market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.

 

“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.

 

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to LIBOR in accordance with the provisions of Article 2 (other than
ABR Loans).

 

“LIBOR Spread” shall mean, at any date or for any period of determination, the
LIBOR Spread that would be in effect on such date or during such period pursuant
to the chart set forth in Section 2.23 based on the rating of the Index Debt.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind whatsoever (including any conditional sale or other title
retention agreement, any lease in the nature thereof or agreement to give any
financing statement under the Uniform Commercial Code of any jurisdiction).

 

“Loans” shall mean the Tranche A Loans and the Tranche B Loans, as applicable.

 

“Loan Parties” shall mean the Borrower and each Subsidiary Guarantor (and each,
a “Loan Party”).

 

“Majority Facility Lenders” shall mean, with respect to any Facility, the
holders of more than 50% of the aggregate unpaid principal amount of the
Exposure outstanding under such Facility (or, prior to any termination of the
Tranche A Commitments or the Tranche B Commitment, the holders of more than 50%
of the Total Tranche A Commitment or Total Tranche B Commitment, as applicable).

 

“Margin Stock” shall be as defined in Regulation U of the Board.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any other Fundamental Document or the rights
and remedies of the Administrative Agent and the Lenders hereunder or
thereunder.

 

“Material Subsidiary” shall mean any Domestic Subsidiary of the Borrower or any
Subsidiary of the Borrower which principally transacts business in the United
States, in each case, which together with its Subsidiaries at the time of
determination had assets constituting 10% or more of Consolidated Assets,
accounts for 10% or more of Consolidated Net Worth, or accounts for 10% or more
of the revenues of the Borrower and its Consolidated Subsidiaries for the
Rolling Period immediately preceding the date of determination.

 

“Minimum Liquidity” shall mean, at any date of determination, the sum of (i) the
Commitments available to be drawn, plus (ii) the unused availability under the
Canadian Credit Facility, plus (iii) unrestricted and unencumbered cash and Cash
Equivalents of the Borrower and its wholly-owned Subsidiaries.

 

“Moody’s” shall mean Moody’s Investors Service Inc.

 

13

--------------------------------------------------------------------------------


 

“Mortgage Warehouse Facilities” shall mean (i) the Existing Mortgage Warehouse
Facilities and (ii) each other credit facility or conduit for the warehousing or
gestation of mortgages that provides financing to the Borrower or any of its
Subsidiaries.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean, in connection with any sale or disposition, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment or principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of attorneys’ fees, accountants’ fees,
investment banking fees and other professional and transactional fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such sale or
disposition and other customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and amounts provided as a reserve
in accordance with GAAP against any liability associated with such sale or
disposition (including, without limitation, pension or other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligation of such sale or disposition); provided that such
amounts shall be considered Net Cash Proceeds upon release of such reserve.

 

“Non-U.S. Lender” shall mean a Lender that is not a U.S. Person.

 

“Obligations” shall mean (i) the obligation of the Borrower to make due and
punctual payment of principal of, and interest on (including post-petition
interest, whether or not allowed), the Loans, the Facility Fee, reimbursement
obligations in respect of Letters of Credit, and all other monetary obligations
of the Borrower to the Administrative Agent, any Issuing Lender or any Lender
under this Agreement or the other Fundamental Documents or with respect to any
Interest Rate Protection Agreements entered into between the Borrower or any of
its Subsidiaries and any Lender and (ii) the obligations of each Subsidiary
Guarantor under the Subsidiary Guarantee.

 

“OFAC” shall have the meaning assigned to such term in Section 3.21.

 

“Other Connection Taxes” shall mean, with respect to any Credit Party, Taxes
imposed as a result of a present or former connection between such Credit Party
and the jurisdiction imposing such Tax (other than connections arising from such
Credit Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Fundamental Document, or sold or assigned an interest in any Loan or Fundamental
Document).

 

“Other Taxes” shall mean any and all present or future stamp, court,
documentary, intangible, recording, filing, or similar Taxes or any other excise
or property Taxes, charges or similar levies arising from any payment made
hereunder or from the execution, delivery, performance, enforcement, or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Fundamental Document,
excluding, however, such Taxes imposed as a result of a transfer or assignment
(other than a transfer or assignment that occurs at the request of the
Borrower).

 

“Participant” shall have the meaning assigned to such term in Section 10.3(g).

 

14

--------------------------------------------------------------------------------


 

“Participant Register” shall have the meaning assigned to such term in Section
10.3(g).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Pension Plan” shall mean any Plan subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA.

 

“Percentage” shall mean the Tranche A Percentage or the Tranche B Percentage, as
applicable; provided that in the case of Section 2.28 when a Defaulting Lender
shall exist, “Percentage” shall be computed disregarding any Defaulting Lender’s
Commitments, Loans and L/C Exposure.

 

“Permitted Encumbrances” shall mean Liens permitted under Section 6.4.

 

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization or government or any agency or
political subdivision thereof.

 

“PHH Home Loans Intercompany Credit Agreement” shall mean the intercompany loan
agreement and the promissory note related thereto between PHH Corporation and
PHH Home Loans, LLC, as borrower, providing for working capital to PHH Home
Loans, LLC, dated as of December 11, 2009, as modified, supplemented, amended or
restated from time to time.

 

“PHH Home Loans Mortgage Warehouse Facilities” shall mean the agreements listed
on Schedule 5.1(c) hereto and any amendments, modifications, refinancing,
replacements or additions thereto, whether in the same facility or a different
Mortgage Warehouse Facility, from time to time.

 

“Plan” shall mean an employee pension benefit plan described in Section 3(2) of
ERISA, other than a Multiemployer Plan, in respect of which any Loan Party or
any ERISA Affiliate is (or, if such Plan were terminated, would under Section
4062 or Section 4069 of ERISA be deemed to be) a “contributing sponsor” as
defined in Section 4001(a)(13) of ERISA.

 

“Prime Rate” shall mean the rate per annum publicly announced by the entity
which is the Administrative Agent from time to time as its prime rate in effect
at its principal office in New York City.  For purposes of this Agreement, any
change in the Alternate Base Rate due to a change in the Prime Rate shall be
effective on the date such change in the Prime Rate is announced as effective.

 

“Pro Forma Basis” shall mean, in connection with any transaction for which a
determination on a Pro Forma Basis is required to be made hereunder, that such
determination shall be made (i) after giving effect to any issuance of
Indebtedness, any acquisition, any disposition or any other transaction (as
applicable) and (ii) assuming that the issuance of Indebtedness, acquisition,
disposition or other transaction and, if applicable, the application of any
proceeds therefrom, occurred at the beginning of the most recent Rolling Period
ending at least thirty (30) days prior to the date on which such issuance of
Indebtedness, acquisition, disposition or other transaction occurred.

 

“Prohibited Transaction” shall have the meaning assigned to such term in Section
406 of ERISA and Section 4975(c) of the Code.

 

15

--------------------------------------------------------------------------------


 

“Rating Agency” and “Rating Agencies” shall have the meaning assigned to such
term in Section 2.23.

 

“Register” shall have the meaning assigned to such term in Section 10.3(e).

 

“REO Assets” of a Person shall mean a real estate asset owned by such Person and
acquired as a result of the foreclosure or other enforcement of a lien on such
asset securing a Servicing Advance or loans and other mortgage-related
receivables purchased or originated by the Borrower or any of its Subsidiaries
in the ordinary course of business.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

 

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA, with respect to a Pension Plan, other than those events as to which
notice is waived pursuant to PBGC Reg. § 4043 as in effect on the date hereof
(no matter how such notice requirement may be changed in the future).

 

“Required Lenders” shall mean Lenders holding Commitments representing more than
50% of the aggregate Commitments or at any time after the Commitments have
expired or terminated in full, Lenders holding more than 50% of the aggregate
principal amount of the Loans and L/C Exposure at such time, except that for
purposes of determining the Lenders entitled to declare the principal of and the
interest on the Loans and all other amounts payable hereunder or thereunder to
be forthwith due and payable pursuant to Article 7, “Required Lenders” shall
mean Lenders holding more than 50% of the aggregate principal amount of the
Loans and L/C Exposure at the time.

 

“Rolling Period” shall mean with respect to any fiscal quarter, such fiscal
quarter and the three immediately preceding fiscal quarters considered as a
single accounting period.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

“SDN List” shall have the meaning assigned to such term in Section 3.21.

 

“Securitization Indebtedness” shall mean Indebtedness incurred by any structured
bankruptcy-remote Subsidiary of the Borrower which does not permit or provide
for recourse to the Borrower or any Subsidiary of the Borrower (other than such
structured bankruptcy-remote Subsidiary) or any property or asset of the
Borrower or any Subsidiary of the Borrower (other than the property or assets of
such structured bankruptcy-remote Subsidiary).

 

“Servicing” shall mean loan servicing, sub-servicing rights and master servicing
rights and obligations including, without limitation, one or more of the
following functions (or a portion thereof): (a) the administration and
collection of payments for the reduction of principal and/or the application of
interest on a loan; (b) the collection of payments on account of Taxes and
insurance; (c) the remittance of appropriate portions of collected payments; (d)
the provision of full escrow administration; (e) the right to receive fees and
other compensation and any ancillary fees arising from or connected to the
assets serviced, earnings and other benefits of the related accounts and, in
each case, all rights, powers and privileges incident to any of the foregoing,
and expressly includes the right to enter into arrangements with third Persons
that generate ancillary fees and benefits with respect to the serviced assets;
(f) the realization on the security for a loan; and (g) any other obligation
imposed on a servicer pursuant to a Servicing Agreement.

 

16

--------------------------------------------------------------------------------


 

“Servicing Advances” shall mean advances made by the Borrower or any of its
Subsidiaries in its capacity as servicer of any mortgage-related receivables to
fund principal, interest, escrow, foreclosure, insurance, tax or other payments
or advances when the borrower on the underlying receivable is delinquent in
making payments on such receivable; to enforce remedies, manage and liquidate
REO Assets; or that the Borrower or any of its Subsidiaries otherwise advances
in its capacity as servicer pursuant to any Servicing Agreement.

 

“Servicing Advance Facility” shall mean any funding arrangement with lenders,
any Government-Sponsored Enterprise or any other counterparty based in whole or
in part upon Servicing Advances under which funding is provided to the Borrower
or any of its Subsidiaries.

 

“Servicing Agreements” shall mean any agreement between one or more Persons
pursuant to which the Borrower or any of its Subsidiaries effects a Servicing,
including pooling and servicing agreements, sale and servicing agreements,
transfer and servicing agreements and agreements with third parties, in each
case, however denominated.

 

“Solvent” shall mean with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Special Purpose Vehicle Subsidiary” shall mean PHH Caribbean Leasing, Inc. and
any Subsidiary engaged in the fleet-leasing management business that (i) is, at
any time, a party to one or more lease agreements with only one lessee, and (ii)
finances, at any one time, its investments in lease agreements or vehicles with
only one lender (which lender may be the Borrower if and to the extent that such
loans and/or advances by the Borrower are not prohibited hereby).

 

“Specified Senior Notes” shall mean the Borrower’s 7.125% Senior Notes due March
1, 2013.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D of the Board) (or, at any time when such Lender may be
required by the Board or by any other Governmental Authority, whether within the
United States or in another relevant jurisdiction, to maintain reserves against
any other category of liabilities which includes deposits by reference to which
LIBOR is determined as provided in this Agreement or against any category of
extensions of credit or other assets of such Lender which includes any such
LIBOR

 

17

--------------------------------------------------------------------------------


 

Loans).  Such reserve percentages shall include those imposed under Regulation D
of the Board.  LIBOR Loans shall be deemed to constitute Eurocurrency
Liabilities and as such shall be deemed to be subject to such reserve
requirements without benefit of or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D of the
Board.  Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.  For the avoidance of doubt, Fleet Leasing Receivables Trust is
not a “Subsidiary”.

 

“Subsidiary Guarantee” shall mean the unconditional and irrevocable guarantee of
the Borrower’s Obligations under the Tranche A Facility provided by the
Subsidiary Guarantors pursuant to the Subsidiary Guarantee dated as of the date
hereof substantially in the form of Exhibit F hereto, as in effect from time to
time.

 

“Subsidiary Guarantors” shall mean each of the Borrower’s direct, indirect,
existing and future Domestic Subsidiaries other than Excluded Subsidiaries.

 

“Supermajority Lenders” shall mean Lenders which have Commitments representing
at least 66-2/3% of the aggregate Commitments or, at any time after the
Commitments have expired or terminated in full, Lenders holding 66-2/3% of the
aggregate principal Dollar Equivalent Amount of the Loans and L/C Exposure at
such time.

 

“Suspension Period” shall mean any period that the ratings of the Borrower’s
Index Debt are equal to or better than at least two of the following: Baa3 from
Moody’s, BBB- from S&P and BBB- from Fitch (in each case with a stable or
positive outlook).

 

“Syndication Agents” shall mean Bank of America, N.A., Citibank, N.A.,
Manufacturers and Traders Trust Company, The Royal Bank of Scotland plc and
Wells Fargo Bank, National Association.

 

“Tangible Net Worth” shall mean, at any date of determination, Consolidated Net
Worth minus the aggregate book value of all intangible assets of the Borrower
and its Consolidated Subsidiaries as of such date in accordance with GAAP.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Termination Date” shall mean the Tranche A Termination Date or the Tranche B
Termination Date, as applicable.

 

“Total Commitment” shall mean, at any time, the aggregate amount of the Lenders’
Commitments as in effect at such time.

 

18

--------------------------------------------------------------------------------


 

“Total Tranche A Commitment” shall mean, at any time, the aggregate amount of
the Lenders’ Tranche A Commitments as in effect at such time.

 

“Total Tranche B Commitment” shall mean, at any time, the aggregate amount of
the Lenders’ Tranche B Commitments as in effect at such time.

 

“Tranche A Commitment” shall mean, with respect to each Tranche A Lender, its
commitment to make Tranche A Loans to the Borrower hereunder and to participate
in Letters of Credit, in an aggregate principal and/or face amount not to exceed
at any time the amount set forth opposite such Lender’s name under the heading
“Tranche A Commitment” on Schedule 1.1A, as the same may be changed from time to
time pursuant to the terms hereof.

 

“Tranche A Facility” shall mean the credit facility constituted by the Tranche A
Commitments, the Tranche A Loans and the Letters of Credit.

 

“Tranche A Lender” shall mean each financial institution whose name appears on
Schedule 1.1A under the heading “Lenders” with a Tranche A Commitment and any
assignee of a Tranche A Lender pursuant to Section 10.3(b).

 

“Tranche A Loans” shall mean the Loans made by the Tranche A Lenders to the
Borrower pursuant to a notice given by the Borrower under Section 2.5.  Each
Tranche A Loan shall be a LIBOR Loan or an ABR Loan.

 

“Tranche A Percentage” shall mean, with respect to each Tranche A Lender, the
percentage which such Tranche A Lender’s Tranche A Commitment then constitutes
of the Total Tranche A Commitment, or at any time after the Tranche A
Commitments have expired or terminated in full, the percentage which such
Tranche A Lender’s Tranche A Loans and L/C Exposure then constitute of the total
Tranche A Loans and L/C Exposure.

 

“Tranche A Termination Date” shall mean August 2, 2015.

 

“Tranche B Commitments” shall mean, with respect to each Tranche B Lender, its
commitment to make Tranche B Loans to the Borrower hereunder, in an aggregate
principal amount not to exceed at any time the amount set forth opposite such
Lender’s name under the heading “Tranche B Commitment” on Schedule 1.1A, as the
same may be changed from time to time pursuant to the terms hereof.

 

“Tranche B Facility” shall mean the credit facility constituted by the Tranche B
Commitments and the Tranche B Loans.

 

“Tranche B Lender” shall mean each financial institution whose name appears on
Schedule 1.1A under the heading “ Lenders” with a Tranche B Commitment and any
assignee of a Tranche B Lender pursuant to Section 10.3(b).

 

“Tranche B Loans” shall mean the Loans made by the Tranche B Lenders to the
Borrower pursuant to a notice given by the Borrower under Section 2.5.  Each
Tranche B Loan shall be a LIBOR Loan or an ABR Loan.

 

“Tranche B Percentage” shall mean, with respect to each Tranche B Lender, the
percentage which such Tranche B Lender’s Tranche B Commitment then constitutes
of the Total Tranche B Commitment, or at any time after the Tranche B
Commitments have expired or terminated in full, the percentage which such
Tranche B Lender’s Tranche B Loans then constitute of the total Tranche B Loans.

 

19

--------------------------------------------------------------------------------


 

“Tranche B Termination Date” shall mean July 1, 2014.

 

“Transferee” shall mean any (i) assignee of a Lender or (ii) Participant.

 

“2000 Indenture” shall mean the Indenture dated as of November 6, 2000 among PHH
Corporation and Bank One Trust Company, N.A. (as modified, supplemented, amended
or restated from time to time).

 

“2010 Indenture” shall mean the Indenture dated as of August 11, 2010 among PHH
Corporation and The Bank of New York Mellon Trust Company, N.A. (as modified,
supplemented, amended or restated from time to time).

 

“2014 Convertible Notes” shall mean the Borrower’s 4.0% Convertible Senior Notes
due 2014.

 

“2016 Notes” shall mean the Borrower’s 9.25% Senior Notes due 2016.

 

“2017 Convertible Notes” shall mean the Borrower’s 6.00% Convertible Senior
Notes due 2017.

 

“Unencumbered Mortgage Servicing Rights” of a Person shall mean mortgage
servicing rights owned by such Person free and clear of any Liens and for which
no payment obligations are owed by such Person, or are required to be
distributed, to any third parties.

 

“United States” shall mean the United States of America.

 

“Unsecured Indebtedness” shall mean, without duplication, (i) the aggregate
principal amount of all unsecured Indebtedness for borrowed money of the
Borrower and its Subsidiaries, including the Facilities, (ii) the face amount of
all letters of credit issued for the account of the Borrower or any Subsidiary,
if the reimbursement obligation is unsecured, whether or not drawn, (iii) the
aggregate principal amount of any unsecured notes and debt securities issued by
the Borrower or any Subsidiary, including, without limitation, the Convertible
Notes and (iv) the aggregate principal amount of any unsecured Guarantee by the
Borrower or any of its Subsidiaries of obligations of third Persons of the type
described in clauses (i) through (iii).

 

“U.S. Person” shall mean a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.22(a)(ii)(B)(3).

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

 

“Working Day” shall mean any Business Day on which dealings in foreign
currencies and exchange between banks may be carried on in London and New York
City.

 

2.              THE LOANS

 

SECTION 2.1.    Commitments.

 

(a)         Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Tranche A Lender agrees,
severally and not jointly,

 

20

--------------------------------------------------------------------------------


 

to make Tranche A Loans to the Borrower in Dollars, at any time and from time to
time on and after the Closing Date and until the Tranche A Termination Date, in
an aggregate principal amount at any time outstanding not to exceed such
Lender’s Tranche A Commitment minus the sum of such Lender’s Tranche A
Percentage of the current L/C Exposure, subject, however, to the condition that
at no time shall (i) the sum of (A) the outstanding aggregate principal amount
of all Tranche A Loans plus (B) the then current L/C Exposure exceed (ii) the
Total Tranche A Commitment.  During the Tranche A Commitment Period, the
Borrower may use the Tranche A Commitments of the Lenders by borrowing,
prepaying the Tranche A Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.  All Borrowings of Tranche A
Loans shall be made ratably based on the then applicable Tranche A Percentages.

 

(b)         Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Tranche B Lender agrees,
severally and not jointly, to make Tranche B Loans to the Borrower in Dollars,
at any time and from time to time on and after the Closing Date and until the
Tranche B Termination Date, in an aggregate principal amount at any time
outstanding not to exceed such Lender’s Tranche B Commitment, subject, however,
to the condition that at no time shall (i) the outstanding aggregate principal
amount of all Tranche B Loans exceed (ii) the Total Tranche B Commitment. 
During the Tranche B Commitment Period, the Borrower may use the Tranche B
Commitments of the Lenders by borrowing, prepaying the Tranche B Loans in whole
or in part, and reborrowing, all in accordance with the terms and conditions
hereof.  All Borrowings of Tranche B Loans shall be made ratably based on the
then applicable Tranche B Percentages.

 

(c)          No Borrowing may be made under the Tranche B Facility if there is
unused available Borrowing capacity under the Tranche A Facility.

 

(d)         The Commitments of the Lenders may be terminated or reduced from
time to time pursuant to Section 2.13 or Article 7.

 

SECTION 2.2.   Loans.

 

(a)         Each Loan shall be made as part of a Borrowing under a Facility
consisting of Loans made by the Lenders under such Facility ratably in
accordance with their respective Tranche A Commitments or Tranche B Commitments,
as applicable, in accordance with the procedures set forth in Section 2.5.  The
failure of any Lender to make any Loan required to be made by it shall not in
itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).  The
Loans comprising any Borrowing shall be (i) in the case of LIBOR Loans, in an
aggregate principal amount that is an integral multiple of $5,000,000 and not
less than $10,000,000 and (ii) in the case of ABR Loans, in an aggregate
principal amount that is an integral multiple of $500,000 and not less than
$5,000,000 (or if less, an aggregate principal amount equal to the remaining
balance of the available Total Tranche A Commitment or the Total Tranche B
Commitment, as applicable).

 

(b)         Each Borrowing shall be comprised entirely of LIBOR Loans or ABR
Loans, as the Borrower may request pursuant to Section 2.5.  Each Lender may at
its option make any LIBOR Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan, provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.  Borrowings of more than one
Interest Rate Type may be outstanding at the same time; provided that the
Borrower shall not be entitled to request any Borrowing that, if made, would
result in an aggregate of more than seven (or a higher number if approved by the
Administrative Agent) separate Loans of any Lender being outstanding hereunder
at any one time.  For purposes of the calculation required by the immediately
preceding sentence, LIBOR Loans having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate Loans and

 

21

--------------------------------------------------------------------------------


 

all Loans of a single Interest Rate Type made on a single date shall be
considered a single Loan if such Loans have a common Interest Period.

 

(c)          Subject to Section 2.7, each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by making funds available at the
Funding Office no later than 1:00 P.M. New York City time in the case of LIBOR
Loans and 3:00 P.M. New York City time in the case of ABR Loans in each case in
immediately available funds.  Upon receipt of the funds to be made available by
the Lenders to fund any Borrowing hereunder, the Administrative Agent shall
disburse such funds by depositing them into an account of the Borrower
maintained with the Administrative Agent.  Loans under a Facility shall be made
by all the Lenders under such Facility pro rata in accordance with Section 2.1
and this Section 2.2.

 

(d)         All Loans shall be denominated in Dollars.

 

(e)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request any Borrowing if the Interest Period requested
with respect thereto would end after the Tranche A Termination Date or the
Tranche B Termination Date, as applicable.

 

SECTION 2.3.   Use of Proceeds.

 

The proceeds of the Loans shall be used for working capital and general
corporate purposes.  After application of the proceeds of any Loan, not more
than 25% of the assets of the Borrower that are subject to a restriction on
sale, pledge, or disposal under this Agreement will be represented by Margin
Stock.

 

SECTION 2.4.   [Reserved].

 

SECTION 2.5.    Borrowing Procedure.

 

In order to effect a Borrowing, the Borrower shall hand deliver or telecopy (or
transmit by electronic communications pursuant to procedures approved by the
Administrative Agent) to the Administrative Agent a Borrowing Request (a) in the
case of a LIBOR Borrowing, not later than 11:00 a.m., New York City time, three
Working Days before a proposed Borrowing and (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the day of a
proposed Borrowing.  Such notice shall be irrevocable and shall in each case
specify (A) whether the Borrowing is under the Tranche A Facility or the Tranche
B Facility, (B) whether the Borrowing then being requested is to be a LIBOR
Borrowing or an ABR Borrowing, (C) the date of such Borrowing (which shall be a
Working Day) and the amount thereof and (D) if such Borrowing is to be a LIBOR
Borrowing, the Interest Period with respect thereto.  No Borrowing may be made
under the Tranche B Facility if there is unused available Borrowing capacity
under the Tranche A Facility.  If no election as to the Interest Rate Type of a
Borrowing is specified in any such Borrowing Request, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period with respect to any
LIBOR Borrowing is specified in any such Borrowing Request, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.  If
the Borrower shall not have given notice in accordance with this Section 2.5 of
its election to refinance a Borrowing prior to the end of the Interest Period in
effect for such Borrowing, then the Borrower shall (unless such Borrowing is
repaid at the end of such Interest Period) be deemed to have given notice of an
election to refinance such Borrowing with an ABR Borrowing.  The Administrative
Agent shall promptly advise the applicable Lenders of any notice given pursuant
to this Section 2.5 and of each such Lender’s portion of the requested
Borrowing.

 

SECTION 2.6.   [Reserved].

 

22

--------------------------------------------------------------------------------


 

SECTION 2.7.   Refinancings.

 

(a)         The Borrower may elect from time to time to convert LIBOR Loans to
ABR Loans under a Facility by giving the Administrative Agent prior irrevocable
notice of such election no later than 11:00 a.m., New York City time, on the
proposed conversion date, provided that any such conversion of LIBOR Loans may
only be made on the last day of an Interest Period with respect thereto.  The
Borrower may elect from time to time to convert ABR Loans to LIBOR Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 a.m., New York City time, on the third Working Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no ABR Loan under a particular
Facility may be converted into a LIBOR Loan when any Event of Default has
occurred and is continuing and the Administrative Agent or the Majority Facility
Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such conversions.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

(b)         Any LIBOR Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no LIBOR Loan under a particular Facility may be continued as such when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Majority Facility Lenders in respect of such Facility have determined in
its or their sole discretion not to permit such continuations, and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

 

SECTION 2.8.   Fees.

 

(a)         The Borrower agrees to pay to each Lender, through the
Administrative Agent, on each March 31, June 30, September 30 and December 31,
and on the date on which the Commitments of such Lender shall be terminated as
provided herein, a facility fee (a “Facility Fee”) at the rate per annum from
time to time in effect in accordance with Section 2.23, on the amount of the
Commitments of such Lender, whether used or unused, during the preceding quarter
(or shorter period commencing with the Closing Date, or ending with the latest
Termination Date applicable to such Lender or any date on which the Commitments
of such Lender shall be terminated).  All Facility Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days.  The Facility
Fee due to each Lender shall commence to accrue on the Closing Date, shall be
payable in arrears and shall cease to accrue on the earlier of the latest
Termination Date applicable to such Lender and the termination of the
Commitments of such Lender as provided herein; provided, that if any Lender
continues to have any outstanding Exposure under a Facility after its Commitment
under such Facility terminates, then such Facility Fee shall continue to accrue
on the daily aggregate principal amount of such Lender’s Exposure under such
Facility for each day from and including the date on which its Commitment under
such Facility terminates to but excluding the date on which such Lender ceases
to have any outstanding Exposure under such Facility.

 

(b)         The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

 

(c)          All fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders.  Once paid, none of the fees shall be refundable under any
circumstances.

 

23

--------------------------------------------------------------------------------


 

SECTION 2.9.   Repayment of Loans; Evidence of Debt.

 

(a)         The Borrower hereby unconditionally promises to pay to the
Administrative Agent, for the account of each Lender under a Facility, on the
Termination Date for such Facility, the then unpaid principal amount of each
Loan made to it.  The Borrower hereby further agrees to pay to the
Administrative Agent, for the account of each Lender, interest on the unpaid
principal amount of the Loans made to it from time to time outstanding from the
date hereof until payment in full thereof at the rates per annum, and on the
dates, set forth in Section 2.10.

 

(b)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(c)          The Administrative Agent shall maintain the Register pursuant to
Section 10.3(e), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Interest Rate Type
thereof and each Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(d)         The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.9(c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay (with applicable interest) the Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement.

 

SECTION 2.10.   Interest on Loans.

 

(a)         Subject to the provisions of Section 2.11 (i) the Tranche A Loans
comprising a LIBOR Borrowing shall bear interest at a rate per annum equal to
Adjusted LIBOR for the Interest Period in effect for such Borrowing plus the
applicable LIBOR Spread from time to time in effect and (ii) the Tranche A Loans
comprising an ABR Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may be
when determined by reference to the Prime Rate and over a year of 360 days at
all other times) at a rate per annum equal to Alternate Base Rate plus the
applicable ABR Spread from time to time in effect.

 

(b)         Subject to the provisions of Section 2.11 (i) the Tranche B Loans
comprising a LIBOR Borrowing shall bear interest at a rate per annum equal to
the Adjusted LIBOR for the Interest Period in effect for such Borrowing plus the
applicable LIBOR Spread from time to time in effect and (ii) the Tranche B Loans
comprising an ABR Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may be
when determined by reference to the Prime Rate and over a year of 360 days at
all other times) at a rate per annum equal to the Alternate Base Rate plus the
applicable ABR Spread from time to time in effect.

 

(c)          Interest on each Loan shall be payable in arrears on each Interest
Payment Date applicable to such Loan.  The LIBOR or Alternate Base Rate for each
Interest Period or day within an Interest Period shall be determined by the
Administrative Agent and such determination shall be conclusive absent manifest
error.

 

(d)         Interest and fees payable pursuant to this Agreement shall be
computed on the basis of a 360-day year for the actual days elapsed except as
provided in Sections 2.10(a) and (b).

 

24

--------------------------------------------------------------------------------


 

SECTION 2.11.   Interest on Overdue Amounts.

 

If the Borrower or shall default in the payment of the principal of, or interest
on, any Loan or any other amount becoming due hereunder, the Borrower shall upon
demand by the Administrative Agent or Required Lenders from time to time pay
interest, to the extent permitted by Applicable Law, on such defaulted amount up
to (but not including) the date of actual payment (after as well as before
judgment) at a rate per annum computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as applicable, in the case of amounts
bearing interest determined by reference to the Prime Rate and a year of 360
days in all other cases, equal to (a) in the case of the remainder of the then
current Interest Period for any LIBOR Loan, the rate applicable to such Loan
under Section 2.10 plus 2% per annum, (b) in the case of any ABR Loan, the rate
applicable to such Loan under Section 2.10 plus 2% per annum and (c) in the case
of amounts that do not relate to a particular Loan, the rate then applicable to
ABR Loans under Section 2.10 plus 2% per annum.

 

SECTION 2.12.   Alternate Rate of Interest.

 

In the event the Administrative Agent shall have determined that deposits in
Dollars in the amount of the requested principal amount of any LIBOR Loan are
not generally available in the London Interbank Market (or such other interbank
eurocurrency market where the foreign currency and exchange operations in
respect of Dollars are then being conducted for delivery on the first day of
such Interest Period), or, in the case of LIBOR Loans, that the rate at which
such deposits are being offered will not adequately and fairly reflect the cost
to any Lender of making or maintaining its portion of such LIBOR Loans during
such Interest Period, or that reasonable means do not exist for ascertaining
LIBOR, the Administrative Agent shall, as soon as practicable thereafter, give
written or telecopier notice of such determination to the Borrower and the
Lenders.  In the event of any such determination, until the Administrative Agent
shall have determined that circumstances giving rise to such notice no longer
exist, (a) any request by the Borrower for a LIBOR Borrowing pursuant to Section
2.5 shall be deemed to be a request for an ABR Loan, (b) any Loans that were to
have been converted to LIBOR Loans shall be continued as ABR Loans and (c) any
outstanding LIBOR Loans shall be converted, on the last day of the then-current
Interest Period, to ABR Loans.  Each determination by the Administrative Agent
hereunder shall be conclusive absent manifest error.

 

SECTION 2.13.   Termination and Reduction of Commitments.

 

(a)         The Tranche A Commitments of each Lender shall be automatically
terminated on the Tranche A Termination Date.  The Tranche B Commitments of each
Lender shall be automatically terminated on the Tranche B Termination Date.

 

(b)         Subject to Sections 2.14(b) and (c), upon at least three Business
Days’ prior irrevocable written or telecopy notice to the Administrative Agent
(which shall promptly notify each Lender), the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Total Tranche A Commitment or the Total Tranche B Commitment, or both; provided
that a notice of termination or reduction of the Commitments delivered by the
Borrower may (i) state that such notice is conditioned upon the effectiveness of
one or more events specified therein, in which case notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied or (ii) be revoked if
otherwise approved by the Administrative Agent; provided further that (i) each
partial reduction shall be in an integral multiple of $1,000,000 and in a
minimum principal amount of $10,000,000, (ii) the Borrower shall not be entitled
to make any such termination or reduction that would reduce the Total Tranche A
Commitment or Total Tranche B Commitment, as applicable, to an amount less than
the aggregate Exposure under the applicable Facility and (iii) the Borrower may
not reduce or terminate the Total Tranche A Commitment

 

25

--------------------------------------------------------------------------------


 

unless the Total Tranche B Commitment has terminated and all amounts owed under
the Tranche B Facility have been paid in full.

 

(c)          If on any date the Borrower or any of its Subsidiaries shall
receive Net Cash Proceeds from any sale or disposition permitted by
Section 6.3(d), the Total Commitment shall be permanently reduced by 50% of such
amount, with such reduction being applied first to the Total Tranche B
Commitment and then to the Total Tranche A Commitment.

 

(d)         Each reduction in the Total Tranche A Commitment or Total Tranche B
Commitment hereunder shall be made ratably among the Lenders in accordance with
their respective Commitments under the applicable Facility.  The Borrower shall
pay to the Administrative Agent for the account of the Lenders under the
applicable Facility on the date of each termination or reduction in the Total
Commitment, the Facility Fees on the amount of the Commitments so terminated or
reduced accrued to the date of such termination or reduction.

 

SECTION 2.14.   Prepayment of Loans.

 

(a)         Prior to the applicable Termination Date, the Borrower shall have
the right at any time, and from time to time, to prepay any Borrowing, in whole
or in part, subject to the requirements of Section 2.18 but otherwise without
premium or penalty, upon prior written or telecopy notice to the Administrative
Agent (which shall promptly notify each applicable Lender) before 2:00 p.m. New
York City time of at least one Business Day in the case of an ABR Loan, and of
at least three Working Days in the case of a LIBOR Loan; provided that each such
partial prepayment shall be in a minimum aggregate principal amount of
$1,000,000 or a whole multiple in excess thereof.  Notwithstanding anything
herein to the contrary, the Borrower shall prepay the Tranche B Loans in full
prior to prepaying any portion of the Tranche A Loans.

 

(b)         On any date when the sum of the amount of the Exposure under a
Facility (after giving effect to any Borrowings effected on such date) exceeds
the Total Tranche A Commitment or Total Tranche B Commitment, as applicable, the
Borrower shall make a mandatory prepayment of the Loans under such Facility in
such amount as may be necessary so that the aggregate Exposure under such
Facility after giving effect to such prepayment does not exceed the Total
Tranche A Commitment or Total Tranche B Commitment, as applicable, then in
effect.  Any prepayments required by this paragraph shall be applied to
outstanding ABR Loans up to the full amount thereof before they are applied to
outstanding LIBOR Loans.

 

(c)          From and after the Closing Date, the Borrower shall prepay the
Loans within 15 Business Days following any date on which the Borrower is not in
Borrowing Base Compliance to the extent necessary to cause Borrowing Base
Compliance; provided that, prior to October 1, 2012, no such prepayment shall be
required at any time there are no Loans outstanding.  Any such prepayment shall
be applied first to Tranche B Loans until paid in full and then to Tranche A
Loans.  If the Borrower is not in Borrowing Base Compliance after giving effect
to the prepayment of the Loans as described in the prior sentence, the Borrower
shall cash collateralize the outstanding Letters of Credit in the manner
contemplated by Section 2.24(h) to the extent necessary to cause Borrowing Base
Compliance.

 

(d)         Each notice of prepayment pursuant to this Section 2.14 shall
specify the specific Borrowing(s), the prepayment date and the aggregate
principal amount of each Borrowing to be prepaid, shall be irrevocable and shall
commit the Borrower to prepay such Borrowing(s) by the amount stated therein;
provided that if a notice of optional prepayment is given in connection with a
conditional notice of reduction or termination of the Tranche A Commitment or
Tranche B Commitment, as applicable, as contemplated by Section 2.13, then such
notice of prepayment may be revoked if such reduction or termination is revoked
in accordance with Section 2.13.  All prepayments under this Section 2.14 shall
be

 

26

--------------------------------------------------------------------------------


 

accompanied by accrued interest on the principal amount being prepaid to the
date of prepayment and any amounts due pursuant to Section 2.18.

 

SECTION 2.15.   Eurocurrency Reserve Costs.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, so long as such Lender shall be required under regulations of the Board
to maintain reserves with respect to liabilities or assets consisting of, or
including, Eurocurrency Liabilities (as defined in Regulation D of the Board)
(or, at any time when such Lender may be required by the Board or by any other
Governmental Authority, whether within the United States or in another relevant
jurisdiction, to maintain reserves against any other category of liabilities
which includes deposits by reference to which LIBOR is determined as provided in
this Agreement or against any category of extensions of credit or other assets
of such Lender which includes any such LIBOR Loans), additional interest on the
unpaid principal amount of each LIBOR Loan made to the Borrower by such Lender,
from the date of such Loan until such Loan is paid in full, at an interest rate
per annum equal at all times during the Interest Period for such Loan to the
remainder obtained by subtracting (i) LIBOR for such Interest Period from
(ii) the rate obtained by multiplying LIBOR as referred to in clause (i) above
by the Statutory Reserves of such Lender for such Interest Period.  Such
additional interest shall be determined by such Lender and notified to the
Borrower (with a copy to the Administrative Agent) not later than five Business
Days before the next Interest Payment Date for such Loan, and such additional
interest so notified to the Borrower by any Lender shall be payable to the
Administrative Agent for the account of such Lender on each Interest Payment
Date for such Loan.

 

SECTION 2.16.   Reserve Requirements; Change in Circumstances.

 

(a)         If the adoption of or any change in any Applicable Law or in the
interpretation or application thereof or compliance by any Credit Party with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

 

(i)                                     shall subject such Credit Party to any
Taxes (other than (A) Indemnified Taxes and (B) Taxes described in clauses
(ii) through (iv) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, deposits or other liabilities in or for the
account of, advances, loans or other extensions of credit (or participations
therein) by, or any other acquisition of funds by, any office of such Lender
that is not otherwise included in the determination of the LIBOR Spread; or

 

(iii)                               shall impose on such Credit Party any other
condition (other than Taxes);

 

and the result of any of the foregoing is to increase the cost to such Credit
Party, by an amount that such Credit Party deems to be material, of making,
converting into, continuing or maintaining Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Credit
Party, upon its demand, any additional amounts necessary to compensate such
Credit Party for such increased cost or reduced amount receivable.  If any
Credit Party becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

27

--------------------------------------------------------------------------------


 

(b)         If, after the date of this Agreement, any Lender shall have
determined in good faith that the adoption after the date hereof of or any
change after the date hereof in any applicable law, rule, regulation or
guideline regarding capital adequacy or liquidity or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or any Lending Office of such Lender) with
any request or directive regarding capital adequacy or liquidity (in each case,
whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of its obligations hereunder to a
level below that which such Lender (or its holding company) could have achieved
but for such applicability, adoption, change or compliance (taking into
consideration such Lender’s policies or the policies of its holding company, as
the case may be, with respect to capital adequacy or liquidity) by an amount
deemed by such Lender to be material, then, from time to time, the Borrower
shall pay to the Administrative Agent for the account of such Lender (or its
holding company) such additional amount or amounts as will compensate such
Lender or such holding company for such reduction upon demand by such Lender.

 

(c)          A certificate of a Lender setting forth in reasonable detail
(i) such amount or amounts as shall be necessary to compensate such Lender as
specified in paragraph (a) or (b) above, as the case may be, and (ii) the
calculation of such amount or amounts referred to in the preceding clause (i),
shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay the Administrative Agent for the account of such
Lender the amount shown as due on any such certificate within 20 Business Days
after its receipt of the same.

 

(d)         Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any Interest Period shall not constitute a
waiver of such Lender’s rights to demand compensation for any increased costs or
reduction in amounts received or receivable or reduction in return on capital
with respect to such Interest Period or any other Interest Period; provided that
the Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased cost or reduction incurred more than six months prior
to the date that such Lender notifies the Borrower of such change in law and
that such Lender intends to demand compensation therefor; provided, further,
that if such increased cost is retroactive in nature, then the six month period
referred to in the previous proviso shall be extended to include the period of
retroactive effect thereof.  The protection of this Section 2.16 shall be
available to each Lender regardless of any possible contention of invalidity or
inapplicability of the law, regulation or condition which shall have been
imposed.

 

(e)          Each Lender agrees that, as promptly as practicable after it
becomes aware of the occurrence of an event or the existence of a condition that
(i) would cause it to incur any increased cost under this Section 2.16,
Section 2.17, Section 2.22 or Section 2.24(g) or (ii) would require the Borrower
to pay an increased amount under this Section 2.16, Section 2.17,
Section 2.22(d) or Section 2.24(g), it will, if requested by the Borrower, use
its reasonable efforts (subject to the overall policy considerations of such
Lender) to make, fund or maintain the affected Loans of such Lender, or, if
applicable to participate in Letters of Credit, through another Lending Office
of such Lender if as a result thereof the additional monies which would
otherwise be required to be paid or the reduction of amounts receivable by such
Lender thereunder in respect of such Loans or Letters of Credit would be
materially reduced, or any inability to perform would cease to exist, or the
increased costs which would otherwise be required to be paid in respect of such
Loans or Letters of Credit pursuant to this Section 2.16, Section 2.17,
Section 2.22 or Section 2.24(g) would be materially reduced or the Taxes or
other amounts otherwise payable under this Section 2.16, Section 2.17 or
Section 2.22(d) would be materially reduced, and if, as determined by such
Lender, in its sole reasonable discretion, the making, funding or maintaining of
such Loans or Letters of Credit through such other Lending Office would not
otherwise materially adversely

 

28

--------------------------------------------------------------------------------


 

affect such Loans or Letters of Credit; provided that nothing in Section 2.29
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.16 or 2.22.

 

(f)           Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

 

SECTION 2.17.   Change in Legality.

 

(a)         Notwithstanding anything to the contrary herein contained, if any
change in any law or regulation or in the interpretation thereof by any
Governmental Authority charged with the administration or interpretation thereof
shall make it unlawful for any Lender to make or maintain any LIBOR Loan or to
give effect to its obligations as contemplated hereby, then, by written notice
to the Borrower and to the Administrative Agent, such Lender may:

 

(i)                                     declare that LIBOR Loans will not
thereafter be made by such Lender hereunder, whereupon the Borrower shall
otherwise be prohibited from requesting LIBOR Loans from, and instead shall
borrow ABR Loans from, such Lender hereunder unless such declaration is
subsequently withdrawn; and

 

(ii)                                  require that all outstanding LIBOR Loans
made by it be converted to ABR Loans in which event (A) all such LIBOR Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in Section 2.17(b) and (B) all payments and prepayments of
principal which would otherwise have been applied to repay the converted LIBOR
Loans shall instead be applied to repay the ABR Loan resulting from the
conversion of such LIBOR Loans.

 

(b)         For purposes of this Section 2.17, a notice to the Borrower by any
Lender pursuant to Section 2.17(a) shall be effective on the date of receipt
thereof by the Borrower.

 

SECTION 2.18.   Reimbursement of Lenders.

 

The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of LIBOR Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment of or conversion from LIBOR
Loans after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment of LIBOR Loans on
a day that is not the last day of an Interest Period with respect thereto.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
applicable margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  Each Lender shall deliver to
the Borrower from time to time one or more certificates setting forth the amount
of such loss (and in reasonable detail the manner of computation thereof) as
determined by such Lender, which certificates shall be conclusive absent
manifest error.  The

 

29

--------------------------------------------------------------------------------


 

Borrower shall pay to the Administrative Agent for the account of each Lender
the amount shown as due on any certificate within thirty (30) days after its
receipt of the same.

 

SECTION 2.19.   Pro Rata Treatment.

 

Except as permitted under Sections 2.1, 2.13, 2.15, 2.16(c), 2.17, 2.18 and
2.29, each Borrowing under the Tranche A Commitments or the Tranche B
Commitments and each reduction of the Total Tranche A Commitment or Total
Tranche B Commitment shall be allocated pro rata among the Lenders in accordance
with their respective Commitments under the applicable Facility (or, if the
Commitments under a Facility shall have expired or been terminated, in
accordance with the respective principal amount of their Loans under such
Facility) and each payment or prepayment of principal of any Borrowing and each
payment of interest on the Loans under a Facility shall be allocated pro rata in
accordance with the respective principal amount of the Loans then held by the
Lenders under such Facility.  Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing computed in
accordance with Section 2.1, to the next higher or lower whole Dollar amount.

 

SECTION 2.20.   Right of Setoff.

 

If any Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held by such
Lender and any other indebtedness at any time owing by such Lender to, or for
the credit or the account of, the Borrower, against any of and all the
Obligations now or hereafter existing under this Agreement and the Loans and
participations in Letters of Credit held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such Loans
and although such Obligations may be unmatured.  Each Lender agrees promptly to
notify the Borrower after any such setoff and application made by such Lender,
but the failure to give such notice shall not affect the validity of such setoff
and application.  The rights of each Lender under this Section 2.20 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have and are subject to the provisions of Section 8.2.

 

SECTION 2.21.   Manner of Payments; Special Application of Payments.

 

(a)         All payments by the Borrower hereunder shall be made in immediately
available funds, without setoffs, deductions or counterclaims, at the Funding
Office no later than 4:00 p.m., New York City time, on the date on which such
payment shall be due.  Interest in respect of any Loan hereunder shall accrue
from and including the date of such Loan to, but excluding, the date on which
such Loan is paid or refinanced with a Loan of a different Interest Rate Type. 
All interest and principal payments in respect of any Loan shall be made in
Dollars.  All other payments shall also be made in Dollars.

 

(b)         If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.21(d) or (e), 2.24(d) or (e) or 8.6, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent in connection with this Agreement for the account of such
Lender for the benefit of the Administrative Agent or the Issuing Lender to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

30

--------------------------------------------------------------------------------


 

(c)          If LIBOR Loans become due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a LIBOR Loan becomes due and payable on a day other than
a Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.  In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

(d)         Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a Borrowing that such Lender will not make the amount
that would constitute its share of such Borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the date of such Borrowing, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such Borrowing is not made
available to the Administrative Agent by such Lender with three Business Days
after the date of such Borrowing, the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to ABR Loans under the relevant Facility, on demand, from the
Borrower.

 

(e)          Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.

 

SECTION 2.22.   Taxes.

 

(a)                                 Forms.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under this Agreement or any other Fundamental Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information

 

31

--------------------------------------------------------------------------------


 

reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.22(a)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

(B)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Non-U.S. Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under this Agreement or any other
Fundamental Document, properly completed and executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under this Agreement or any
other Fundamental Document, properly completed IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)                                 properly completed and executed originals of
IRS Form W-8ECI;

 

(3)                                 in the case of a Non-U.S. Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit D-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) properly completed and executed originals of
IRS Form W-8BEN;

 

(4)                                 to the extent a Non-U.S. Lender is not the
beneficial owner, properly completed and executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the

 

32

--------------------------------------------------------------------------------


 

form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit D-4 on behalf of each such direct and indirect partner;

 

(C)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under this
Agreement or any other Fundamental Document would be subject to U.S. Federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(b)         The Borrower and the Administrative Agent shall be entitled to
deduct and withhold any and all present or future Taxes from payments hereunder,
if and to the extent that the Borrower or the Administrative Agent in good faith
determines that such deduction or withholding is required by Applicable Law,
including, without limitation, any applicable treaty.  In the event the Borrower
or the Administrative Agent shall so deduct or withhold Taxes from amounts
payable hereunder or under any other Fundamental Document, it (i) shall pay to
or deposit with the appropriate taxing authority in a timely manner the full
amount of Taxes it has deducted or withheld and (ii) as soon as practicable
after any payment of Taxes to a Governmental Authority pursuant to this
Section 2.22, shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

33

--------------------------------------------------------------------------------


 

(c)          Each assignee of a Lender’s interest in this Agreement in
conformity with Section 10.3 shall be bound by this Section 2.22, so that such
assignee will have all of the obligations and provide all of the forms and
statements and all indemnities, representations and warranties required to be
given under this Section 2.22.

 

(d)         In the event that any (a) withholding Taxes imposed by any
jurisdiction outside the United States shall become payable for any reason or
(b) United States withholding Taxes shall become payable that are Indemnified
Taxes, in respect of any sum payable hereunder or under any other Fundamental
Document to any Lender or the Administrative Agent (i) the sum payable by the
Borrower shall be increased as may be necessary so that after making all
required withholdings or deductions (including withholdings or deductions
applicable to additional sums payable under this Section 2.22) such Lender or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such withholdings or deductions been made,
(ii) the Borrower, such Lender or the Administrative Agent (as the case may be)
shall make such withholdings or deductions and (iii) the Borrower, such Lender
or the Administrative Agent (as the case may be) shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with Applicable Law.  In addition, the Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law
(or, at the option of the Administrative Agent, timely reimburse it for Other
Taxes).  The Borrower shall indemnify each Credit Party, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.22) payable or paid by such Credit Party or required to be
withheld or deducted from a payment to such Credit Party and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability, which shall include the original or a copy of a receipt, if any,
issued by such Governmental Authority evidencing payment, delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)          Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.3(g) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with this Agreement or any other
Fundamental Document, and any reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Fundamental Document or otherwise payable by the Administrative Agent to
the Lender from any other source against any amount due to the Administrative
Agent under this Section 2.22(e).

 

(f)           Each party’s obligations under this Section 2.22 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement and any other Fundamental Document.

 

(g)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.22 (including by the payment of
additional amounts pursuant to this Section 2.22), it shall pay to the

 

34

--------------------------------------------------------------------------------


 

indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)         For purposes of this Section 2.22, the term “Lender” includes the
Issuing Lender.

 

SECTION 2.23.   Certain Pricing Adjustments.

 

(a)         The Facility Fee, the applicable LIBOR Spread and the applicable ABR
Spread in respect of the Tranche A Commitments in effect from time to time shall
be determined in accordance with the following table:

 

S&P/Moody’s/Fitch Rating
Equivalent of the
Index Debt

 

Facility Fee
(in Basis Points)

 

Applicable LIBOR Spread
(in Basis Points)

 

Applicable
ABR Spread
(in Basis Points)

 

 

 

 

 

 

 

 

 

BB+/Ba1/BB+ or better

 

40.0

 

350.0

 

250.0

 

BB/Ba2/BB

 

50.0

 

375.0

 

275.0

 

BB-/Ba3/BB- or worse

 

60.0

 

400.0

 

300.0

 

 

(b)         The Facility Fee, the applicable LIBOR Spread and the applicable ABR
Spread in respect of the Tranche B Commitments in effect from time to time shall
be determined in accordance with the following table:

 

S&P/Moody’s/Fitch Rating
Equivalent of the
Index Debt

 

Facility Fee
(in Basis Points)

 

Applicable
LIBOR Spread
(in Basis Points)

 

Applicable
ABR Spread
(in Basis Points)

 

 

 

 

 

 

 

 

 

BB+/Ba1/BB+ or better

 

65.0

 

375.0

 

275.0

 

BB/Ba2/BB

 

75.0

 

400.0

 

300.0

 

BB-/Ba3/BB- or worse

 

85.0

 

425.0

 

325.0

 

 

(c)          In the event the S&P, Moody’s and Fitch (collectively referred to
as the “Rating Agencies”, and each, a “Rating Agency”) ratings on the Borrower’s
senior non-credit enhanced unsecured long-term debt (“Index Debt”) are not
equivalent to each other, the second highest rating among S&P, Moody’s and Fitch
will determine the Facility Fee, the applicable LIBOR Spread and the applicable
ABR Spread; provided that, in the event that any two of the Rating Agencies have
equivalent ratings on the

 

35

--------------------------------------------------------------------------------


 

Index Debt, but the third Rating Agency’s rating of the Index Debt differs, the
Facility Fee, the applicable LIBOR Spread and the applicable ABR Spread shall be
determined by the ratings which are equivalent.  In the event that (a) the Index
Debt is rated by (i) Fitch and only one of S&P or Moody’s, or (ii) only one of
S&P or Moody’s (for any reason, including if S&P or Moody’s shall cease to be in
the business of rating corporate debt obligations), and not by Fitch, or (b) if
the rating system of any Rating Agency shall change, then an amendment shall be
negotiated in good faith (and shall be effective only upon approval by the
Borrower and the Supermajority Lenders) to the references to specific ratings in
the table above to reflect such changed rating system or the unavailability of
ratings from such Rating Agency (including an amendment to provide for the
substitution of an equivalent or successor ratings agency).  In the event that
the Index Debt is (i) not rated by any Rating Agency or (ii) rated only by
Fitch, then the Facility Fee, the applicable LIBOR Spread and the applicable ABR
Spread shall be deemed to be calculated as if the lowest rating category set
forth above applied.  Any increase in the Facility Fee, the applicable LIBOR
Spread and the applicable ABR Spread determined in accordance with the foregoing
table shall become effective on the date of announcement or publication by the
Borrower or the applicable Rating Agency of a reduction in such rating or, in
the absence of such announcement or publication, on the effective date of such
decreased rating, or on the date of any request by the Borrower to the
applicable Rating Agency not to rate its Index Debt or on the date any of such
Rating Agencies announces it shall no longer rate the Index Debt.  Any decrease
in the Facility Fee, the applicable LIBOR Spread and the applicable ABR Spread
shall be effective on the date of announcement or publication by any of such
Rating Agencies of an increase in rating or in the absence of announcement or
publication on the effective date of such increase in rating.

 

SECTION 2.24.   Letters of Credit.                               (a) (i)  Upon
the terms and subject to the conditions hereof, each Issuing Lender agrees to
issue Letters of Credit payable in Dollars from time to time after the Closing
Date and prior to the earlier of the Tranche A Termination Date and the
termination of the Tranche A Commitments, upon the request of the Borrower,
provided that (A) the Borrower shall not request that any Letter of Credit be
issued if, after giving effect thereto, the sum of the then current L/C Exposure
plus the aggregate principal amount of the Tranche A Loans then outstanding
would exceed the Total Tranche A Commitment, (B) in no event shall any Issuing
Lender issue (x) any Letter of Credit having an expiration date later than five
Business Days before the Tranche A Termination Date or (y) any Letter of Credit
having an expiration date more than one year after its date of issuance,
provided, further, that any Letter of Credit with a 365-day duration may provide
for the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (x) above), (C) the Borrower shall
not request that an Issuing Lender issue any Letter of Credit if, after giving
effect to such issuance, the L/C Exposure would exceed $35,000,000, and (D) no
Issuing Lender shall be obligated to issue Letters of Credit if its L/C Exposure
would exceed an amount separately agreed upon by the Borrower and such Issuing
Lender.  Existing Letters of Credit listed on Schedule 2.24 hereto shall be
deemed to be issued on the Closing Date as Letters of Credit under this
Agreement.  Letters of Credit will be issued under the Tranche A Facility.

 

(ii)                                  Immediately upon the issuance of each
Letter of Credit, each Tranche A Lender shall be deemed to, and hereby agrees
to, have irrevocably purchased from the applicable Issuing Lender a
participation in such Letter of Credit in accordance with its Tranche A
Percentage.

 

(iii)                               Each Letter of Credit may, at the option of
the applicable Issuing Lender, provide that such Issuing Lender may (but shall
not be required to) pay all or any part of the maximum amount which may at any
time be available for drawing thereunder to the beneficiary thereof upon the
occurrence of an Event of Default and the acceleration of the maturity of the
Loans, provided that, if payment is not then due to such beneficiary, such
Issuing Lender shall deposit the funds in question in an account with such
Issuing Lender to secure payment to such beneficiary and any funds so deposited
shall be paid to such

 

36

--------------------------------------------------------------------------------


 

beneficiary of such Letter of Credit if conditions to such payment are satisfied
or returned to the Administrative Agent for distribution to the Lenders (or, if
all Obligations shall have been paid in full in cash, to the Borrower) if no
payment to such beneficiary has been made and the final date available for
drawings under such Letter of Credit has passed.  Each payment or deposit of
funds by an Issuing Lender as provided in this paragraph shall be treated for
all purposes of this Agreement as a drawing duly honored by such Issuing Lender
under the related Letter of Credit.

 

(iv)                              The Issuing Lender shall not at any time be
obligated to issue any Letter of Credit if such issuance would conflict with, or
cause the Issuing Lender or any Lender participating in such Letter of Credit to
exceed any limits imposed by, any Applicable Law.

 

(b)         Whenever the Borrower desires the issuance of a Letter of Credit, it
shall deliver to the Administrative Agent and the applicable Issuing Lender a
written notice no later than 1:00 p.m. (New York City time) at least five
Business Days prior to the proposed date of issuance provided, however, that the
Borrower and the Administrative Agent and such Issuing Lender may agree to a
shorter time period.  That notice shall specify (i) the Issuing Lender for such
Letter of Credit, (ii) the proposed date of issuance (which shall be a Business
Day), (iii) the face amount of such Letter of Credit, (iv) the expiration date
of such Letter of Credit and (v) the name and address of the beneficiary.  Such
notice shall be accompanied by a brief description of the underlying transaction
and upon the request of the applicable Issuing Lender, the Borrower shall
provide additional details regarding the underlying transaction.  Concurrently
with the giving of written notice of a request for the issuance of a Letter of
Credit, the Borrower shall specify a precise description of the documents and
the verbatim text of any certificate to be presented by the beneficiary of such
Letter of Credit which, if presented by such beneficiary prior to the expiration
date of such Letter of Credit, would require the applicable Issuing Lender to
make payment under such Letter of Credit; provided that the applicable Issuing
Lender, in its reasonable discretion, may require customary changes in any such
documents and certificates.  Upon issuance of any Letter of Credit, the
applicable Issuing Lender shall notify the Administrative Agent of the issuance
of such Letter of Credit.  Promptly after receipt of such notice, the
Administrative Agent shall notify each Tranche A Lender of the issuance and the
amount of each such Tranche A Lender’s respective participation therein.

 

(c)          The payment of drafts under any Letter of Credit shall be made in
accordance with the terms of such Letter of Credit and, in that connection, any
Issuing Lender shall be entitled to honor any drafts and accept any documents
presented to it by the beneficiary of such Letter of Credit in accordance with
the terms of such Letter of Credit and believed by such Issuing Lender in good
faith, and in the absence of gross negligence or willful misconduct, to be
genuine.  No Issuing Lender shall have any duty to inquire as to the accuracy or
authenticity of any draft or other drawing documents which may be presented to
it, but shall be responsible only to determine in accordance with customary
commercial practices, and in the absence of gross negligence or willful
misconduct, that the documents which are required to be presented before payment
or acceptance of a draft under any Letter of Credit have been delivered and that
they comply on their face with the requirements of that Letter of Credit.  The
obligations of the Borrower under this Section 2.24 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower may have or have had
against any Issuing Lender, any beneficiary of a Letter of Credit or any other
Person.

 

(d)         Each Tranche A Lender agrees with the Issuing Lender that, if a
draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement (or in the event that any reimbursement received by the Issuing Lender
shall be required to be returned by it at any time), such Tranche A Lender shall
pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such

 

37

--------------------------------------------------------------------------------


 

Tranche A Lender’s Tranche A Percentage of the amount that is not so reimbursed
(or is so returned).  Each Tranche A Lender’s obligation to pay such amount (and
to fund any amounts required to be funded pursuant to Section 2.24(e)) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Tranche A Lender may have against the Issuing lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 4, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Fundamental Document by the Borrower, any other Loan Party or any
other Lender or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.  If such reimbursement is not
made by any Lender in immediately available funds on the same day on which such
Issuing Lender shall have made payment on any such draft, such Lender shall pay
interest thereon to such Issuing Lender at a rate per annum equal to the Issuing
Lender’s cost of obtaining overnight funds in the New York Federal Funds
Market.  If any such amount required to be paid by any Tranche A Lender pursuant
to this paragraph (d) is not made available to the Issuing Lender by such
Tranche A Lender within three Business Days after the date such payment is due,
the Issuing Lender shall be entitled to recover from such Tranche A Lender, on
demand, such amount with interest thereon calculated from such third Business
Day at the rate per annum applicable to ABR Loans under the Tranche A Facility. 
A certificate of the Issuing Lender submitted to any Tranche A Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.

 

(e)          In the case of any draft presented under a Letter of Credit which
is required to be paid at any time on or before the Tranche A Termination Date
and provided that the conditions specified in Section 4.2 are then satisfied,
such payment shall constitute an ABR Loan hereunder, each Tranche A Lender shall
fund its portion (and the Administrative Agent shall forward such funded amounts
to the applicable Issuing Lender) of such payment based on its Tranche A
Percentage and interest shall accrue from the date the applicable Issuing Lender
makes payment of a draft under the Letter of Credit.  If any draft is presented
under a Letter of Credit and (i) the conditions specified in Section 4.2 are not
satisfied or (ii) if the Tranche A Commitments have been terminated, then the
Borrower will, upon demand by the Administrative Agent, pay to the applicable
Issuing Lender, in immediately available funds, the full amount of such draft
(or the portion thereof not funded by the Tranche A Lenders).  The Borrower’s
obligations under this Section 2.24 shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaims or
defense to payment that the Borrower may have or have had against the Issuing
Lender, any beneficiary of a Letter of Credit or any other Person.  The Borrower
also agrees with the Issuing Lender that the Issuing Lender shall not be
responsible for, and the Borrower’s reimbursement obligations under
Section 2.24(e) shall not be affected by, among other things, the validity of
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender.  The Borrower agrees
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender to the
Borrower.

 

(f)           (i)  The Borrower agrees to pay the following amount to each
Issuing Lender with respect to Letters of Credit issued by it hereunder:

 

38

--------------------------------------------------------------------------------


 

(A)  with respect to drawings made under any Letter of Credit, interest, payable
on demand, on the amount paid by such Issuing Lender in respect of each such
drawing from the date of the drawing to, but excluding, the date such amount is
reimbursed by the Borrower at a rate which is at all times equal to 2% per annum
in excess of the Alternate Base Rate plus the applicable ABR Spread for the
Tranche A Facility; provided that no such overdue interest shall be payable if
such reimbursement is made from the proceeds of Loans pursuant to
Section 2.24(e);

 

(B)  with respect to the issuance, amendment or transfer of each Letter of
Credit and each drawing made thereunder, documentary and processing charges in
accordance with such Issuing Lender’s standard schedule for such charges in
effect at the time of such issuance, amendment, transfer or drawing, as the case
may be; and

 

(C)  a fronting fee computed at the rate agreed to by the Borrower and the
applicable Issuing Lender, on the daily average face amount of each outstanding
Letter of Credit issued by such Issuing Lender, such fee to be due and payable
in arrears on and through the last day of each fiscal quarter of the Borrower,
on the Tranche A Termination Date and on the expiration of the last outstanding
Letter of Credit.

 

(ii)                                  The Borrower agrees to pay to the
Administrative Agent for distribution to each Tranche A Lender in respect of all
Letters of Credit outstanding, such Tranche A Lender’s share of a commission on
the maximum amount available from time to time to be drawn under such
outstanding Letters of Credit calculated at a rate per annum equal to the
applicable LIBOR Spread for such Lender from time to time in effect hereunder. 
Such commission shall be payable in arrears on and through the last day of each
fiscal quarter of the Borrower and on the later of the Tranche A Termination
Date and the expiration of the last outstanding Letter of Credit.

 

(iii)                               Promptly upon receipt by any Issuing Lender
or the Administrative Agent (as applicable) of any amount described in clause
(i)(A) or (ii) of this Section 2.24(f), or any amount described in
Section 2.24(e) previously reimbursed to the applicable Issuing Lender by the
Lenders, such Issuing Lender or the Administrative Agent (as applicable) shall
distribute to each Lender its share of such amount (for the appropriate
period).  Amounts payable under clauses (i)(B) and (i)(C) of this
Section 2.24(f) shall be paid directly to the Issuing Lender and shall be for
its exclusive use.

 

(g)          Each Issuing Lender may, at its discretion, require that the
Borrower enter into a separate letter of credit agreement by and between the
Borrower and such Issuing Lender (with respect to each Issuing Lender, a “Letter
of Credit Agreement”), which will more closely describe the procedures for
obtaining Letters of Credit, as well as describing the convention and protocols
by which Letters of Credit will be governed.  Each letter of credit issued under
a Letter of Credit Agreement will be deemed to be a Letter of Credit under this
Agreement.  To the extent there is a conflict between this Agreement and a
Letter of Credit Agreement, this Agreement shall control.

 

(h)         If at any time when an Event of Default shall have occurred and be
continuing, any Letters of Credit shall remain outstanding, then either the
applicable Issuing Lender(s) or the Majority Facility Lenders under the Tranche
A Facility may, at their option, require the Borrower to deposit cash or Cash
Equivalents in a Cash Collateral Account in an amount equal to 103% of the L/C
Exposure as of such date or to furnish other security acceptable to the
Administrative Agent and the applicable Issuing

 

39

--------------------------------------------------------------------------------


 

Lender(s).  Any amounts so delivered pursuant to the preceding sentence shall be
applied to reimburse the applicable Issuing Lender(s) for the amount of any
drawings honored under Letters of Credit issued by it; provided, however, that
if prior to the Tranche A Termination Date, no Event of Default is then
continuing, the Administrative Agent shall return all of such collateral
relating to such deposit to the Borrower if requested by it.

 

(i)             If, at any time, the sum of the L/C Exposure and the aggregate
amount of Tranche A Loans exceeds the Total Tranche A Commitment, then the
Majority Facility Lenders under the Tranche A Facility may, at their option,
require the Borrower to deposit cash or Cash Equivalents in a Cash Collateral
Account in an amount sufficient to eliminate such excess or to furnish other
security for such excess acceptable to the Administrative Agent and the Issuing
Lender(s).  Any amounts so delivered pursuant to the preceding sentence shall be
applied to reimburse the applicable Issuing Lender(s) for the amount of any
drawings honored under Letters of Credit and to repay all funded participations
therein of Tranche A Lenders; provided that if subsequent to any such deposit
such excess is reduced to an amount less than the portion of such deposited
amounts and no Default or Event of Default is then continuing, the Borrower
shall be entitled to receive such excess collateral if requested by it.

 

(j)            Upon the request of the Administrative Agent, each Issuing Lender
shall furnish to the Administrative Agent copies of any Letter of Credit issued
by such Issuing Lender and such related documentation as may be reasonably
requested by the Administrative Agent.

 

Notwithstanding the termination of the Commitments and the payment of the Loans,
the obligations of the Borrower under this Section 2.24 shall remain in full
force and effect until the Administrative Agent, each Issuing Lender and the
Tranche A Lenders shall have been irrevocably released from their obligations
with regard to any and all Letters of Credit.  To the extent that any provision
of any application related to any Letter of Credit is inconsistent with the
provisions of this Section 2.24, the provisions of this Section 2.24 shall
apply.

 

SECTION 2.25.   Investment Grade Suspension.  Notwithstanding any provision of
this Agreement to the contrary, during any Suspension Period
(i) Section 2.14(c) and Section 3.16 shall be suspended and (ii) the requirement
that the Subsidiary Guarantors provide guarantees of the Borrower’s Obligations
shall be suspended.

 

SECTION 2.26.   [Reserved].

 

SECTION 2.27.   [Reserved].

 

SECTION 2.28.   Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)         Facility Fees pursuant to Section 2.23 shall cease to accrue on the
unfunded Commitments of such Defaulting Lender;

 

(b)         the Commitments (and the Loans and L/C Exposure) of such Defaulting
Lender shall not be included in determining whether all Lenders, the
Supermajority Lenders, the Majority Facility Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 10.9), provided that
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender; and
provided further, that no waiver, amendment or modification of this Agreement

 

40

--------------------------------------------------------------------------------


 

shall increase or extend the Commitments of any Defaulting Lender or decrease
the interest rate or fees payable to any Defaulting Lender without the consent
of such Defaulting Lender.

 

(c)          if any L/C Exposure exists at the time a Lender is a Defaulting
Lender then:

 

(i)                                     if no Default or Event of Default then
exists, all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders under the Tranche A Facility in
accordance with their respective Tranche A Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Exposures under the Tranche A Facility
plus such Defaulting Lender’s L/C Exposure does not exceed the total of all
non-Defaulting Lenders’ Tranche A Commitments;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent cash collateralize
for the benefit of the Issuing Lender only its obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.24(h) for so long as such L/C Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s L/C Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.24(f)(ii) with respect to such Defaulting Lender’s L/C
Exposure during the period such Defaulting Lender’s L/C Exposure is cash
collateralized;

 

(iv)                              if the L/C Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the commissions
payable to the Lenders pursuant to Section 2.24(f)(ii) shall be adjusted in
accordance with such non-Defaulting Lenders’ Tranche A Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s L/C Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Lender or any other Lender hereunder, all Facility Fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Tranche A Commitment that was
utilized by such L/C Exposure) and letter of credit fees payable under
Section 2.24(f)(ii) with respect to such Defaulting Lender’s L/C Exposure shall
be payable to the Issuing Lender until such L/C Exposure is reallocated and/or
cash collateralized; and

 

(d)         so long as such Lender is a Defaulting Lender under the Tranche A
Facility, the Issuing Lender shall not be required to issue, amend or increase
any Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding L/C Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders under the Tranche A Facility and/or
cash collateral will be provided by the Borrower in accordance with
Section 2.24(c), and participating interests in any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders under the
Tranche A Facility in a manner consistent with Section 2.28(c)(i) (and such
Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent of any Tranche A
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Lender has a good faith belief that any Tranche A
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
the Issuing Lender shall have entered into

 

41

--------------------------------------------------------------------------------


 

arrangements with the Borrower or such Lender, satisfactory to the Issuing
Lender to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each reasonably determines that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the L/C Exposure
of the Tranche A Lenders shall be readjusted to reflect the inclusion of such
Lender’s Tranche A Commitment, if applicable, and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Tranche A Percentage and/or Tranche B Percentage,
as applicable.

 

SECTION 2.29.   Replacement of Lenders.

 

If any Lender (a) notifies the Administrative Agent that LIBOR Loans are no
longer available from such Lender pursuant to Section 2.17, (b) requests
compensation under Section 2.16 or 2.22(d), (c) becomes a Defaulting Lender or
(d) does not consent to any proposed amendment, supplement, modification,
consent or waiver of any provisions of this Agreement or any other Fundamental
Document that requires the consent of each of the Lenders or each of the Lenders
affected thereby (so long as the consent of the Required Lenders, the Majority
Facility Lenders or the Supermajority Lenders (if applicable) has been
obtained), then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.3, provided the Borrower shall be obligated to pay the
processing and recordation fee referred to therein), all its interests, rights
and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a participating interest in
any Letters of Credit is being assigned, the Issuing Lender), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in unreimbursed payments under Letters of Credit, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts, including amounts owed pursuant
to Sections 2.18, 10.4 and 10.5), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or 2.22(d), such
assignment will result in a reduction in such compensation or payments,
(iv) until such time as such assignment shall be consummated, the Borrower shall
pay all additional amounts (if any) required pursuant to Sections 2.16 or
2.22(d), as the case may be, (v) any such replacement shall not be deemed to be
a waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender and (vi) in the case of any Lender
replaced pursuant to clause (d) above, such replacement Lender shall consent to
the applicable amendment, supplement, modification, consent or waiver.  A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

3.              REPRESENTATIONS AND WARRANTIES OF BORROWER

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans and participate in the Letters of Credit provided for herein, the Borrower
makes the following representations and warranties to the Administrative Agent
and the Lenders, all of which shall survive the execution and delivery of this
Agreement and the making of the Loans and issuance of the Letters of Credit:

 

42

--------------------------------------------------------------------------------


 

SECTION 3.1.   Corporate Existence and Power.

 

The Borrower and its Subsidiaries have been duly organized and are validly
existing in good standing under the laws of their respective jurisdictions of
incorporation and are in good standing or have applied for authority to operate
as a foreign corporation or other organizational form in all jurisdictions where
the nature of their properties or business so requires it, in each case (except
for any Loan Party), where the failure to be in good standing or have the
authority to operate as a foreign corporation or other organizational form would
have a Material Adverse Effect.  Each Loan Party has the corporate power to
execute, deliver and perform its obligations under this Agreement and the other
Fundamental Documents and other documents contemplated hereby and to borrow and
obtain other extensions of credit hereunder.

 

SECTION 3.2.   Corporate Authority and No Violation.

 

The execution, delivery and performance of this Agreement and the other
Fundamental Documents and the borrowings and making of other extensions of
credit hereunder (a) have been duly authorized by all necessary corporate action
on the part of each Loan Party, (b) will not violate any provision of any
Applicable Law applicable to the Borrower or any of its Subsidiaries or any of
their properties or assets, (c) will not violate any provision of the
Certificate of Incorporation or By-Laws or other organizational documents of the
Borrower or any of its Subsidiaries, or any material Contractual Obligation of
the Borrower or any of its Subsidiaries, (d) will not be in conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under, any material indenture, agreement, bond, note or instrument and
(e) will not result in the creation or imposition of any Lien upon any property
or assets of the Borrower or any of its Subsidiaries other than pursuant to this
Agreement or any other Fundamental Document.

 

SECTION 3.3.   Governmental and Other Approval and Consents.

 

No action, consent or approval of, or registration or filing with, or any other
action by, any governmental agency, bureau, commission or court is required in
connection with the execution, delivery and performance (including the
borrowings and making of other extensions of credit hereunder) by each Loan
Party of this Agreement or the other Fundamental Documents.

 

SECTION 3.4.   Financial Statements of the Borrower.

 

The (a) audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries as of and for the fiscal years ended December 31, 2010
and December 31, 2011, (b) unaudited consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of March 31, 2012, together with the
related unaudited statements of income, shareholders’ equity and cash flows for
the three-month period then ended and (c) unaudited consolidating balance sheets
and income statements for each of the periods described in clauses (a) and
(b) above, in each case, fairly present in all material respects the
consolidated (or, in the case of clause (c) above, the consolidating) financial
position of the Borrower and its Consolidated Subsidiaries as at the dates
indicated and the results of operations and cash flows for the periods indicated
in conformity with GAAP subject to normal year-end adjustments in the case of
such quarterly financial statements.

 

SECTION 3.5.   No Material Adverse Change.

 

Since December 31, 2011, there has been no event or circumstance which has had
or could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.6.   Copyrights, Patents and Other Rights.

 

Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, service marks, copyrights, patents and other
intellectual property material to its business, and

 

43

--------------------------------------------------------------------------------


 

the use thereof by the Borrower and its Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.7.   Title to Properties.

 

Each of the Borrower and its Subsidiaries has good title or valid leasehold
interests to each of the properties and assets reflected on the balance sheets
referred to in Section 3.4, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes, and all such properties and
assets will be free and clear of Liens, except Permitted Encumbrances.

 

SECTION 3.8.   Litigation.

 

There are no lawsuits or other proceedings pending (including, but not limited
to, matters relating to environmental liability), or, to the knowledge of the
Borrower, threatened, against or affecting the Borrower or any of its
Subsidiaries or any of their respective properties, by or before any
Governmental Authority or arbitrator, which could reasonably be expected to have
a Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries is
in default with respect to any order, writ, injunction, decree, rule or
regulation of any Governmental Authority, which default would have a Material
Adverse Effect.

 

SECTION 3.9.   Federal Reserve Regulations.

 

Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No part of the proceeds of
the Loans, and no Letter of Credit, will be used, whether immediately,
incidentally or ultimately, for any purpose violative of or inconsistent with
any of the provisions of Regulation T, U or X of the Board.  Not more than 25%
of the value of the assets of the Borrower and its Subsidiaries on a
consolidated basis is represented by Margin Stock.

 

SECTION 3.10.   Investment Company Act.

 

Neither the Borrower nor any of its Subsidiaries is, and will not during the
term of this Agreement be an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

SECTION 3.11.   Enforceability.

 

This Agreement and the other Fundamental Documents when executed will constitute
legal, valid and enforceable obligations (as applicable) of each Loan Party
(subject, as to enforcement, to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and to general principles of equity).

 

SECTION 3.12.   Taxes.

 

The Borrower and each of its Subsidiaries have filed or caused to be filed all
material federal, provincial, state, local and other Tax returns which are
required to be filed, and have paid or have caused to be paid all material Taxes
as shown on said returns or on any assessment made against it or any of its
property, and all other material Taxes, fees, or other charges imposed on it or
on any of its property by any Governmental Authority, to the extent that such
Taxes have become due, except as permitted by Section 5.4.  No material Tax Lien
has been filed, and to the knowledge of the Borrower, no material claim is being
asserted, with respect to any such Tax, fee or other charge.

 

44

--------------------------------------------------------------------------------


 

SECTION 3.13.   Compliance with ERISA.

 

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect: (i) each of the Borrower and its Subsidiaries
and each of their respective ERISA Affiliates is in compliance with the
applicable provisions of ERISA and the provisions of the Code relating to Plans
and the regulations and published interpretations thereunder; and (ii) no ERISA
Event or Foreign Plan Event has occurred or is reasonably expected to occur; and
(iii) all amounts required by applicable law with respect to, or by the terms
of, any retiree welfare benefit arrangement maintained by the Borrower or any of
its Subsidiaries or any ERISA Affiliate or to which the Borrower or any of its
Subsidiaries or any ERISA Affiliate has an obligation to contribute have been
accrued in accordance with Statement of Financial Accounting Standards No. 106. 
The present value of all accumulated benefit obligations under each Pension Plan
(based on the assumptions used for purposes of Accounting Standards Codification
No. 715: Compensation-Retirement Benefits) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Pension Plan allocable to such accrued benefits by
more than an amount that could reasonably be expected to have a Material Adverse
Effect.  Neither the Borrower nor any of its Subsidiaries is an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (within the meaning of Section 4975 of the Code) which is
subject to Section 4975 of the Code.

 

SECTION 3.14.   Disclosure.

 

As of the Closing Date, neither this Agreement nor the Confidential Information
Memorandum, at the time it was furnished and when taken as a whole with all
written information delivered (other than projections and information of a
general economic or industry-specific nature) and after giving effect to any
written supplements thereto, contained any untrue statement of a material fact
or omitted to state a material fact, under the circumstances under which it was
made, necessary in order to make the statements contained herein or therein not
misleading.  The Confidential Information Memorandum contains certain
projections relating to the Borrower and its Consolidated Subsidiaries. Such
projections are based on good faith estimates and assumptions believed by the
preparer to be reasonable at the time made, provided, however, that the Borrower
makes no representation or warranty that such assumptions will prove in the
future to be accurate or that the Borrower and its Consolidated Subsidiaries
will achieve the financial results reflected in such projections.  As of the
Closing Date, there is no fact known to the Borrower which, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.15.   Environmental Liabilities.

 

Except with respect to any matters, that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

SECTION 3.16.   Borrowing Base.

 

The Borrower will be in Borrowing Base Compliance on the date each Loan is made
and each Letter of Credit is issued or increased, after giving effect to the
making of such Loan and the issuance or increase of such Letter of Credit.

 

SECTION 3.17.   No Default or Event of Default.

 

No Default or Event of Default has occurred and is continuing.

 

45

--------------------------------------------------------------------------------

 


 

SECTION 3.18.   Closing Date Indebtedness.

 

The Borrower and its Subsidiaries have not incurred any material Indebtedness
since June 30, 2012.

 

SECTION 3.19.   Covenant Availability.

 

There is sufficient availability under Section 802(o) of the 2000 Indenture and
Sections 4.06(b)(viii) and 4.08(xvii) of the 2010 Indenture to allow for the
Subsidiary Guarantee without triggering an obligation to provide a guarantee
pursuant to the “equal and ratable” clauses therein.

 

SECTION 3.20.   Solvency.

 

The Borrower and its Consolidated Subsidiaries, taken as a whole, are, and after
giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be, Solvent.

 

SECTION 3.21.   Foreign Assets Control Regulations and Anti-Money Laundering.

 

Each Loan Party and each Subsidiary of a Loan Party are, to their knowledge, in
compliance and will remain in compliance in all material respects with all
applicable U.S. economic sanctions laws, Executive Orders and implementing
regulations as promulgated by the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it.  To each Loan Party’s knowledge, no Loan
Party and no Subsidiary (i) is a Person designated by the U.S. government on the
list of the Specially Designated Nationals and Blocked Persons (the “SDN List”)
with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by, or acts,
directly or indirectly, for or on behalf of, any person or entity on the SDN
List or a foreign government that is the target of U.S. economic sanctions
prohibitions such that the entry into, or performance under, this Agreement or
any other Fundamental Document would be prohibited under U.S. law.

 

SECTION 3.22.   Anti-Money Laundering, Patriot Act and Foreign Corrupt Practices
Act.

 

Each Loan Party and each Subsidiary of a Loan Party are, to their knowledge, in
compliance with the applicable provisions of (a) the Trading with the Enemy Act,
and each of the foreign assets control regulations of the United States Treasury
Department and any other enabling legislation or executive order relating
thereto, (b) the Patriot Act, (c) the anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act, (d) the
Anti-Money Laundering Act of 1986, and (e) other federal or state laws relating
to anti-money laundering rules and regulations.  To the Loan Parties’ knowledge,
no part of the proceeds of any Loan will be used directly or indirectly for any
payments to any government official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977.

 

4.     CONDITIONS OF LENDING

 

SECTION 4.1.   Conditions Precedent to Effectiveness.

 

The effectiveness of this Agreement is subject to the following conditions
precedent:

 

46

--------------------------------------------------------------------------------


 

(a)   Fundamental Documents.  The Administrative Agent shall have received this
Agreement and each of the other Fundamental Documents, each executed and
delivered by a duly authorized officer of the Loan Party party thereto.

 

(b)   Corporate Documents for each Loan Party.  The Administrative Agent shall
have received a certificate of the Secretary or Assistant Secretary of each Loan
Party dated the date hereof and certifying (A) that attached thereto is a true
and complete copy of its certificate of incorporation and by-laws (or the
equivalent thereof) as in effect on the date of such certification; (B) that
attached thereto is a true and complete copy of resolutions adopted by its Board
of Directors (or the equivalent thereof) authorizing the borrowings and other
extensions of credit hereunder and the execution, delivery and performance in
accordance with their respective terms of this Agreement and any other documents
required or contemplated hereunder; and (C) as to the incumbency and specimen
signature of each of its officers executing this Agreement or any other document
delivered by it in connection herewith (such certificate to contain a
certification by another of its officers as to the incumbency and signature of
the officer signing the certificate referred to in this paragraph (b)).

 

(c)   Financial Statements.  The Lenders shall have received the (i) audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries as of and for the fiscal years ended December 31, 2010 and
December 31, 2011, (ii) unaudited consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries for the fiscal quarter ended March 31, 2012 and
for each other fiscal quarter thereafter and ending at least 45 days prior to
the Closing Date, together with the related unaudited statements of income,
shareholders’ equity and cash flows for the three-month period then ended and
(iii) unaudited consolidating balance sheets and income statements for each of
the periods described in clauses (i) and (ii) above.

 

(d)   Opinions of Counsel.  The Administrative Agent shall have received the
favorable written opinions, dated as of the date hereof and addressed to the
Administrative Agent and the Lenders, of (i) internal counsel of PHH Corporation
and (ii) Skadden, Arps, Slate, Meagher & Flom LLP.

 

(e)   Amendment and Restatement of the Existing Credit Agreement.  The
commitments of the lenders under the Existing Credit Agreement shall have been
reallocated to reflect the Commitments set forth on Schedule 1.1A, and the
Borrower, the lenders under the Existing Credit Agreement and the Lenders shall
have made such payments as directed by the Administrative Agent, to give effect
to such reallocation.  Participating interests in Existing Letters of Credit
shall be reallocated among the Lenders in accordance with their respective
Tranche A Percentages.  The Borrower shall have paid to the Administrative
Agent, for the account of the respective lenders under the Existing Credit
Agreement, all unpaid fees and other amounts accrued under the Existing Credit
Agreement to the Closing Date.

 

(f)    No Material Adverse Change.  The Administrative Agent and the Lenders
shall be satisfied that since December 31, 2011, there has been no event or
circumstance which has had or could reasonably be expected to have a Material
Adverse Effect.

 

(g)   Payment of Fees.  The Administrative Agent shall be satisfied that all
amounts payable to the Joint Lead Arrangers, the Administrative Agent and the
other Lenders pursuant hereto or with regard to the transactions contemplated
hereby have been or are simultaneously being paid.

 

(h)   Litigation.  No litigation shall be pending or, to any Loan Party’s
knowledge, threatened which would be reasonably likely to have a Material
Adverse Effect, or which could reasonably be expected to materially adversely
affect the ability of any Loan Party to fulfill its obligations hereunder or to
otherwise materially impair the interests of the Lenders.

 

47

--------------------------------------------------------------------------------


 

(i)    Officer’s Certificate.  The Administrative Agent shall have received a
certificate of the chief executive officer, chief financial officer or chief
accounting officer of the Borrower certifying, as of the Closing Date,
(i) compliance with the conditions set forth in Sections 4.1(f), 4.1(h), 4.2(b),
4.2(c) and 4.2(d) hereof, (ii) pro forma compliance with Sections 6.6, 6.7, 6.10
and 6.15 hereof and (iii) that none of the $250,000,000 basket amounts under
Section 802 of the 2000 Indenture and Sections 4.06 and 4.08 of the 2010
Indenture have been utilized.

 

SECTION 4.2.   Conditions Precedent to Each Loan and Letter of Credit.  The
obligation of the Lenders to make each Loan and of any Issuing Lender to issue
or amend a Letter of Credit, including the initial Loan hereunder, is subject to
the following conditions precedent:

 

(a)   Notice.  The Administrative Agent shall have received a notice with
respect to such Borrowing or Letter of Credit as required by Article 2 hereof.

 

(b)   Representations and Warranties.  The representations and warranties set
forth in Article 3 (other than those set forth in Section 3.18, which shall be
deemed made only as of the Closing Date) and in the other Fundamental Documents
shall be true and correct in all material respects (except to the extent any
representations are qualified by materiality, in which case, such
representations shall be true in all respects) on and as of the date of each
Borrowing or the issuance of a Letter of Credit hereunder (except to the extent
that such representations and warranties expressly relate to an earlier date)
with the same effect as if made on and as of such date; provided that this
condition shall not apply to a Borrowing which is solely refinancing outstanding
Loans and which, after giving effect thereto, has not increased the aggregate
amount of outstanding Loans.

 

(c)   No Event of Default.  On the date of each Borrowing or the issuance or
amendment of a Letter of Credit hereunder, no Event of Default or Default shall
have occurred and be continuing on such date or after giving effect to the
Borrowing to be made on such date; provided that this condition shall not apply
to a Borrowing (other than a LIBOR Borrowing) which is solely refinancing
outstanding Loans and which, after giving effect thereto, has not increased the
aggregate amount of outstanding Loans.

 

(d)   Borrowing Base Compliance.  The Borrower shall be in Borrowing Base
Compliance after giving effect to the making of such Loans and the issuance or
amendment of such Letters of Credit and shall deliver a certificate with
supporting calculations in reasonable detail establishing such compliance.

 

Each Borrowing or issuance or amendment of a Letter of Credit shall be deemed to
be a representation and warranty by the Borrower on the date of such Borrowing
or issuance or amendment of a Letter of Credit as to the matters specified in
paragraphs (b) and (c) of this Section 4.2.

 

5.     AFFIRMATIVE COVENANTS

 

For so long as the Commitments shall be in effect or any amount shall remain
outstanding or unpaid under this Agreement or there shall be any outstanding L/C
Exposure, the Borrower agrees that, unless the Required Lenders shall otherwise
consent in writing, it will, and will cause each of its Subsidiaries to:

 

SECTION 5.1.   Financial Statements, Reports, etc.

 

Deliver to each Lender:

 

(a)   As soon as is practicable, but in any event within 90 days after the end
of each fiscal year of the Borrower, (i) (A) consolidated and consolidating
statements of income (or operations) and

 

48

--------------------------------------------------------------------------------


 

consolidated and consolidating statements of cash flows and changes in
stockholders’ equity of the Borrower and its Consolidated Subsidiaries for such
year and the related consolidated and consolidating balance sheets as at the end
of such year, or (B) the Form 10-K filed by the Borrower with the Securities and
Exchange Commission (which shall contain the consolidating financial statements
described in the preceding clause (A)) and (ii) if not included in such Form
10-K, an opinion of independent certified public accountants of recognized
national standing, which opinion shall state that said consolidated financial
statements fairly present in all material respects the consolidated financial
position and results of operations of the Borrower and its Consolidated
Subsidiaries as at the end of, and for, such fiscal year and that such financial
statements were prepared in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods and reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit;

 

(b)   As soon as is practicable, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year, either (i) the
Form 10-Q filed by the Borrower with the Securities and Exchange Commission
(which shall contain the consolidating financial statements described in the
following clause (ii)) or (ii) the unaudited consolidated and consolidating
balance sheets of the Borrower and its Consolidated Subsidiaries, as at the end
of such fiscal quarter, and the related unaudited consolidated statements of
income and cash flows and consolidating statements of income for such quarter
and for the period from the beginning of the then current fiscal year to the end
of such fiscal quarter and the corresponding figures as of the end of the
preceding fiscal year, and for the corresponding period in the preceding fiscal
year, in each case, together with a certificate (substantially in the form of
Exhibit B) signed by the chief financial officer, the chief accounting officer,
treasurer or a vice president responsible for financial administration of the
Borrower to the effect that such financial statements, while not examined by
independent public accountants, reflect, in his opinion and in the opinion of
the Borrower, all adjustments necessary to present fairly in all material
respects the financial position of the Borrower and its Consolidated
Subsidiaries, as the case may be, as at the end of the fiscal quarter and the
results of their operations for the quarter then ended in conformity with GAAP
consistently applied, subject only to year-end and audit adjustments and to the
absence of footnote disclosure;

 

(c)   Together with the delivery of the statements referred to in paragraphs
(a) and (b) of this Section 5.1, a certificate of the chief financial officer,
chief accounting officer or a vice president responsible for financial
administration of the Borrower, substantially in the form of Exhibit B hereto
(i) stating whether or not the signer has knowledge of any Default or Event of
Default and, if so, specifying each such Default or Event of Default of which
the signer has knowledge and the nature thereof, (ii) demonstrating in
reasonable detail compliance with the provisions of Sections 6.6, 6.7, 6.10 and
6.15, (iii) setting forth in a schedule (in the form of Schedule 5.1(c) attached
hereto) a description of the Mortgage Warehouse Facilities and Servicing Advance
Facilities in effect on the last day of the most recently ended fiscal quarter
and (iv) setting forth in reasonable detail a description of repurchased
mortgage loans, repurchase requests (existing and new), indemnification requests
and payments made for such quarter and year to date periods, and comparisons to
comparable periods for the prior year;

 

(d)   As soon as practicable, but in any event within 90 days after the end of
each fiscal year of the Borrower, detailed projections of the Borrower and its
Consolidated Subsidiaries for the following two fiscal years;

 

(e)   Promptly upon any executive officer of the Borrower or any of its
Subsidiaries obtaining knowledge of the occurrence of any Default or Event of
Default, a certificate of the president, chief financial officer or chief
accounting officer of the Borrower specifying the nature and period of existence
of such Default or Event of Default and what action the Borrower has taken, is
taking and proposes to take with respect thereto;

 

49

--------------------------------------------------------------------------------


 

(f)    Promptly upon any executive officer of the Borrower or any of its
Subsidiaries obtaining knowledge of (i) the institution of any action, suit,
proceeding, investigation or arbitration by any Governmental Authority or other
Person against or affecting the Borrower or any of its Subsidiaries or any of
their assets, or (ii) any material development in any such action, suit,
proceeding, investigation or arbitration (whether or not previously disclosed to
the Lenders), which, in each case might reasonably be expected to have a
Material Adverse Effect or which relates to any Fundamental Document, prompt
notice thereof and such other information as may be reasonably available to it
(without waiver of any applicable evidentiary privilege) to enable the Lenders
to evaluate such matters;

 

(g)   Promptly upon any executive officer of the Borrower or any of its
Subsidiaries obtaining knowledge of the failure to maintain Borrowing Base
Compliance, prompt notice thereof specifying the period of such non-compliance,
the extent of such non-compliance and what actions the Borrower has taken, is
taking and proposes to take with respect thereto;

 

(h)   (i) On the Closing Date, and (ii) within ten Business Days following the
end of each calendar month thereafter, other than in the case of each calendar
month that is also the end of a fiscal quarter, in which case, within fifteen
Business Days following the end of such calendar month (or at such other times
as the Administrative Agent may reasonably request), a borrowing base
certificate setting forth the Borrowing Base (in each case with supporting
calculations in reasonably detail) substantially in the form of Exhibit E (each,
a “Borrowing Base Certificate”), which shall be prepared as of the last Business
Day of such month (or, in the case of the Borrowing Base Certificate delivered
on the Closing Date, as of June 29, 2012, or if any such Borrowing Base
Certificate is delivered more frequently than monthly, as of the last Business
Day of the week preceding such delivery). Each such Borrowing Base Certificate
shall include all such supporting information as may be reasonably requested
from time to time by the Administrative Agent; and

 

(i)    promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Any financial statement or filing with the Securities and Exchange Commission
required to be delivered under this Agreement shall be deemed to have been
delivered on the date on which the Borrower notifies the Lenders it has posted
such financial statement or filing on its website on the internet at www.phh.com
or that such financial statement or filing is posted on the website of the
Securities and Exchange Commission at www.sec.gov.

 

SECTION 5.2.   Corporate Existence; Compliance with Statutes.

 

Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its corporate existence, rights, licenses, permits and
franchises, except (other than with respect to the Borrower or any Subsidiary
Guarantor), where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, and
comply, except where failure to comply, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, with
all provisions of Applicable Law, and all applicable restrictions imposed by any
Governmental Authority, and all state and provincial laws and regulations of
similar import; provided that mergers, dissolutions and liquidations permitted
under Section 6.3 shall be permitted.

 

SECTION 5.3.   Insurance.

 

Maintain with good and reputable insurers insurance in such amounts and against
such risks as are customarily insured against by companies in similar
businesses; provided however, that (a) workmen’s compensation insurance or
similar coverage may be effected with respect to its operations in any
particular state or other jurisdiction through an insurance fund operated by
such state or jurisdiction

 

50

--------------------------------------------------------------------------------


 

and (b) such insurance may contain self-insurance retention and deductible
levels consistent with such insurance is usually carried by companies of
established reputation and comparable size.

 

SECTION 5.4.   Taxes and Charges.

 

Duly pay and discharge, or cause to be paid and discharged, before the same
shall become delinquent, all material federal, provincial, state, local and
other Taxes, assessments, levies and other governmental charges, imposed upon
the Borrower or any of its Subsidiaries or their respective properties, sales
and activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies; provided that any such
Tax, assessment, charge, levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and if the Borrower or its applicable Subsidiary shall have set
aside on its books reserves in conformity with GAAP adequate with respect
thereto; and provided, further, that the Borrower will pay all such Taxes,
assessments, levies or other governmental charges forthwith upon the
commencement of proceedings to foreclose any Lien which may have attached as
security therefor (unless the same is fully bonded or otherwise effectively
stayed).

 

SECTION 5.5.   ERISA Compliance and Reports.

 

Furnish to the Administrative Agent as soon as reasonably practicable following
receipt thereof, copies of any documents described in (i) Sections 101(f) or
101(j) of ERISA that any Loan Party or any ERISA Affiliate may receive with
respect to a Pension Plan and/or (ii) Sections 101(f), 101(k) or 101(l) of ERISA
request with respect to any Multiemployer Plan; provided, that if the Borrower
or any of its Subsidiaries or any of their ERISA Affiliates have not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Borrower and/or any of its Subsidiaries and/or their ERISA Affiliates shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent as soon as reasonably practical after receipt thereof.

 

SECTION 5.6.   Maintenance of and Access to Books and Records; Examinations.

 

Maintain or cause to be maintained at all times proper books and records of its
financial operations (in accordance with GAAP) and provide the Administrative
Agent and each Lender and their respective representatives (in the case of a
Lender, coordinated through the Administrative Agent) reasonable access upon
reasonable prior notice to all such books and records and to any of their
properties or assets during regular business hours (provided that unless an
Event of Default has occurred and is continuing, only two such visits (by the
Administrative Agent and any Lenders, collectively) shall be permitted in any
fiscal year, provided that reasonable access to such books and records and to
any of the Borrower’s properties or assets shall be made available to the
Lenders if an Event of Default has occurred and is continuing), in order that
the Administrative Agent and/or such Lenders may make such audits and
examinations and make abstracts from such books, accounts and records and may
discuss the affairs, finances and accounts with, and be advised as to the same
by, officers and independent accountants, all as the Administrative Agent and/or
such Lenders may deem appropriate, in their reasonable business judgment, for
the purpose of verifying the various reports delivered pursuant to this
Agreement or for otherwise ascertaining compliance with this Agreement.

 

SECTION 5.7.   Maintenance of Properties.

 

Keep its properties which are material to its business in good repair, working
order and condition consistent with companies of established reputation and
comparable size.

 

51

--------------------------------------------------------------------------------


 

SECTION 5.8.   Guarantors.

 

With respect to any new Domestic Subsidiary created or acquired after the
Closing Date (other than Excluded Subsidiaries) or any Domestic Subsidiary
existing on the Closing Date which ceases to be an Excluded Subsidiary, promptly
(a) cause such new Subsidiary (i) to become a party to the Subsidiary Guarantee
and (ii) to deliver to the Administrative Agent a certificate of such Subsidiary
in compliance with Section 4.1(b) hereof, with appropriate insertions and
attachments and (b) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions concerning the matters covered by the legal
opinions delivered pursuant to Section 4.1(d) above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

6.     NEGATIVE COVENANTS

 

For so long as the Commitments shall be in effect or any amount shall remain
outstanding or unpaid under this Agreement or there shall be any outstanding L/C
Exposure, unless the Required Lenders shall otherwise consent in writing, the
Borrower agrees that it will not, nor will it permit any of its Subsidiaries to,
directly or indirectly:

 

SECTION 6.1.   Limitation on Subsidiary Indebtedness and Borrower Indebtedness.

 

Incur, assume or suffer to exist any Indebtedness of any Material Subsidiary or
Subsidiary Guarantor, except:

 

(a)   Indebtedness in existence on the Closing Date, or required to be incurred
pursuant to a contractual obligation in existence on the Closing Date, which in
either case (to the extent not otherwise permitted by paragraphs (b)-(p) of this
Section 6.1), is listed on Schedule 6.1 hereto, but not any extensions or
renewals thereof, unless effected on substantially the same terms or on terms
which, in the aggregate, are not materially more adverse to the Lenders (as
determined in good faith by a financial officer of the Borrower);

 

(b)   purchase money Indebtedness (including Capital Leases) to the extent
permitted under Section 6.4(b);

 

(c)   Indebtedness owing by any Material Subsidiary or Subsidiary Guarantor to
the Borrower or any other Subsidiary;

 

(d)   Indebtedness of any Material Subsidiary or Subsidiary Guarantor issued and
outstanding prior to the date on which such Subsidiary became a Subsidiary of
the Borrower (other than Indebtedness issued in connection with, or in
anticipation of, such Subsidiary becoming a Subsidiary of the Borrower);
provided that immediately prior and on a Pro Forma Basis after giving effect to
such Person becoming a Subsidiary of the Borrower, no Default or Event of
Default shall occur or then be continuing and the aggregate principal amount of
such Indebtedness, when added to the aggregate outstanding principal amount of
Indebtedness permitted by paragraphs (e) and (f) below, shall not exceed
$150,000,000;

 

(e)   any renewal, extension or modification of Indebtedness under paragraph
(d) above so long (i) as such renewal, extension or modification is effected on
substantially the same terms or on terms which, in the aggregate, are not more
materially adverse to the Lenders (as determined in good faith by a financial
officer of the Borrower) and (ii) the principal amount of such Indebtedness is
not increased other than as a result of accrued interest, fees and expenses
incurred in connection with such renewal, extension or modification;

 

(f)    other Indebtedness of any Material Subsidiary or Subsidiary Guarantor in
an aggregate principal amount which, when added to the aggregate outstanding
principal amount of Indebtedness permitted by paragraphs (d) and (e) above, does
not exceed $150,000,000;

 

52

--------------------------------------------------------------------------------


 

(g)   Indebtedness of Special Purpose Vehicle Subsidiaries incurred to finance
investments in lease agreements and vehicles by such Subsidiaries, so long as
the lender (and any other party) in respect of such Indebtedness has recourse,
if any, solely to the assets of such Special Purpose Vehicle Subsidiary;

 

(h)   Indebtedness of any Asset Securitization Subsidiary incurred solely to
finance asset securitization transactions as long as (i) such Indebtedness is
unsecured or is secured solely as permitted by Section 6.4(n), and (ii) the
lender (and any other party) in respect of such Indebtedness has recourse (other
than customary limited recourse based on misrepresentations or failure of such
assets to meet customary eligibility criteria), if any, solely to the assets
securitized in the applicable asset securitization transaction and, if such
Asset Securitization Subsidiary is of the type described in clause (i) of the
definition of “Asset Securitization Subsidiary”, the capital stock of such Asset
Securitization Subsidiary;

 

(i)    Indebtedness (other than Indebtedness of Asset Securitization
Subsidiaries incurred to finance asset securitization transactions permitted by
this Agreement) consisting of the obligation to repurchase mortgages and related
assets or secured by mortgages and related assets in connection with Mortgage
Warehouse Facilities;

 

(j)    Indebtedness of PHH Home Loans, LLC incurred under the PHH Home Loans
Intercompany Credit Agreement, in an aggregate principal amount not to exceed
$100,000,000;

 

(k)   Indebtedness of any Subsidiary Guarantor incurred under the Subsidiary
Guarantee;

 

(l)    [Reserved];

 

(m)  Indebtedness incurred in connection with any Servicing Advance Facility, in
an aggregate principal amount not to exceed $300,000,000;

 

(n)   Indebtedness pursuant to any software licensing agreement that is treated
as a Capital Lease for accounting purposes of the Borrower and its Consolidated
Subsidiaries;

 

(o)   Indebtedness incurred in connection with the financing of mortgage
servicing rights as long as (i) the applicable mortgage servicing rights
following the incurrence of such Indebtedness are not included in the Borrowing
Base, (ii) the incurrence of such Indebtedness would not violate clause (ii) of
the following paragraph and (iii) the Borrower is in Borrowing Base Compliance
after giving effect to the incurrence of such Indebtedness and the use of
proceeds thereof; provided that at no time during the term of this Agreement may
more than $350,000,000 of the Borrower’s and its Subsidiaries’ mortgage
servicing rights (valued as of the date any encumbrances in respect thereof were
first created or given) be subject to encumbrances; and

 

(p)   any recourse, liability or obligation incurred in connection with the sale
or financing of fleet vehicle leases; provided that the aggregate amount of any
guarantees in connection with such recourse, liability or obligation shall not
exceed $30,000,000 at any time.

 

Notwithstanding the foregoing, (i) the Borrower and its Material Subsidiaries
and the Subsidiary Guarantors shall not incur or issue after the Closing Date
any Indebtedness for borrowed money which has scheduled or mandatory principal
maturities prior to the Tranche A Termination Date (other than (w) Indebtedness
incurred pursuant to Sections 6.1 (b), (c), (d), (e), (g), (h), (i), (j),
(k) (m), (n), (o) and (p), (x) in the case of secured Indebtedness, prepayments
required from the sale of the applicable collateral, (y) any other Indebtedness
requiring prepayments in connection with a change in control of the Borrower or
similar event or the occurrence of a Delisting (and any such change in control
or similar event shall be incorporated herein and be deemed to be included in
the definition of “Change in Control”) and (z) any renewals, extensions or
modifications (in each case having substantially the same terms or terms which,

 

53

--------------------------------------------------------------------------------


 

in the aggregate are not materially more adverse to the Lenders (as determined
in good faith by a financial officer of the Borrower)) of existing Indebtedness
permitted pursuant to this Section 6.1), (ii) the Borrower shall not permit any
Subsidiary to incur, assume or suffer to exist any Indebtedness (or Debt, as
defined in the 2000 Indenture and the 2010 Indenture) if doing so would, when
taken together with all Loans, Letters of Credit, Indebtedness (or Debt) and
Liens of the Borrower and its Subsidiaries, cause any Subsidiaries to be
required to give a guarantee pursuant to any “equal and ratable” clause in the
2000 Indenture, the 2010 Indenture or any similar provision in any future
indenture of the Borrower, (iii) the Borrower will not allow any Subsidiary to
guarantee any Indebtedness or other obligations issued under the 2000 Indenture,
the 2010 Indenture or any future indenture of the Borrower, (iv) the Borrower
will not amend or modify the 2000 Indenture or the 2010 Indenture in a manner
adverse to the Lenders and (v) the Borrower will cause the aggregate principal
amount of the Tranche A Loans and the aggregate drawable amount of the Letters
of Credit at any time to be less than an amount equal to the excess of
$250,000,000 (or such higher amount to which such basket may be increased
pursuant to amendments to the 2000 Indenture and the 2010 Indenture) over the
aggregate amount of Debt (other than Debt under this Agreement) and Liens
incurred in reliance on the Sections of the 2000 Indenture and the 2010
Indenture referred to in Section 3.19.  For purposes of this Section 6.1, the
phrase “scheduled or mandatory principal maturities” shall not include
conversion of any Convertible Notes made at the election of the holders thereof
into common stock of the Borrower, cash or a combination thereof.

 

In furtherance of clause (ii) of the preceding paragraph, the Borrower shall
(x) in the certificate delivered pursuant to Section 5.1(c), deliver to the
Administrative Agent written notice of the incurrence, assumption or creation by
the Borrower or any of its Material Subsidiaries (as defined in this Agreement
and in indentures under which Indebtedness of the Borrower is issued) of any
Liens or by Material Subsidiaries (as so defined) of the Borrower of any
Indebtedness (including any “Debt” or “Indebtedness” as defined in the
Borrower’s existing or future indentures), in each case through the last day of
the most recently ended fiscal quarter, and (y) upon request by the
Administrative Agent from time to time, provide calculations in reasonable
detail demonstrating that the “equal and ratable” clauses referred to in such
clause (ii) have not been triggered.

 

SECTION 6.2.   Limitation on Transactions with Affiliates.

 

Enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of property or the rendering of any service, with any
Affiliate (other than the Borrower or a wholly-owned Subsidiary of the Borrower)
unless such transaction is (a) otherwise permitted under this Agreement and
(b) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person which is not an Affiliate.

 

SECTION 6.3.   Consolidation, Merger, Sale of Assets.

 

(a)   Neither the Borrower nor any of its Material Subsidiaries (in one
transaction or series of transactions) will wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, except any
merger, consolidation, dissolution or liquidation (i) in which the Borrower is
the surviving entity or if the Borrower is not a party to such transaction then
a Subsidiary is the surviving entity, (ii) with respect to Material
Subsidiaries, in which the surviving entity becomes a Material Subsidiary of the
Borrower immediately upon the effectiveness of such merger, consolidation,
dissolution or liquidation or (iii) in connection with a transaction permitted
by Section 6.3(b); provided that immediately prior to and on a Pro Forma Basis
after giving effect to such transaction no Default or Event of Default has
occurred or is continuing.  In addition, an Asset Securitization Subsidiary may
wind-up, liquidate or dissolve provided that immediately prior to and on a Pro
Forma Basis after giving effect to such transaction no Default or Event of
Default has occurred and is continuing.  For the avoidance of

 

54

--------------------------------------------------------------------------------


 

doubt the Borrower may not enter into a transaction of merger or consolidation
unless the Borrower is the surviving entity.

 

(b)   Sell or otherwise dispose of all or substantially all of the assets of the
Borrower and its Subsidiaries, taken as a whole; provided that it is understood
for purposes of clarity that this Section 6.3(b) shall not prohibit or limit in
any respect transactions in the ordinary course of business of the Borrower or
any of its Subsidiaries (including but not limited to asset securitization
transactions or similar transactions entered into in the ordinary course of
business).

 

(c)   Except as provided in Section 6.3(d), sell or otherwise dispose of any
business unit of PHH Mortgage Corporation and its Subsidiaries, PHH Vehicle
Management Services Group LLC and its Subsidiaries, PHH Broker Partner
Corporation and its Subsidiaries or PHH Home Loans, LLC and its Subsidiaries;
provided that any such sale or disposition shall be permitted so long as the
nature of the business conducted by the Borrower and its Subsidiaries, taken as
a whole, on the Closing Date will not change.

 

(d)   For the avoidance of doubt, the Borrower and its Subsidiaries may sell
equity ownership interests in PHH Home Loans, LLC pursuant to contractual
agreements existing on the Closing Date.

 

SECTION 6.4.   Limitations on Liens.

 

Suffer any Lien on the property of the Borrower or any of the Material
Subsidiaries or Subsidiary Guarantor, except:

 

(a)   deposits under worker’s compensation, unemployment insurance and social
security laws or to secure statutory obligations or surety or appeal bonds or
performance or other similar bonds in the ordinary course of business, or
statutory Liens of landlords, carriers, warehousemen, mechanics and materialmen
and other similar Liens, in respect of liabilities which are not yet due or
which are being contested in good faith, Liens for Taxes not yet due and
payable, and Liens for Taxes due and payable, the validity or amount of which is
currently being contested in good faith by appropriate proceedings (provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower or its applicable Material Subsidiary in conformity with GAAP) and as
to which foreclosure and other enforcement proceedings shall not have been
commenced (unless fully bonded or otherwise effectively stayed);

 

(b)   purchase money Liens granted to the vendor or Person financing the
acquisition of property, plant or equipment if (i) limited to the specific
assets acquired and, in the case of tangible assets, other property which is an
improvement to or is acquired for specific use in connection with such acquired
property or which is real property being improved by such acquired property;
(ii) the debt secured by such Lien is the unpaid balance of the acquisition cost
of the specific assets on which the Lien is granted; and (iii) such transaction
does not otherwise violate this Agreement;

 

(c)   Liens upon real and/or personal property, which property was acquired
after the Closing Date (by purchase, construction or otherwise) by the Borrower
or any of its Material Subsidiaries, each of which Liens existed on such
property before the time of its acquisition and was not created in anticipation
thereof; provided that no such Lien shall extend to or cover any property of the
Borrower or such Material Subsidiary other than the respective property so
acquired and improvements thereon;

 

(d)   Liens arising out of attachments, judgments or awards as to which an
appeal or other appropriate proceedings for contest or review are promptly
commenced (and as to which foreclosure and other enforcement proceedings
(i) shall not have been commenced (unless fully bonded or otherwise effectively
stayed) or (ii) in any event shall be promptly fully bonded or otherwise
effectively stayed);

 

55

--------------------------------------------------------------------------------


 

(e)   Liens created under any Fundamental Document as contemplated by this
Agreement;

 

(f)    Liens securing Indebtedness of any Material Subsidiary or Subsidiary
Guarantor to the Borrower;

 

(g)   Liens covering only the property or assets of any Special Purpose Vehicle
Subsidiary and securing only such Indebtedness of such Special Purpose Vehicle
Subsidiary as is permitted under Section 6.1(g) hereof;

 

(h)   other Liens incidental to the conduct of its business or the ownership of
its property and other assets, which do not secure any Indebtedness and did not
otherwise arise in connection with the borrowing of money or the obtaining of
advances or credit and which do not, in the aggregate, materially detract from
the value of its property or other assets or materially impair the use thereof
in the operation of its business;

 

(i)    to the extent not otherwise permitted by this Section 6.4, Liens existing
on the Closing Date listed on Schedule 6.4 hereto and any extensions or renewals
thereof;

 

(j)    Liens securing indebtedness in respect of one or more asset
securitization transactions, which indebtedness is not reported on a
consolidated balance sheet of the Borrower and its Subsidiaries, covering only
the assets securitized in the asset securitization transaction financed by such
indebtedness and the capital stock of any special purpose vehicle the sole
purpose of which is to effectuate such asset securitization transaction;

 

(k)   other Liens securing obligations having an aggregate principal amount not
to exceed $100,000,000;

 

(l)    Liens securing Indebtedness permitted by Section 6.1(j);

 

(m)  Liens on cash of Atrium Insurance Corporation and its successors and
assigns in connection with its reinsurance business;

 

(n)   Liens securing Indebtedness and related obligations of an Asset
Securitization Subsidiary in respect of one or more asset securitization
transactions, which Indebtedness is reported on a consolidated balance sheet of
the Borrower and its Subsidiaries, covering only the assets securitized in the
asset securitization transaction financed by such Indebtedness and, if an Asset
Securitization Subsidiary is of the type described in clause (i) of the
definition of “Asset Securitization Subsidiary”, the capital stock of such Asset
Securitization Subsidiary;

 

(o)   Liens on mortgages and related assets securing obligations to the extent
such obligations are permitted by Sections 6.1(i) and 6.1(m);

 

(p)   Liens in connection with Indebtedness permitted under Section 6.1(n);

 

(q)   Liens securing judgments for the payment of money not constituting an
Event of Default under Section 7(i), provided that enforcement of such Lien has
been stayed;

 

(r)    Liens created as a result of a sale and leaseback transaction permitted
by Section 6.5;

 

(s)   Liens in connection with cash or Cash Equivalents posted as collateral for
Interest Rate Protection Agreements, mortgage repurchases, letters of credit,
surety bonds and certain operating leases;

 

56

--------------------------------------------------------------------------------


 

(t)    Liens securing cash management obligations of the Borrower and its
Subsidiaries; and

 

(u)   Liens on mortgage servicing rights and proceeds thereof securing
Indebtedness (and related obligations) permitted by Section 6.1(o).

 

Notwithstanding the foregoing, the Borrower shall not, and shall not permit any
Material Subsidiary (as defined in the last paragraph of Section 6.1) or any
Subsidiary Guarantor to, incur, assume or suffer to exist any Liens if doing so
would, when taken together with all Loans, Letters of Credit, Indebtedness and
Liens of the Subsidiaries, cause any Subsidiaries to be required to give a
guarantee pursuant to any “equal and ratable” clause in the 2000 Indenture, the
2010 Indenture or any similar provision in any future indenture of the Borrower.

 

SECTION 6.5.   Sale and Leaseback.

 

Enter into any arrangement with any Person or Persons, whereby in
contemporaneous transactions the Borrower or any of its Subsidiaries sells
essentially all of its right, title and interest in a material asset and the
Borrower or any of its Subsidiaries acquires or leases back the right to use
such property except that the Borrower or any of its Subsidiaries may enter into
sale-leaseback transactions relating to assets not in excess of $100,000,000 in
the aggregate on a cumulative basis, and except (a) any FLRT Transaction; and
(b) without limiting the foregoing clause (a), any sale-leaseback transaction
entered into in connection with an asset securitization transaction the
indebtedness or Indebtedness relating to which is permitted to be secured
pursuant to Section 6.4(k) or 6.4(n).

 

SECTION 6.6.   Consolidated Net Worth.

 

Permit Consolidated Net Worth on the last day of any fiscal quarter ended after
the Closing Date to be less than $1,000,000,000.

 

SECTION 6.7.   Ratio of Indebtedness To Tangible Net Worth.

 

Permit, at any time, the ratio of Indebtedness of the Borrower and its
Subsidiaries to Tangible Net Worth to exceed 6.00 to 1.00 prior to October 1,
2013 and 5.75 to 1.00 thereafter.

 

SECTION 6.8.   Accounting Practices.

 

Establish a fiscal year ending on a date other than December 31, or modify or
change accounting treatments or reporting practices except as otherwise required
or permitted by GAAP.

 

SECTION 6.9.   Restrictions Affecting Subsidiaries.

 

Enter into, or suffer to exist, any Contractual Obligation with any Person,
which prohibits or limits the ability of any Material Subsidiary or any
Subsidiary Guarantor (other than Special Purpose Vehicle Subsidiaries and Asset
Securitization Subsidiaries) to (a) pay dividends or make other distributions or
pay any Indebtedness owed to the Borrower or any other Subsidiary, (b) make
loans or advances to the Borrower or any other Subsidiary or (c) transfer any of
its properties or assets to the Borrower or any other Subsidiary; provided,
however, that this Section 6.9 shall not apply to (A) any restrictions
applicable to PHH Home Loans, LLC, pursuant to the PHH Home Loans Mortgage
Warehouse Facilities, (B) any restrictions imposed by Applicable Law, including,
without limitation, any Applicable Law restricting payment of dividends or other
distributions by Atrium Insurance Corporation and its successors and assigns,
(C) (i) any restrictions imposed by the Specified Senior Notes or (ii) any
Indebtedness that refinances or replaces such notes or any future indenture
pursuant to which Indebtedness of the Borrower is issued, in each case, which,
in the aggregate, is not materially more

 

57

--------------------------------------------------------------------------------


 

restrictive than the terms of the Specified Senior Notes or the 2016 Notes, in
each case as in effect on the Closing Date (as determined in good faith by a
financial officer of the Borrower), (D) any restriction with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary, to the extent permitted under this Agreement,
(E) any agreement governing any purchase money Liens or Capital Lease otherwise
permitted hereby if the applicable restriction applies only to the assets
subject to such Liens or Capital Lease, (F) any agreement in effect at the time
such Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement
was not entered into in contemplation of such Person becoming a Subsidiary and
applies only to such Subsidiary and its property, (G) any instrument assumed in
connection with any Acquisition permitted under Section 6.13, which restriction
is not applicable to any Person, or the properties or assets of any Person,
other than the Person or the properties or assets of the Person so
acquired,(H) Contractual Obligations relating to secured Indebtedness permitted
pursuant to Section 6.1 (including financing through repurchase agreements) to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness (or assets subject to such repurchase agreement refinancing)
or (I) any restrictions imposed under any agreement containing a recourse
obligation permitted under Section 6.1(p) of this Agreement to the extent such
restrictions apply only to the asset subject to the applicable financing.

 

SECTION 6.10.   Maintenance of Available Borrowing Capacity and Third Party
Fleet Financing Capacity.

 

(a)   Fail to maintain aggregate Available Borrowing Capacity of at least
$1,000,000,000 at all times.

 

(b)   Fail to maintain committed third party fleet vehicle lease financing
capacity, including capacity under the FLRT Transactions and under financing
arrangements involving Chesapeake Funding LLC (so long as Chesapeake Funding LLC
continues to conduct financing on substantially the same terms, in the scope and
manner as conducted on the Closing Date) of at least $750,000,000 at all times
(including available and utilized capacity (whether or not any such utilized
capacity is amortizing)).

 

SECTION 6.11.   Limitation on Negative Pledge Clauses.

 

Enter into or suffer to exist or become effective any agreement that prohibits
or limits the ability of the Borrower or any Subsidiary to create, incur, assume
or suffer to exist any Lien upon any of its property or revenues, whether now
owned or hereafter acquired, to secure the Obligations, other than:

 

(a)   this Agreement and the other Fundamental Documents;

 

(b)   any agreements governing any purchase money Liens or Capital Lease
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby);

 

(c)   pursuant to customary restrictions and conditions contained in any
agreement related to the sale of any property permitted under this Agreement,
pending the consummation of such sale, provided that such prohibition or
limitation shall only be effective against the assets to be sold;

 

(d)   leases, licenses and other agreements entered into in the ordinary course
of business (other than in connection with or to secure Indebtedness);

 

(e)   customary non-assignment provisions in contracts;

 

58

--------------------------------------------------------------------------------


 

(f)    restrictions in connection with any Lien permitted under Section 6.4
hereto or any document or instrument governing any such Lien as long as such
restrictions apply only to the assets subject to such Liens;

 

(g)   restrictions pursuant to any existing indenture (as in effect on the
Closing Date) under which the Borrower issues Indebtedness or future indenture
pursuant to which Indebtedness of the Borrower is issued (so long as the
restrictions in any future indenture are not materially more restrictive than
the terms contained in Section 6.4 of this Agreement, taken as a whole
(excluding Section 6.4(e), but only to the extent such restrictions allow the
Obligations to be secured if the securities issued under such indenture are
equally and ratably secured therewith), as determined in good faith and
certified in writing to the Lenders by the chief financial officer or chief
executive officer of the Borrower; provided that, for the avoidance of doubt, to
the extent the restrictions in any future indenture for a pari passu obligation
limits the use of any carve outs or “baskets” similar to those contained in
Section 6.4 of this Agreement (including limitations related to the utilization
of such carve outs or “baskets” by other covenants in the indenture), such terms
shall not be deemed to be materially more restrictive than the terms contained
in Section 6.4 of this Agreement);

 

(h)   restrictions pursuant to agreements whereby the aggregate value of the
assets subject to such prohibition or limitation shall not exceed $25,000,000;

 

(i)    the Canadian Credit Facility, so long as such prohibition or limitation
is only applicable to Canadian Subsidiaries of the Borrower; and

 

(j)    restrictions imposed by guidelines of Government-Sponsored Enterprises.

 

SECTION 6.12.   Limitation on Certain Payments and Restricted Payments.

 

(a)   Prepay or redeem Indebtedness of any Material Subsidiary or Subsidiary
Guarantor, except:

 

(i)            the 2014 Convertible Notes;

 

(ii)           the Specified Senior Notes;

 

(iii)          the Canadian Credit Facility;

 

(iv)          the 2016 Notes or the 2017 Convertible Notes; provided that after
giving effect to any prepayment or redemption of the 2016 Notes or the 2017
Convertible Notes, as applicable (A) no Default or Event of Default shall have
occurred and be continuing, (B) no Loans and no amounts shall be drawn on
Letters of Credit are outstanding; (C) the Specified Senior Notes have been
repaid or redeemed in full, (D) the 2014 Convertible Notes have been repaid or
redeemed such that no more than $100,000,000 is outstanding thereunder; and
(E) the aggregate amount of unrestricted and unencumbered cash and Cash
Equivalents of the Borrower and the Subsidiary Guarantors would be at least
$150,000,000;

 

(v)           any mandatory payments (including any scheduled payment) and
conversions with respect to the Convertible Notes (including the 2017
Convertible Notes) or any future indenture requiring prepayments in connection
with a change in control of the Borrower or similar event or the occurrence of a
Delisting; and

 

59

--------------------------------------------------------------------------------


 

(vi)          Indebtedness incurred pursuant to Sections 6.1(a), (b), (c), (d),
(e), (g), (h), (i), (j), (k), (m), (n), (o) and (p) and this Agreement.

 

(b)   In the case of the Borrower, declare or pay any dividend (other than
dividends payable solely in common stock of the Borrower) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of the Borrower, or make any other distribution in respect
thereof, whether in cash, property or other consideration (the actions described
in clause (b), collectively, “Restricted Payments”); provided the following
shall be permitted:

 

(i)            the making of a Restricted Payment out of the proceeds of a
substantially concurrent issuance and sale for cash (other than to a Subsidiary)
of the Borrower’s Capital Stock (other than Disqualified Stock);

 

(ii)           if after giving effect thereto no Default or Event of Default
shall have occurred and be continuing, the making of a Restricted Payment by the
Borrower in its Capital Stock (other than Disqualified Stock) or in options,
warrants or other rights to purchase such Capital Stock;

 

(iii)          cashless repurchases of Capital Stock deemed to occur upon
exercise of stock options, warrants or other securities if such Capital Stock
represents a portion of the exercise price of such options or warrants;

 

(iv)          the payment of cash in lieu of the issuance of fractional shares
upon the exercise of options or warrants upon the conversion or exchange of
Capital Stock of any such Person in an aggregate amount not to exceed
$10,000,000; and

 

(v)           the purchase by the Borrower of fractional shares arising out of
stock dividends, splits or combinations or business combinations or other
similar transactions in an aggregate amount not to exceed $10,000,000.

 

For the avoidance of doubt, neither the entering into by the Borrower nor the
performance by the Borrower of its obligations thereunder of a customary call
spread, capped call or similar heading arrangement with respect to any
Convertible Notes shall constitute a Restricted Payment.

 

(c)   Notwithstanding the limitations set forth in clauses (a) and (b) above,
the Borrower may prepay or redeem Indebtedness for borrowed money and make
Restricted Payments otherwise prohibited by clauses (a) and (b) if after giving
effect thereto (i) (w) no Default or Event of Default shall have occurred and be
continuing, (x) no Loans and no more than $35,000,000 of Letters of Credit are
outstanding; (y) the 2014 Convertible Notes have been repaid, prefunded,
extended or refinanced (to a date later than November 2, 2015 in the case of any
such extension or refinancing); and (z) the aggregate amount of unrestricted and
unencumbered cash and Cash Equivalents of the Borrower and its Subsidiaries
would be at least $50,000,000 or (ii) the Borrower has corporate ratings equal
to or better than at least two of the following: Baa3 from Moody’s, BBB- from
S&P and BBB- from Fitch (in each case with a stable or positive outlook).

 

(d)   Notwithstanding the foregoing the Borrower and its Subsidiaries will be
permitted to extend the final maturity date of Indebtedness for borrowed money
and refinance any such Indebtedness with Indebtedness having substantially
similar terms (or, in the case of Convertible Notes, terms then customary for
convertible notes) and scheduled maturity dates later than November 2, 2015.

 

60

--------------------------------------------------------------------------------


 

SECTION 6.13.   Acquisitions.

 

Make any acquisition of any Person or of any line of business or business unit
of any Person other than those set forth on Schedule 6.13 hereto (all of the
foregoing, “Acquisitions”); provided that the Borrower and its Subsidiaries may
make Acquisitions to the extent (a) the Borrower and its Subsidiaries are in
compliance on a Pro Forma Basis with Article 6 hereof, (b) no Default or Event
of Default has occurred and is continuing or will result from such Acquisition
and (c) there are no Loans outstanding under this Agreement after giving effect
to such Acquisition.

 

SECTION 6.14.   Line of Business.

 

Enter into any business, either directly or through any Subsidiary, except for
those businesses in which the Borrower and its Subsidiaries, taken as a whole,
are engaged on the date of this Agreement or that are reasonably related,
incidental, ancillary or complementary thereto.

 

SECTION 6.15.   Minimum Liquidity.

 

(a)   On October 31, 2012, fail to maintain Minimum Liquidity of at least an
amount equal to the sum of the total principal amount then outstanding of the
Specified Senior Notes plus $100,000,000; provided that if the outstanding
principal amount of the Specified Senior Notes on October 31, 2012 is less than
$100,000,000, this Section 6.15(a) shall not be applicable; provided further
that for the purposes of the Minimum Liquidity calculations pursuant to this
Section 6.15(a), the available Commitments shall not be included and the
aggregate amount of Loans outstanding shall be deducted from cash and Cash
Equivalents.

 

(b)   On May 2, 2014, fail to maintain Minimum Liquidity of more than
$250,000,000; provided that if the outstanding principal amount of the 2014
Convertible Notes on May 2, 2014 is less than $50,000,000, this
Section 6.15(b) shall not be applicable; provided further that for the purposes
of the Minimum Liquidity calculations pursuant to this Section 6.15(b), any
available Tranche B Commitments shall not be included and the aggregate amount
of any Tranche B Loans outstanding shall be deducted from cash and Cash
Equivalents.

 

7.     EVENTS OF DEFAULT

 

In the case of the happening and during the continuance of any of the following
events (herein called “Events of Default”):

 

(a)   any representation or warranty made or deemed made by any Loan Party in
this Agreement or any other Fundamental Document or in connection with this
Agreement or the Borrowings (or other extensions of credit) hereunder, or any
statement or representation made in any report, financial statement, certificate
or other document furnished by or on behalf of the Borrower or any of its
Subsidiaries to the Administrative Agent or any Lender under or in connection
with this Agreement, shall prove to have been false or misleading in any
material respect when made, deemed made or delivered;

 

(b)   default shall be made in the payment of any principal of (or Letter of
Credit reimbursement obligations) or interest on any Loan or of any fees or
other amounts payable by any Loan Party under any Fundamental Document, when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise, and
in the case of payments of interest, such default shall continue unremedied for
five Business Days, and in the case of payments other than of any principal
amount of or interest on any Loan, such default shall continue unremedied for
five Business Days after receipt by the Borrower of an invoice therefor;

 

(c)   default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Section 2.14(c),
Section 5.1(e) (with respect to notice of any Default or Event of Default),
Section 5.1(g) or Article 6;

 

61

--------------------------------------------------------------------------------


 

(d)   default shall be made by any Loan Party in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of this Agreement or any other Fundamental
Document and such default shall continue unremedied for thirty (30) days after
the Borrower obtains knowledge of such occurrence;

 

(e)   (i) default in payment shall be made with respect to any Indebtedness or
Interest Rate Protection Agreements of the Borrower or any of its Subsidiaries
(other than Securitization Indebtedness) where the amount or amounts of such
Indebtedness and payment obligations of the Borrower and its Subsidiaries with
respect to Interest Rate Protection Agreements exceeds $50,000,000 (or its
equivalent thereof in any other currency) in the aggregate; or (ii) default
shall be made with respect to the observance or performance of any other
agreement or condition with respect to any Indebtedness or Interest Rate
Protection Agreements of the Borrower or any of its Subsidiaries (other than
Securitization Indebtedness) where the amount or amounts of such Indebtedness
and the amount payable by the Borrower and its Subsidiaries upon termination of
such Interest Rate Protection Agreements (whether or not such Interest Rate
Protection Agreements are terminated) exceeds $50,000,000 (or its equivalent
thereof in any other currency) in the aggregate, if the effect of such default
is to result in, or permit the holder or beneficiary of such Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) to cause (with the
giving of notice if required), the acceleration of the maturity of such
Indebtedness or an Early Termination Date (as defined in such Interest Rate
Protection Agreement) or similar event for such Interest Rate Protection
Agreement resulting from such default if the Borrower or any of its Subsidiaries
is the Defaulting Party (as defined in such Interest Rate Protection Agreement,
including any similar term) or the sole Affected Party (as so defined, including
any similar term); provided, further, that clause (ii) shall not apply to any
Indebtedness or Interest Rate Protection Agreement of any Subsidiary issued and
outstanding prior to the date such Subsidiary became a Subsidiary of the
Borrower (other than Indebtedness or Interest Rate Protection Agreement issued
in connection with, or in anticipation of, such Subsidiary becoming a Subsidiary
of the Borrower) if such default or circumstance arises solely as a result of a
“change in control” provision applicable to such Indebtedness or Interest Rate
Protection Agreement which becomes operative as a result of the acquisition of
such Subsidiary by the Borrower or any of its Subsidiaries;

 

(f)    the Borrower or any of its Material Subsidiaries or any Subsidiary
Guarantor shall generally not pay its debts as they become due or shall admit in
writing its inability to pay its debts, or shall make a general assignment for
the benefit of creditors; or the Borrower or any of its Material Subsidiaries or
any Subsidiary Guarantor shall commence any case, proceeding or other action
seeking to have an order for relief entered on its behalf as debtor or to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution or composition of it or its debts under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors or
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its property or shall file an
answer or other pleading in any such case, proceeding or other action admitting
the material allegations of any petition, complaint or similar pleading filed
against it or consenting to the relief sought therein; or the Borrower or any
Material Subsidiary or any Subsidiary Guarantor thereof shall take any action to
authorize any of the foregoing;

 

(g)   any involuntary case, proceeding or other action against the Borrower or
any of its Material Subsidiaries or any Subsidiary Guarantor shall be commenced
seeking to have an order for relief entered against it as debtor or to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution or composition of it or its debts under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its property, and such case,
proceeding or other action (i) results in the entry of any order for relief
against it or (ii) shall remain undismissed for a period of sixty (60) days;

 

62

--------------------------------------------------------------------------------


 

(h)   the occurrence of a Change in Control;

 

(i)    final judgment(s) for the payment of money in excess of $50,000,000 (or
its equivalent thereof in any other currency) shall be rendered against the
Borrower or any of its Material Subsidiaries or Subsidiary Guarantors which
within thirty (30) days from the entry of such judgment shall not have been
discharged, stayed pending appeal or otherwise satisfied, or which shall not
have been discharged or otherwise satisfied within thirty (30) days from the
entry of a final order of affirmance on appeal;

 

(j)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events for which liability is reasonably likely to occur, would
reasonably be expected to result in a Material Adverse Effect;

 

(k)   the Borrower or any of its Subsidiaries shall hold “plan assets” within
the meaning of 29 C.F.R. § 2510.3-101 of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan (within
the meaning of Section 4975 of the Code) which is subject to Section 4975 of the
Code; or

 

(l)    the Subsidiary Guarantee shall cease, for any reason, to be in full force
and effect or any Loan Party or any Affiliate of any Loan Party shall so assert.

 

then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may or, if directed by the Required
Lenders, shall take either or both of the following actions, at the same or
different times: terminate forthwith the Commitments and/or declare the
principal of and the interest on the Loans and all other amounts payable
hereunder or thereunder to be forthwith due and payable, whereupon the same
shall become and be forthwith due and payable, without presentment, demand,
protest, notice of acceleration, notice of intent to accelerate or other notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement to the contrary notwithstanding.  If an Event of Default specified in
paragraph (f) or (g) above shall have occurred, the principal of and interest on
the Loans and all other amounts payable hereunder or thereunder shall thereupon
and concurrently become due and payable without presentment, demand, protest,
notice of acceleration, notice of intent to accelerate or other notice of any
kind, all of which are hereby expressly waived, anything in this Agreement to
the contrary notwithstanding and the Commitments of the Lenders shall thereupon
forthwith terminate.

 

8.     THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER

 

SECTION 8.1.   Administration by Administrative Agent.

 

The general administration of the Fundamental Documents and any other documents
contemplated by this Agreement shall be by the Administrative Agent or its
designees as provided for herein.  Each of the Lenders hereby appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Fundamental Documents and irrevocably authorizes the Administrative Agent,
at its discretion, to take or refrain from taking such actions as agent on its
behalf and to exercise or refrain from exercising such powers under the
Fundamental Documents and any other documents contemplated by this Agreement as
are delegated by the terms hereof or thereof, as appropriate, together with all
powers reasonably incidental thereto.  The Administrative Agent shall have no
duties or responsibilities except as expressly set forth in the Fundamental
Documents and shall have no fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Fundamental Document
or otherwise exist against the Administrative Agent. The Administrative Agent
may execute any of its duties under this Agreement and the other Fundamental
Documents by or through agents or attorneys-in-fact and shall be

 

63

--------------------------------------------------------------------------------


 

entitled to advice of counsel concerning all matters pertaining to such duties. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

SECTION 8.2.   Advances and Payments.

 

(a)   On the date of each Loan, the Administrative Agent shall be authorized
(but not obligated) to advance, for the account of each of the applicable
Lenders, the amount of the Loan to be made by it in accordance with this
Agreement.  Each of the Lenders hereby authorizes and requests the
Administrative Agent to advance for its account, pursuant to the terms hereof,
the amount of the Loan to be made by it, unless with respect to any Lender, such
Lender has theretofore specifically notified the Administrative Agent that such
Lender does not intend to fund that particular Loan.  Each of the Lenders agrees
forthwith to reimburse the Administrative Agent in immediately available funds
for the amount so advanced on its behalf by the Administrative Agent pursuant to
the immediately preceding sentence.  If any such reimbursement is not made in
immediately available funds on the same day on which the Administrative Agent
shall have made any such amount available on behalf of any Lender in accordance
with this Section 8.2, such Lender shall pay interest to the Administrative
Agent at a rate per annum equal to the Administrative Agent’s cost of obtaining
overnight funds in the New York Federal Funds Market (or such other equivalent
source of funds, as determined by the Administrative Agent, in respect of Loans
denominated in a currency other than Dollars) for the period until such Lender
makes such amount immediately available to the Administrative Agent. 
Notwithstanding the preceding sentence, if such reimbursement is not made by the
second Business Day following the day on which the Administrative Agent shall
have made any such amount available on behalf of any Lender or such Lender has
indicated that it does not intend to reimburse the Administrative Agent, the
Borrower shall immediately pay such unreimbursed advance amount (plus any
accrued, but unpaid interest at the rate per annum equal to the interest rate
applicable to such Loan) to the Administrative Agent.

 

(b)   Any amounts received by the Administrative Agent in connection with this
Agreement or the Loans the application of which is not otherwise provided for
shall be applied, in accordance with each of the Lenders’ pro rata interest
therein, first, to pay costs, expense and other amounts owed to the
Administrative Agent in its capacity as such, second, to pay accrued but unpaid
Facility Fees, third, to pay accrued but unpaid interest on the Loans, fourth,
to pay the principal balance outstanding on the Loans and fifth, to pay other
amounts payable to the Administrative Agent and/or the Lenders.  All amounts to
be paid to any of the Lenders by the Administrative Agent shall be credited to
the applicable Lenders, after collection by the Administrative Agent, in
immediately available funds either by wire transfer or deposit in such Lender’s
correspondent account with the Administrative Agent, or as such Lender and the
Administrative Agent shall from time to time agree.

 

SECTION 8.3.   Sharing of Setoffs and Cash Collateral.

 

Except to the extent this Agreement or a court order expressly provides for
payments to be allocated to a particular Lender or Lenders, each of the Lenders
agrees that if it shall, through the operation of Section 2.20,
Section 2.24(h) or Section 2.24(i) or the exercise of a right of banker’s lien,
setoff or counterclaim against the Borrower, including, but not limited to, a
secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim and
received by such Lender under any applicable bankruptcy, insolvency or other
similar law, or otherwise obtain payment in respect of its Loans or
participations in Letters of Credit as a result of which the unpaid portion of
its Loans or L/C Exposure is proportionately less than the unpaid portion of any
of the other Lenders (any such Lender, a “Benefitted Lender”) (a) it shall
promptly purchase at par (and shall be deemed to have thereupon purchased) from
such other Lenders a participation in the Loans or L/C Exposure of such other
Lenders, so that the aggregate unpaid principal amount of each of the Lenders’
Loans and L/C Exposure and its participation in Loans and L/C Exposure of the
other Lenders

 

64

--------------------------------------------------------------------------------


 

shall be in the same proportion to the aggregate unpaid principal amount of all
Loans and L/C Exposure then outstanding as the principal amount of its Loans and
L/C Exposure prior to the obtaining of such payment was to the principal amount
of all Loans and L/C Exposure outstanding prior to the obtaining of such payment
and (b) such other adjustments shall be made from time to time as shall be
equitable to ensure that the Lenders share such payment pro rata in a manner
contemplated by this Agreement; provided, however, that if all or any portion of
such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

 

SECTION 8.4.   Notice to the Lenders; Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

SECTION 8.5.   Liability of the Administrative Agent.

 

(a)   Neither the Administrative Agent nor any of its officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates shall be (i) liable
for any action lawfully taken or omitted to be taken by it or such Person under,
or in connection with, this Agreement or any other Fundamental Document (except
to the extent that any of the foregoing are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower or any other Loan Party or any officer thereof
contained in this Agreement or any other Fundamental Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by, the Administrative Agent under, or in connection with, this
Agreement or any other Fundamental Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Fundamental Document for any failure of the Borrower or any other Loan
Party to perform its obligations hereunder or thereunder.  The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Fundamental Document, or to inspect
the properties, books or records of the Borrower or any other Loan Party.

 

(b)   The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy or email message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Loan Parties),
independent accountants, and other experts selected by the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Fundamental Document unless
it shall first receive such advice or concurrence of the Required Lenders (or,
if so specified by this Agreement, all Lenders) as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action .  The Administrative Agent shall in all
cases be fully protected in acting, or in refraining

 

65

--------------------------------------------------------------------------------


 

from acting, under this Agreement and the other Fundamental Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

 

SECTION 8.6.   Reimbursement and Indemnification.

 

Each of the Lenders severally and not jointly agrees (i) to reimburse the
Administrative Agent and the Joint Lead Arrangers and their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates, in the
amount of its Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), for any reasonable and invoiced
out-of-pocket expenses and fees incurred in connection with the Fundamental
Documents, including, without limitation, reasonable and invoiced out-of-pocket
counsel fees and compensation of agents and employees paid for services rendered
on behalf of the Lenders, and any other reasonable expense incurred in
connection with the administration or enforcement thereof not reimbursed by the
Borrower or one of its Subsidiaries; and (ii) to indemnify and hold harmless the
Administrative Agent and the Joint Lead Arrangers and any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates, on demand, in the amount of its proportionate share (based on its
Aggregate Exposure Percentage on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Aggregate Exposure Percentages immediately
prior to such date)), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against it or any of them in any way relating to or arising out
of the Fundamental Documents or any action taken or omitted by it or any of them
under the Fundamental Documents to the extent not reimbursed by the Borrower or
one of its Subsidiaries (except such as shall result from the gross negligence
or willful misconduct of the Person seeking indemnification as found by a final
and nonappealable decision of a court of competent jurisdiction).

 

SECTION 8.7.   Agents in Its Individual Capacity.

 

Each Agent and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent.  With respect to its Loans made or renewed by it and
with respect to any Letter of Credit issued or participated in by it, each Agent
shall have the same rights and powers under this Agreement and the other
Fundamental Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.

 

SECTION 8.8.   Independent Investigation by Lenders.

 

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
the Borrower or its Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement.  Each Lender also represents that it will, independently
and

 

66

--------------------------------------------------------------------------------


 

without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Fundamental Documents, and
to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower and its
Subsidiaries that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

 

SECTION 8.9.   Notice of Transfer.

 

The Administrative Agent and the Issuing Lenders may deem and treat any Lender
which is a party to this Agreement as the owner of such Lender’s respective
portions of the Loans and Letter of Credit reimbursement rights for all
purposes, unless and until a written notice of the assignment or transfer
thereof executed by any such Lender shall have been received by the
Administrative Agent and become effective pursuant to Section 10.3.

 

SECTION 8.10.   Successor Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent upon 10 days’ notice
to the Lenders and the Borrower.  If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Fundamental Documents,
then the Required Lenders shall appoint from among the Lenders a successor agent
for the Lenders, which successor agent shall (unless an Event of Default under
Section 7(b), Section 7(f) or Section 7(g) shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8 and of Section 10.4 shall continue to inure to its benefit.

 

SECTION 8.11.   Resignation of an Issuing Lender; Duties of Issuing Lender.

 

(a) Any Issuing Lender may resign at any time by giving written notice thereof
to the Lenders and the Borrower.  Upon any such resignation, such Issuing Lender
shall be discharged from any duties and obligations under this Agreement in its
capacity as an Issuing Lender with regard to Letters of Credit not yet issued. 
After any retiring Issuing Lender’s resignation hereunder as an Issuing Lender,
the provisions of this Agreement shall continue to inure to its benefit as to
any outstanding Letters of Credit or otherwise with regard to outstanding L/C
Exposure and any actions taken or omitted to be taken by it while it was a
Issuing Lender under this Agreement.

 

(b) The Issuing Lender in its capacity as such, shall be entitled to the same
rights and standards of care as set forth for the Administrative Agent within
Section 9, unless otherwise provided for in this Agreement.

 

67

--------------------------------------------------------------------------------


 

SECTION 8.12.   Syndication Agents and Documentation Agent.

 

The Syndication Agents and Documentation Agent shall not have any duties or
responsibility hereunder in their capacity as such.

 

9.              [RESERVED]

 

10.       MISCELLANEOUS

 

SECTION 10.1.   Notices.

 

(a)  Notices and other communications provided for herein shall be in writing
and shall be delivered or mailed addressed, (i) if to the Administrative Agent
or JPMorgan Chase Bank, N.A. to it at 1111 Fannin, 10th floor, Houston, Texas
77002 (Telephone: (713) 750-2513; Telecopy: (713) 750-2223), Attention: Angelica
Castillo, with a copy to Richard Poworoznek, at 383 Madison Avenue, 23rd floor,
New York, New York 10179 (Telephone: (212) 270-3894; Telecopy: (212) 270-2642),
(ii) if to the Borrower, to it at 3000 Leadenhall Road, Mount Laurel, New Jersey
08054, Attention:  Assistant Treasurer, with a copy to the General Counsel, or
(iii) if to a Lender, to it at its address set forth on Schedule 1.1A (or in its
Assignment and Assumption or other agreement pursuant to which it became a
Lender hereunder), or such other address as such party may from time to time
designate by giving written notice to the Borrower, the Administrative Agent and
the Issuing Lender.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the third Business Day after the date when sent by registered
or certified mail, postage prepaid, return receipt requested, if by mail, or
when received, if by telecopy (or other customary electronic transmission), in
each case addressed to such party as provided in this Section 10.1 or in
accordance with the latest unrevoked written direction from such party; provided
that all such notices and other communication given by telecopy (or other
customary electronic transmission) shall be deemed received on such Business Day
if received during normal business hours of the recipient.  Information required
to be delivered hereunder may also be delivered by electronic communication to
the extent provided in Section 10.1(b).

 

(b)  Notices and other communication to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

SECTION 10.2.   Survival of Agreement, Representations and Warranties, etc.

 

All warranties, representations and covenants made by any Loan Party herein or
in any other Fundamental Document or in any certificate or other instrument
delivered by it or on its behalf in connection with this Agreement shall be
considered to have been relied upon by the Administrative Agent and the Lenders
and shall survive the making of the Loans and the issuance of Letters of Credit
herein contemplated regardless of any investigation made by the Administrative
Agent or the Lenders or on their behalf and shall continue in full force and
effect so long as any amount due or to become due hereunder is outstanding and
unpaid and so long as the Commitments have not been terminated.  All statements
in any such certificate or other instrument shall constitute representations and
warranties by the Loan Party making any such statement hereunder or thereunder.

 

68

--------------------------------------------------------------------------------


 

SECTION 10.3.   Successors and Assigns; Syndications; Loan Sales;
Participations.

 

(a)         Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party (provided that the Borrower may not assign its rights or obligations
hereunder without the prior written consent of all the Lenders), and all
covenants, promises and agreements by, or on behalf of, the Borrower and any
other Loan Party which are contained in this Agreement or any other Fundamental
Document shall inure to the benefit of the successors and assigns of the
Lenders.

 

(b)         Each of the Lenders may (but only with the prior written consent of
the Administrative Agent, the Issuing Lenders and the Borrower, which consents
shall not be unreasonably withheld or delayed) assign to one or more banks or
other financial institutions all or a portion of its interests, rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitments and the same portion of the applicable Loans at the
time owing to it and the interests in applicable Letters of Credit held by it)
provided that (i) each assignment shall be of a constant, and not a varying,
percentage of the assigning Lender’s rights and obligations under the Commitment
being assigned, (ii) the amount of the Commitments of the assigning Lender
subject to each such assignment shall be in a minimum amount of $5,000,000
unless such assignment is an assignment of all of the assigning Lender’s rights
and obligations under this Agreement or unless otherwise agreed by the Borrower
and the Administrative Agent, (iii) no Facility may be assigned by a Lender
unless a ratable portion of the other Facility is concurrently assigned by such
Lender to the same assignee, (iv) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register (as defined below), an Assignment and Assumption and a
processing and recordation fee of $3,500 and (v) the consent of the Borrower
shall not be required if the assignee is a Lender or an affiliate of a Lender or
during the continuation of an Event of Default (and shall be deemed given if the
Borrower has not delivered to the Administrative Agent a written objection to
the applicable assignment within 10 Business Days after delivery of notice of
such proposed assignment to Borrower).  Upon such execution, delivery,
acceptance and recording, and from and after the effective date specified in
each Assignment and Assumption, which effective date shall be not earlier than
five Business Days after the date of acceptance and recording by the
Administrative Agent (or such shorter period as may be agreed to by the
Administrative Agent), (x) the assignee thereunder shall be a party hereto and,
to the extent provided in such Assignment and Assumption, have the rights and
obligations of a Lender hereunder and (y) the assigning Lender thereunder shall,
to the extent provided in such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of the assigning Lender’s
rights and obligations under this Agreement, such assigning Lender shall cease
to be a party hereto, but shall continue to be entitled to the indemnity and
expense reimbursement provisions hereof (including, without limitation, Sections
2.16, 2.18, 2.22, 2.24(g), 10.4, 10.5 and 10.15) for the period prior to such
Assignment and Assumption).

 

(c)          Notwithstanding the other provisions of this Section 10.3, each
Lender may at any time without the consent of the Borrower make an assignment of
all or any part of its interests, rights and obligations under this Agreement to
any Lender or Affiliate of a Lender or, if an Event of Default has occurred and
is continuing, any other assignee.

 

(d)         By executing and delivering an Assignment and Assumption, the
assigning Lender thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim created by
it, the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in, or in connection with, this Agreement and any other Fundamental
Document or any other instrument or document furnished pursuant hereto or
thereto or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Fundamental Documents or any other instrument or
document furnished pursuant hereto or thereto; (ii) such Lender assignor makes
no

 

69

--------------------------------------------------------------------------------


 

representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any other Loan Party or the performance
or observance by the Borrower or any other Loan Party of any of its obligations
under the Fundamental Documents; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.1(a) and 5.1(b) and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Assumption; (iv)
such assignee will, independently and without reliance upon the assigning
Lender, the Administrative Agent, or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Fundamental Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(vi) such assignee agrees that it will be bound by the provisions of this
Agreement and will perform in accordance with its terms all of the obligations
which by the terms of this Agreement are required to be performed by it as a
Lender.

 

(e)          The Administrative Agent, on behalf of the Borrower, shall maintain
at its address at which notices are to be given to it pursuant to Section 10.1,
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Commitments of,
and principal amount of the Loans owing to, and participations in Letters of
Credit of, each Lender from time to time (the “Register”).  The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent, the Issuing Lenders and the Lenders may
treat each Person whose name is recorded in the Register as the owner of a Loan
or other obligation hereunder as the owner thereof for all purposes of this
Agreement and the other Fundamental Documents, notwithstanding any notice to the
contrary.  The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(f)           Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an assignee and the processing and recordation fee, the
Administrative Agent (subject to the right, if any, of the Borrower to require
its consent thereto) shall, if such Assignment and Assumption has been completed
and is substantially in the form of Exhibit A hereto, (i) accept such Assignment
and Assumption, (ii) record the information contained therein in the Register
and (iii) give prompt written notice thereof to the Borrower.  Upon acceptance
by the Administrative Agent, Schedule 1.1A shall be deemed to be amended to
reflect the information contained in such Assignment and Assumption.

 

(g)          Each of the Lenders may without the consent of the Borrower, the
Administrative Agent or any Issuing Lender sell participations to one or more
banks or other financial institutions (a “Participant”) in all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the Loans owing to it and the
participations in Letters of Credit held by it); provided that (i) any such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Participant shall not be granted any voting rights under this Agreement, except
with respect to matters requiring the consent of each of the Lenders hereunder
(but only to the extent that the Lender from which the Participant purchased its
interest would be entitled to vote thereon), (iii) any such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iv) the Participants shall be entitled to the cost protection
provisions contained in Sections 2.15, 2.16, 2.18, 2.22 and 2.24(g) (subject to
the requirements and limitations therein, including the requirements under
Section 2.22(a) (it being understood that the documentation required under
Section 2.22(a) shall be delivered to the participating Lender)) but such
Participants (A) agree to be subject to the provisions of Sections 2.16 and 2.22
as if they were assignees under Section 10.3(b) and (B) shall not be entitled to
receive pursuant to such provisions an amount larger than its share of the
amount to which the Lender granting such participation would have been entitled
to receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any change in any Applicable Law or in the

 

70

--------------------------------------------------------------------------------


 

interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof that
occurs after the Participant acquired the applicable participation, (v) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (vi) no participations in a Facility may be
sold by a Lender unless a ratable portion of the other Facility is concurrently
sold by such Lender to the same Participant.  Each Lender that sells a
participation, acting solely for tax purposes as a non-fiduciary agent of the
Borrower, shall maintain (or cause to be maintained) a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to the Borrower or any other Person (including the identity
of any Participant or any information relating to a Participant’s interest in
the Loans or other obligations under this Agreement) except to the extent that
such disclosure may be necessary to establish that the Loans are in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or, if
different, under Sections 871(h) or 881(c) of the Code.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(h)         The Lenders may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 10.3, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower or any other Loan Party furnished to the
Administrative Agent or the Lenders by or on behalf of the Borrower and such
other Loan Party.

 

(i)             The Borrower consents that any Lender may at any time and from
time to time pledge, or otherwise grant a security interest in, any Loan,
including any such pledge or grant to any Federal Reserve Bank, and this Section
10.3 shall not apply to any such pledge or grant; provided that no such pledge
or grant shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or grantee for such Lender as a party hereto.

 

(j)            The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue promissory notes evidencing Loans made hereunder to any
Lender requiring promissory notes to facilitate transactions of the type
described in paragraph (i) above.

 

SECTION 10.4.   Expenses.

 

Whether or not the transactions hereby contemplated shall be consummated, the
Borrower agrees to pay all reasonable and invoiced out-of-pocket expenses
incurred by the Administrative Agent and the Joint Lead Arrangers in connection
with the syndication, preparation, execution, delivery, amendment and
administration of this Agreement and the making of the Loans and issuance and
administration of the Letters of Credit, including but not limited to the
reasonable and invoiced fees and disbursements of Simpson Thacher & Bartlett
LLP, counsel to the Administrative Agent, as well as all reasonable and invoiced
out-of-pocket expenses incurred by the Lenders and the Administrative Agent in
connection with any restructuring or workout of this Agreement or the Letters of
Credit or in connection with the enforcement or protection of the rights of the
Lenders and the Administrative Agent in connection with this Agreement or the
Letters of Credit or any other Fundamental Document, and with respect to any
action which may be instituted by any Person against any Lender, any Issuing
Lender or the Administrative Agent in respect of the foregoing, or as a result
of any transaction, action or nonaction arising from the foregoing, including
but not limited to the fees and disbursements of any counsel for the Lenders or
any Issuing Lender.  Such payments shall be made on the

 

71

--------------------------------------------------------------------------------


 

date of execution of this Agreement and thereafter promptly on demand.  The
obligations of the Borrower under this Section 10.4 shall survive the
termination of this Agreement and the Commitments, payment of the Loans and
expiration of the Letters of Credit for two years.

 

SECTION 10.5.   Indemnity.

 

Further, by the execution hereof, the Borrower agrees to indemnify and hold
harmless the Agents, the Joint Lead Arrangers, the Issuing Lenders and the
Lenders and their respective affiliates and their and their affiliates’
respective directors, officers, employees, advisors, agents and representatives
(each, an “Indemnified Party”) from and against any and all expenses (including
reasonable fees and disbursements of counsel), losses, claims, damages
(including special, exemplary, punitive or consequential damages) and
liabilities arising out of any claim, litigation, investigation or proceeding
(regardless of whether any such Indemnified Party is a party thereto or whether
such claim, litigation, investigation or proceeding is brought by any Loan Party
or on its behalf) in any way relating to the transactions contemplated hereby,
but excluding therefrom all expenses, losses, claims, damages, and liabilities
to the extent arising out of or resulting from (i) the gross negligence or
willful misconduct of the Indemnified Party or any of its controlled affiliates,
directors, officers or employees (collectively, the “related parties”) seeking
indemnification in each case as determined by a final non-appealable judgment of
a court of competent jurisdiction, (ii) a material breach in bad faith of the
obligations of such Indemnified Party under this Agreement or any other
Fundamental Document in connection with a claim brought by the Borrower as
determined by a final non-appealable judgment of a court of competent
jurisdiction or (iii) any dispute not involving any act or omission of the
Borrower or any of its Affiliates solely among Indemnified Parties other than
claims against any Person in its capacity or in fulfilling its role as an
Administrative Agent or Joint Lead Arranger under this Agreement and the other
Fundamental Documents, provided that the Borrower shall not be liable for the
fees and expenses of more than one separate firm for all such Indemnified
Parties (unless there shall exist an actual or perceived conflict of interest
among such Persons, in which case Borrower shall be required to reimburse the
reasonable and invoiced out-of-pocket expenses and legal fees of such additional
counsel for each group of affected Indemnified Parties) in connection with any
one such action or any separate but substantially similar or related actions in
the same jurisdiction, nor shall the Borrower be liable for any settlement of
any proceeding effected without the Borrower’s written consent (which shall not
be unreasonably withheld or delayed), and provided, further, that this Section
10.5 shall not be construed to expand the scope of the reimbursement obligations
specified in Section 10.4.  The obligations of the Borrower under this Section
10.5 shall survive the termination of this Agreement and the Commitments,
payment of the Loans and the expiration of the Letters of Credit.  This Section
10.5 shall not apply with respect to Taxes.

 

SECTION 10.6.   CHOICE OF LAW.

 

THIS AGREEMENT HAS BEEN EXECUTED AND DELIVERED IN THE STATE OF NEW YORK AND
SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS
OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN
SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO INTEREST RATES, ANY
APPLICABLE LAWS OF THE UNITED STATES.

 

SECTION 10.7.   No Waiver.

 

No failure on the part of the Administrative Agent, any Issuing Lender or any
Lender to exercise, and no delay in exercising, any right, power or remedy
hereunder or with regard to the Letters of Credit shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.

 

72

--------------------------------------------------------------------------------


 

SECTION 10.8.   Extension of Maturity.

 

Except as otherwise specifically provided in this Agreement, should any payment
of principal of or interest on the Loans made hereunder or any other amount due
hereunder become due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day and, in
the case of principal, interest shall be payable thereon at the rate herein
specified during such extension.

 

SECTION 10.9.   Amendments, etc.

 

No modification, amendment or waiver of any provision of this Agreement or any
other Fundamental Document, and no consent to any departure by the Borrower or
any Loan Party herefrom or therefrom, shall in any event be effective unless the
same shall be in writing and signed or consented to in writing by the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given; provided that no such modification
or amendment shall without the written consent of each Lender affected thereby
(x) increase or extend the expiration date of the Commitment of a Lender or
postpone or waive any scheduled reduction in the Commitments, (y) alter the
stated maturity or principal amount of any installment of any Loan, or due date
of any Letter of Credit reimbursement obligation or decrease the rate, or extend
the date of payment, of interest payable thereon, or decrease the rate at which
the Facility Fees or letter of credit fees are paid, or extend the date of
payment thereof, or (z) waive a default under Section 7(b) with respect to a
scheduled principal installment of any Loan or payment of a Letter of Credit
reimbursement obligation or scheduled payment of interest or fees; provided
further, that no such modification or amendment shall without the written
consent of all of the Lenders (i) amend or modify any provision of this
Agreement which provides for the unanimous consent or approval of the Lenders,
(ii) amend this Section 10.9 or the definition of Required Lenders or
Supermajority Lenders or (iii) discharge all or substantially all of the
Guarantors from their respective Obligations under the Fundamental Documents;
and provided further, that no such modification or amendment shall without the
written consent of the Supermajority Lenders amend or modify (i) the definition
of “Borrowing Base” or “Borrowing Base Compliance” or any related defined term
for the purposes of determining the Borrowing Base or Borrowing Base Compliance
or waive any default with respect to Borrowing Base Compliance or (ii) Section
2.14(c), Section 3.16 and Section 4.2(d).  No such amendment or modification may
adversely affect the rights and obligations of the Administrative Agent or any
Issuing Lender hereunder without its prior written consent.  No notice to or
demand on the Borrower shall entitle the Borrower to any other or further notice
or demand in the same, similar or other circumstances.  Notwithstanding anything
in this Section 10.9 to the contrary, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, (a) such amendment does not adversely affect the rights
of any Lender and (b) the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.

 

SECTION 10.10.   Severability.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 10.11.   SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

(a)         EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK

 

73

--------------------------------------------------------------------------------


 

LOCATED IN NEW YORK COUNTY AND TO THE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (AND APPELATE COURTS FROM ANY
THEREOF), FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER BROUGHT BY
THE BORROWER, THE ADMINISTRATIVE AGENT, AN ISSUING LENDER OR A LENDER.  EACH OF
THE BORROWER AND EACH CREDIT PARTY TO THE EXTENT PERMITTED BY APPLICABLE LAW (A)
HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURTS, ANY
CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED
COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT OR
THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT, AND (B)
HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING ANY
OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR OTHERWISE
ARISE FROM THE SAME SUBJECT MATTER.  THE BORROWER AND EACH CREDIT PARTY HEREBY
CONSENTS TO SERVICE OF PROCESS BY MAIL AT ITS ADDRESS TO WHICH NOTICES ARE TO BE
GIVEN PURSUANT TO SECTION 10.1.  THE BORROWER AND EACH CREDIT PARTY AGREES THAT
ITS SUBMISSION TO JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE
FOR THE EXPRESS BENEFIT OF THE OTHER PARTIES HERETO.  FINAL JUDGMENT AGAINST ANY
PARTY HERETO IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY
BE ENFORCED IN ANY OTHER JURISDICTION (A) BY SUIT, ACTION OR PROCEEDING ON THE
JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE
FACT AND THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF THE SUBMITTING PARTY THEREIN
DESCRIBED OR (B) IN ANY OTHER MANNER PROVIDED BY, OR PURSUANT TO, THE LAWS OF
SUCH OTHER JURISDICTION.

 

(b)         TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE
WAIVED, EACH PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN
ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR
TORT OR OTHERWISE.  EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED
THAT THE PROVISIONS OF THIS SECTION 10.11(b) CONSTITUTE A MATERIAL INDUCEMENT
UPON WHICH THE OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING
INTO THIS AGREEMENT.  THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 10.11(b) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF SUCH OTHER PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.

 

(C)       EACH PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED
BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES; PROVIDED THIS
WAIVER SHALL NOT APPLY TO ANY OBLIGATIONS OF THE BORROWER UNDER SECTION 10.5 OR
ANY OTHER INDEMNIFICATION OR SIMILAR PROVISION UNDER ANY FUNDAMENTAL DOCUMENT TO
WHICH THE BORROWER IS A PARTY.

 

74

--------------------------------------------------------------------------------


 

SECTION 10.12.   Headings.

 

Section headings used herein are for convenience only and are not to affect the
construction of or be taken into consideration in interpreting this Agreement.

 

SECTION 10.13.   Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same instrument.

 

SECTION 10.14.   Entire Agreement.

 

This Agreement represents the entire agreement of the parties with regard to the
subject matter hereof and the terms of any letters and other documentation
entered into among the Borrower, the Administrative Agent or any Lender (other
than the provisions of the letter agreements dated June 21, 2012, among the
Borrower, the Agents and the Joint Lead Arrangers, relating to fees and expenses
and syndication issues) prior to the execution of this Agreement which relate to
Loans to be made or the Letters of Credit to be issued hereunder shall be
replaced by the terms of this Agreement.

 

SECTION 10.15.   Language.

 

The parties hereto have agreed that this Agreement as well as any document or
instrument relating thereto be drawn up in English only.

 

SECTION 10.16.   Confidentiality.

 

Each of the Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by the Borrower and its Subsidiaries
pursuant to this Agreement that is designated by the Borrower as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) to any Transferee of such Lender or
prospective Transferee which agrees to comply with the provisions of this
Section 10.16, (c) to any of its and its Affiliates’ employees, directors,
agents, attorneys, accountants and other professional advisors, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any requirement of law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed other than in breach of this Section 10.16, (h) was in the
Administrative Agent’s or such Lender’s possession prior to its being furnished
to the Administrative Agent or such Lender or becomes available to the
Administrative Agent or such Lender on a non-confidential basis from a source
other than the Borrower, any of its Subsidiaries or any of their respective
agents, provided that the source of such information was not known by the
Administrative Agent or such Lender to be bound by a confidentiality agreement
with, or other contractual, legal or fiduciary obligation of confidentiality to,
the Borrower or any other party with respect to such information, (i) is
independently developed by the Administrative Agent or such Lender without use
or reference to such information, (j) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (k) in connection
with the exercise of any remedy hereunder or under any other Fundamental
Document, or (l) if agreed by the Borrower in its sole discretion, to any other
Person.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Fundamental Documents may include material non-public
information concerning the Borrower and its Subsidiaries and their Affiliates
and their related parties or their respective securities, and confirms that it
has developed compliance procedures regarding the use of material non-public
information and that

 

75

--------------------------------------------------------------------------------


 

it will handle such material non-public information in accordance with those
procedures and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Fundamental Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Subsidiaries and their Affiliates and their related
parties or their respective securities.  Accordingly, each Lender represents to
the Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

 

SECTION 10.17.   USA PATRIOT Act.

 

Each Lender hereby notifies the Borrower and each Subsidiary Guarantor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and any Subsidiary
Guarantor which information includes the name and address of the Borrower and/or
such Subsidiary Guarantor other information that will allow such Lender to
identify the Borrower and/or such Subsidiary Guarantor in accordance with the
Act.  The Borrower and each Subsidiary Guarantor shall promptly provide such
information upon request by any Lender.  In connection therewith, each Lender
hereby agrees that the confidentiality provisions set forth in Section 10.17
shall apply to any non-public information provided to it by the Borrower and its
Subsidiaries pursuant to this Section 10.18.

 

SECTION 10.18.   No Fiduciary Duty.

 

Each Agent, each Lender and their Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”) may have economic interests that conflict with
those of the Borrower and its Subsidiaries and their respective stockholders
and/or affiliates.  The Borrower agrees that nothing in this Agreement or the
other Fundamental Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and the Borrower and its Subsidiaries and their
respective stockholders or affiliates, on the other.  The Borrower acknowledges
and agree that (i) the transactions contemplated by this Agreement and the other
Fundamental Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Loan Parties, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender has assumed an
advisory or fiduciary responsibility in favor of any Loan Party or its
stockholders or affiliates with respect to the transactions contemplated hereby
(or the exercise of rights or remedies with respect thereto) or the process
leading thereto (irrespective of whether any Lender has advised, is currently
advising or will advise the Borrower, any other Loan Party or any of their
respective stockholders or Affiliates on other matters) or any other obligation
to the Borrower or any other Loan Party except the obligations expressly set
forth in the Agreement and the other Fundamental Documents and (y) each Lender
is acting solely as principal and not as the agent or fiduciary of the Borrower
or any other Loan Party or their respective management, stockholders, creditors
or any other Person.  The Borrower acknowledges and agrees that the Borrower and
each of the other Loan Parties have consulted their own legal and financial
advisors to the extent each deemed appropriate and that each is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower or any Loan Party in connection with
such transaction or the process leading thereto.

 

76

--------------------------------------------------------------------------------


 

SECTION 10.19.   Release of Subsidiary Guarantors.

 

(a) The Lenders authorize the Administrative Agent to release any Subsidiary
Guarantor from its obligations under the Subsidiary Guarantee if such Person
ceases to be a Subsidiary or becomes an Excluded Subsidiary as a result of a
transaction permitted hereunder; provided that no such release shall occur with
respect to a Person that ceases to be a Subsidiary or becomes an Excluded
Subsidiary if such Subsidiary Guarantor is a guarantor in respect of any
Indebtedness of the Borrower issued under the 2000 Indenture, the 2010 Indenture
or any future indenture of the Borrower unless and until such Person is (or is
being simultaneously) released from its guarantee with respect to such
Indebtedness of the Borrower.

 

(b)  In addition, the obligations of the Subsidiary Guarantors under the
Subsidiary Guarantee shall be automatically suspended during a Suspension Period
and shall automatically be reinstated and in full force and effect upon the
termination of any Suspension Period.

 

SECTION 10.20.   Excluded Subsidiaries.

 

(a)         Set forth on Schedule 1.1B is a list of all Excluded Subsidiaries of
the Borrower as of the Closing Date.

 

(b)         After the Closing Date, a financial officer of the Borrower may
designate a Subsidiary as an Excluded Subsidiary by notice sent to the
Administrative Agent, provided that (i) no such designation shall be effective
unless immediately after giving effect thereto there would exist no Default or
Event of Default; (ii) any such designation shall be effective not less than
five Business Days after written notice thereof shall have been provided to each
Lender; (iii) upon such designation, Schedule 1.1B shall be deemed to be amended
to reflect such designation, (iv) the Administrative Agent shall have approved
in writing each designation of a Subsidiary as an Excluded Subsidiary (and such
exclusion shall be subject to revocation if reasonably requested by the
Administrative Agent) and (v) except as otherwise mutually agreed by the
Borrower and the Required Lenders, no Material Subsidiary which is a Domestic
Subsidiary may be designated as an Excluded Subsidiary.

 

SECTION 10.21.   Reaffirmation.

 

The Borrower affirms its obligations under the Existing Credit Agreement.

 

77

--------------------------------------------------------------------------------


 

In WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

PHH CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Richard J. Bradfield

 

 

Name:

Richard J. Bradfield

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Richard J. Poworoznek

 

 

Name:

Richard J. Poworoznek

 

 

Title:

Executive Director
JPMorgan Chase Bank, N.A.

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as
Syndication Agent and Lender

 

 

 

 

 

 

 

 

 

By:

/s/ William Soo

 

 

Name:

William Soo

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Syndication Agent

and Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Robert B. Goldstein

 

 

Name:

Robert B. Goldstein

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS AND TRADERS TRUST

COMPANY, as Syndication Agent and Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Paul G. Rishar

 

 

Name:

Paul G. Rishar

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as

Syndication Agent and Lender

 

 

 

 

 

 

 

 

 

By:

/s/ James Welch

 

 

Name:

James Welch

 

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent and Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Grainne M. Pergolini

 

 

Name:

Grainne M. Pergolini

 

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Documentation Agent

and Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Alicia Borys

 

 

Name:

Alicia Borys

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as
a Lender

 

 

 

 

 

 

By:

/s/ John S. McGill

 

 

Name:

John S. McGill

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

Name:

Virginia Cosenza

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Tim Stephens

 

 

Name:

Tim Stephens

 

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as

a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Paul Connolly

 

 

Name:

Paul Connolly

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ David Mahmood

 

 

Name:

David Mahmood

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Canadian Imperial Bank of Commerce, New York

Agency, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dominic J. Sorresso

 

 

Name:

Dominic J. Sorresso

 

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/ Eoin Roche

 

 

Name:

Eoin Roche

 

 

Title:

Executive Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1.1A

 

Commitments

 

Lender

 

Tranche A
Commitment

 

Tranche B
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

26,750,000.00

 

$

5,350,000.00

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

26,750,000.00

 

$

5,350,000.00

 

 

 

 

 

 

 

Citicorp USA, Inc.

 

$

26,750,000.00

 

$

5,350,000.00

 

 

 

 

 

 

 

Manufacturers and Traders Trust Company

 

$

26,750,000.00

 

$

5,350,000.00

 

 

 

 

 

 

 

The Royal Bank of Scotland plc

 

$

26,750,000.00

 

$

5,350,000.00

 

 

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

26,750,000.00

 

$

5,350,000.00

 

 

 

 

 

 

 

Barclays Bank PLC

 

$

20,625,000.00

 

$

4,125,000.00

 

 

 

 

 

 

 

Deutsche Bank AG New York Branch

 

$

17,250,000.00

 

$

3,450,000.00

 

 

 

 

 

 

 

Royal Bank of Canada

 

$

15,175,000.00

 

$

3,035,000.00

 

 

 

 

 

 

 

The Bank of New York Mellon

 

$

11,500,000.00

 

$

2,300,000.00

 

 

 

 

 

 

 

The Bank of Nova Scotia

 

$

11,500,000.00

 

$

2,300,000.00

 

 

 

 

 

 

 

CIBC World Markets Corp.

 

$

7,725,000.00

 

$

1,545,000.00

 

 

 

 

 

 

 

Goldman Sachs Bank USA

 

$

5,725,000.00

 

$

1,145,000.00

 

 

 

 

 

 

 

Total

 

$

250,000,000.00

 

$

50,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 1.1B

 

I.  Excluded Subsidiaries

 

Excluded Subsidiaries pursuant to clause (v) of definition of “Excluded
Subsidiary”

 

PHH Auto Finance LLC

Haddonfield Holding Corporation

PHH Foundation, Inc.

PHH de Brasil Paricopaceos Ltda.

PHH Services B.V.

PHH Charitable Trust

Coldwell Banker Mortgage Corporation

ERA Mortgage Corporation

Instamortgage.com Corporation

MortgageSave.com Corporation

Century 21 Mortgage Corporation

Long Island Mortgage Group, Inc.

PHH Corporate Services, Inc.

PHH Mortgage Services Corporation

Domain Distinctive Property Finance Corporation

Cartus Home Loans, LLC

Coldwell Banker Home Loans, LLC

ERA Home Loans, LLC

Preferred Mortgage Group, LLC

PHH Financial Services LLC

J.W. Geckle Trust

VMS Holdings LLC

PHH (Bermuda) Holdings Ltd.

JHH Partnership

Drivershield.com FS Corp.

First Fleet Master Titling Trust

PHH Corner Leasing, Inc.

PHH Market Leasing, Inc.

PHH St. Paul Leasing, Inc.

PHH Continental Leasing LLC

PHH Milford Leasing, Inc.

Carolina Fleet Truck Sales, LLC

 

Excluded Subsidiaries pursuant to clause (ii) of definition of “Excluded
Subsidiary”

 

Speedy Title & Appraisal Review Services LLC

PHH Home Loans, LLC

Axiom Financial, LLC

NE Moves Mortgage LLC

RMR Financial, LLC

Landover Mortgage, LLC

Pacific Access Mortgage, LLC

 

--------------------------------------------------------------------------------


 

Asset Securitization Subsidiaries

 

PHH Mortgage Capital LLC

Chesapeake Funding LLC

Chesapeake Finance Holdings LLC

D.L. Peterson Trust

Raven Funding LLC

FLR LP Inc.

FLR GP1 Inc.

FLR GP2 Inc.

PHH Fleet Lease Receivables LP

Fleet Leasing Receivables Trust

 

CFCs

 

PHH Vehicle Management Services Inc.

Center for Transportation Safety Inc.

Canadian Lease Management Limited

FLR LP Inc.

FLR GP1 Inc.

FLR GP2 Inc.

 

CFC Holdco

 

PHH Canadian Holdings, Inc.

 

Additional Excluded Subsidiaries

 

Atrium Reinsurance Corporation

 

Regulated entity

Atrium Insurance Corporation

 

Regulated entity

Dealers Holding, Inc.

 

Dealer-Motor Company restriction

Edenton Motors, Inc.

 

Dealer-Motor Company restriction

Williamsburg Motors, Inc.

 

Dealer-Motor Company restriction

PHH Sub 1 Inc.

 

Chesapeake securitization restriction

PHH Sub 2 Inc.

 

Chesapeake securitization restriction

 

--------------------------------------------------------------------------------


 

Schedule 2.24

 

Existing Letters of Credit

 

Alias

 

Pricing Option

 

Facility/Borrower

 

Current Amount

 

Actual
Expiry

 

E-386831

 

Standby Letter of Credit

 

REVOLVING COMM 485MM EXTENDING / PHH CORP

 

$

5,000,000.00

 

21-Feb-13

 

E-734400

 

Standby Letter of Credit

 

REVOLVING COMM 485MM EXTENDING / PHH CORP

 

7,021,429.00

 

21-Feb-13

 

S-201831

 

Standby Letter of Credit

 

REVOLVING COMM 485MM EXTENDING / PHH CORP

 

2,000,000.00

 

21-Feb-13

 

 

--------------------------------------------------------------------------------


 

Schedule 5.1(c)

 

Existing Mortgage Warehouse Facilities

 

PHH Mortgage Corporation, as borrower

 

Lender

 

Amount of
Facility

 

Amount Drawn
as of 06/30/2012

 

Maturity Date

 

Fannie Mae (uncommitted)

 

$

2,000,000,000

(1)

$

0

 

N/A

 

Fannie Mae Early Funding Letter Agreement (committed)

 

$

1,000,000,000

 

$

652,206,733

 

12/15/2012

 

JPM Chase Bank, National Association (gestation)

 

$

500,000,000

 

$

155,781,455

 

9/30/2012

 

Barclays Bank plc (gestation)

 

$

500,000,000

(2)

$

0

 

12/11/2012

 

Barclays Bank plc (warehouse)

 

$

500,000,000

(3)

$

69,086,397

 

12/11/2012

 

The Royal Bank of Scotland plc (warehouse and gestation)

 

$

500,000,000

 

$

187,217,541

 

6/21/2013

 

Bank of America, N.A. (warehouse and gestation)

 

$

400,000,000

 

$

37,384,149

 

10/11/2012(4)

 

Credit Suisse First Boston Mortgage Capital, LLC

 

$

500,000,000

(5)

$

103,268,147

 

5/22/2013

 

Wells Fargo Bank, N.A.

 

$

250,000,000

 

$

26,366,281

 

10/09/2012

 

Manufacturers and Traders Trust Company

 

$

1,000,000

 

$

0

 

9/30/2012

 

 

--------------------------------------------------------------------------------

(1)  Fannie Mae retains a unilateral right to terminate facility at any time
upon notice to PHH Mortgage Corporation.

 

(2)  The aggregate combined amount outstanding under the Barclays/PHH Mortgage
Warehouse Facility, the Barclays/PHH Mortgage Gestation Facility and the
Barclays/PHH Home Loans Warehouse Facility cannot exceed $500 million and the
aggregate amount outstanding under the Barclays/PHH Home Loans Warehouse
Facility cannot exceed $150 million.  Axiom Financial, LLC, NE Moves Mortgage
LLC, and RMR Financial, LLC are co-borrowers, along with PHH Home Loans, LLC,
under the Barclays/PHH Home Loans Warehouse Facility.

 

(3)  The aggregate combined amount outstanding under the Barclays/PHH Mortgage
Warehouse Facility, the Barclays/PHH Mortgage Gestation Facility and the
Barclays/PHH Home Loans Warehouse Facility cannot exceed $500 million and the
aggregate amount outstanding under the Barclays/PHH Home Loans Warehouse
Facility cannot exceed $150 million.  Axiom Financial, LLC, NE Moves Mortgage
LLC, and RMR Financial, LLC are co-borrowers, along with PHH Home Loans, LLC,
under the Barclays/PHH Home Loans Warehouse Facility.

 

(4)  Subject to certain conditions, maturity date may be extended at PHH
Mortgage’s option to 10/14/2013.

 

(5)  The aggregate combined amount outstanding under the CS/PHH Mortgage
Warehouse Facility and the CS/PHH Home Loans Warehouse Facility cannot exceed
$675 million.  Until September 15, 2012, the aggregate amount outstanding under
the CS/PHH Mortgage Warehouse Facility cannot exceed $500 million and the
aggregate amount outstanding under the CS/PHH Home Loans Warehouse Facility
cannot exceed $425 million, subject to the aggregate combined amount under both
facilities not exceeding $675 million.  After September 15, 2012, the aggregate
amount outstanding under the CS/PHH Mortgage Warehouse Facility cannot exceed
$500 million and the aggregate amount outstanding under the CS/PHH Home Loans
Warehouse Facility cannot exceed $325 million, subject to the aggregate combined
amount under both facilities not exceeding $675 million.  Axiom Financial, LLC,
NE Moves Mortgage LLC, and RMR Financial, LLC are co-borrowers, along with PHH
Home Loans, LLC, under the CS/PHH Home Loans Warehouse Facility.

 

 

--------------------------------------------------------------------------------


 

PHH Home Loans, as borrower

 

Lender

 

Amount of Facility

 

Amount Drawn as
of 06/30/2012

 

Maturity Date

 

Credit Suisse First Boston Mortgage Capital, LLC

 

$

425,000,000

(6)

$

351,713,278

 

5/22/2013

 

Wells Fargo Bank, N.A.

 

$

200,000,000

(7)

$

141,591,484

 

10/09/2012

 

Barclays Bank plc (warehouse)

 

$

150,000,000

(8)

$

140,046,850

 

12/11/2012

 

Manufacturers and Traders Trust Company

 

$

1,000,000

 

$

0

 

9/30/2012

 

 

Axiom Financial, LLC, a wholly owned subsidiary of PHH Home Loans, LLC as
borrower

 

Lender

 

Amount of Facility

 

Amount Drawn as
of 06/30/2012

 

Maturity Date

 

Manufacturers and Traders Trust Company

 

$

1,000,000

 

$

0

 

9/30/2012

 

 

NE Moves Mortgage, LLC, a wholly owned subsidiary of PHH Home Loans, LLC as
borrower

 

Lender

 

Amount of Facility

 

Amount Drawn as
of 06/30/2012

 

Maturity Date

 

Manufacturers and Traders Trust Company

 

$

1,000,000

 

$

0

 

9/30/2012

 

 

RMR Financial, LLC, a wholly owned subsidiary of PHH Home Loans, LLC as borrower

 

Lender

 

Amount of Facility

 

Amount Drawn as
of 06/30/2012

 

Maturity Date

 

Manufacturers and Traders Trust Company

 

$

1,000,000

 

$

0

 

9/30/2012

 

 

Landover Mortgage, LLC, as borrower

 

--------------------------------------------------------------------------------

(6)  The aggregate combined amount outstanding under the CS/PHH Mortgage
Warehouse Facility and the CS/PHH Home Loans Warehouse Facility cannot exceed
$675 million.  Until September 15, 2012, the aggregate amount outstanding under
the CS/PHH Mortgage Warehouse Facility cannot exceed $500 million and the
aggregate amount outstanding under the CS/PHH Home Loans Warehouse Facility
cannot exceed $425 million, subject to the aggregate combined amount under both
facilities not exceeding $675 million.  After September 15, 2012, the aggregate
amount outstanding under the CS/PHH Mortgage Warehouse Facility cannot exceed
$500 million and the aggregate amount outstanding under the CS/PHH Home Loans
Warehouse Facility cannot exceed $325 million, subject to the aggregate combined
amount under both facilities not exceeding $675 million.  Axiom Financial, LLC,
NE Moves Mortgage LLC, and RMR Financial, LLC are co-borrowers, along with PHH
Home Loans, LLC, under the CS/PHH Home Loans Warehouse Facility.

 

(7)  Axiom Financial, LLC, NE Moves Mortgage LLC, and RMR Financial, LLC are
co-borrowers, along with PHH Home Loans, LLC, under the Wells Fargo/PHH Home
Loans Warehouse Facility.

 

(8)  The aggregate combined amount outstanding under the Barclays/PHH Mortgage
Warehouse Facility, the Barclays/PHH Mortgage Gestation Facility and the
Barclays/PHH Home Loans Warehouse Facility cannot exceed $500 million and the
aggregate amount outstanding under the Barclays/PHH Home Loans Warehouse
Facility cannot exceed $150 million.  Axiom Financial, LLC, NE Moves Mortgage
LLC, and RMR Financial, LLC are co-borrowers, along with PHH Home Loans, LLC,
under the Barclays/PHH Home Loans Warehouse Facility.

 

--------------------------------------------------------------------------------


 

 

Lender

 

Amount of Facility

 

Amount Drawn as
of 06/30/2012

 

Maturity Date

 

Bank of America, N.A

 

$

15,000,000

 

$

12,294,446

 

10/4/2012

 

 

Existing Servicing Advance Facilities

 

PHH Mortgage Corporation, as borrower

 

Lender

 

Amount of Facility

 

Amount Drawn as
of 06/30/2012

 

Maturity Date

 

Fannie Mae Early Advance Funding Addendum to Mortgage Selling and Servicing
Contract

 

$

120,000,000

 

$

68,074,847

 

6/30/2013

 

 

--------------------------------------------------------------------------------


 

Schedule 6.1

 

Existing Indebtedness of Material Subsidiaries and Subsidiary Guarantors

 

PHH Broker Partner Corporation

 

Limited Liability Company Operating Agreement of PHH Home Loans, LLC dated as of
March 31, 2006, by and between PHH Broker Partner Corporation and Cendant Real
Estate Services Venture Partner, Inc. (as amended and as further amended,
restated, supplemented or modified from time to time)

 

PHH Mortgage Corporation

 

Fannie Mae Committed Early Funding Letter Agreement, dated as of December 15,
2011

 

Amendment No 1 to Fannie Mae Committed Early Funding Letter Agreement, dated as
of April 27, 2012

 

Fannie Mae Master Agreement, dated as of April 27, 2012, as amended

 

Amended and Restated As Soon As Pooled Sale Agreement, dated as of April 27,
2012 between Fannie Mae and PHH Mortgage Corporation, f/k/a Cendant Mortgage
Corporation

 

Amended and Restated As Soon As Pooled Plus Agreement, dated as of April 27,
2012 between Fannie Mae and PHH Mortgage Corporation

 

Freddie Mac Master Agreement, dated as of October 18, 2011, as amended

 

Credit Agreement, dated as of December 17, 2008, by and between PHH Mortgage
Corporation, as borrower, and Manufacturers and Traders Trust Company, as bank

 

LIBOR Grid Note, dated as of December 17, 2008, by and between PHH Mortgage
Corporation, as borrower, and Manufacturers and Traders Trust Company, as bank

 

First Amendment to Credit Agreement, dated as of March 30, 2010, by and between
PHH Mortgage Corporation, as borrower, and Manufacturers and Traders Trust
Company, as bank

 

First Amendment to LIBOR Grid Note, dated as of March 30, 2010, by and between
PHH Mortgage Corporation, as borrower, and Manufacturers and Traders Trust
Company, as bank

 

Second Amendment to Credit Agreement, dated as of May 30, 2010, by and between
PHH Mortgage Corporation, as borrower, and Manufacturers and Traders Trust
Company, as bank

 

Second Amendment to LIBOR Grid Note, dated as of May 30, 2010, by and between
PHH Mortgage Corporation, as borrower, and Manufacturers and Traders Trust
Company, as bank

 

Third Amendment to Credit Agreement, dated as of June 9, 2011, by and between
PHH Mortgage Corporation, as borrower, and Manufacturers and Traders Trust
Company, as bank

 

Third Amendment to LIBOR Grid Note, dated as of June 9, 2011, by and between PHH
Mortgage Corporation, as borrower, and Manufacturers and Traders Trust Company,
as bank

 

--------------------------------------------------------------------------------


 

Strategic Relationship Agreement dated as of January 31, 2005, by and among
Cendant Real Estate Services Group, LLC, Cendant Real Estate Services Venture
Partner, Inc., PHH Corporation, PHH Mortgage Corporation (f/k/a Cendant Mortgage
Corporation), PHH Broker Partner Corporation and PHH Home Loans, LLC (as amended
and as further amended, restated, supplemented or modified from time to time)

 

Amended and Restated Limited Liability Company Agreement of Speedy Title &
Appraisal Review Services LLC dated as of March 7, 2011, by and between PHH
Mortgage Corporation and CoreLogic Holdings II, Inc. (as amended, restated,
supplemented or modified from time to time)

 

PHH Home Loans, LLC

 

Credit Agreement, dated as of December 15, 2008, by and between PHH Home Loans,
LLC, as borrower and Manufacturers and Traders Trust Company, as bank

 

LIBOR Grid Note, dated as of December 15, 2008, by and between PHH Home Loans,
LLC, as borrower and Manufacturers and Traders Trust Company, as bank

 

First Amendment to Credit Agreement, dated as of March 30, 2010, by and between
PHH Home Loans, LLC, as borrower and Manufacturers and Traders Trust Company, as
bank

 

First Amendment to LIBOR Grid Note, dated as of March 30, 2010, by and between
PHH Home Loans, LLC, as borrower and Manufacturers and Traders Trust Company, as
bank

 

Second Amendment to Credit Agreement, dated as of May 30, 2010, by and between
PHH Home Loans, LLC, as borrower and Manufacturers and Traders Trust Company, as
bank

 

Second Amendment to LIBOR Grid Note, dated as of May 30, 2010, by and between
PHH Home Loans, LLC, as borrower and Manufacturers and Traders Trust Company, as
bank

 

Third Amendment to Credit Agreement, dated as of June 9, 2011, by and between
PHH Home Loans, LLC, as borrower and Manufacturers and Traders Trust Company, as
bank

 

Third Amendment to LIBOR Grid Note, dated as of June 9, 2011, by and between PHH
Home Loans, LLC, as borrower and Manufacturers and Traders Trust Company, as
bank

 

First Fleet Corporation

 

Loan and Security Agreement dated as of February 27, 2009, by and between Banc
of America Leasing & Capital, LLC and First Fleet Corporation, together with the
related promissory notes executed in connection therewith

 

Notice and Acknowledgement of Assignment dated as of February 27, 2009, among
Banc of America Leasing & Capital, LLC, as assignor, BB&T Equipment Finance
Corporation, as assignee, First Fleet Corporation, as borrower, and PHH
Corporation, as guarantor, together with the related promissory notes executed
in connection therewith

 

Notice and Acknowledgement of Assignment dated as of April 24, 2009, among Banc
of America Leasing & Capital, LLC, as assignor, The Fifth Third Leasing Company,
as assignee, First Fleet Corporation, as borrower, and PHH Corporation, as
guarantor, together with the related promissory notes executed in connection
therewith

 

--------------------------------------------------------------------------------


 

Schedule 6.4

 

Existing Liens

 

PHH Mortgage Corporation

 

Fannie Mae Committed Early Funding Letter Agreement, dated as of December 15,
2011

 

Amendment No 1 to Fannie Mae Committed Early Funding Letter Agreement, dated as
of April 27, 2012

 

Fannie Mae Master Agreement, dated as of April 27, 2012, as amended

 

Amended and Restated As Soon As Pooled Sale Agreement, dated as of April 27,
2012 between Fannie Mae and PHH Mortgage Corporation, f/k/a Cendant Mortgage
Corporation

 

Amended and Restated As Soon As Pooled Plus Agreement, dated as of April 27,
2012 between Fannie Mae and PHH Mortgage Corporation

 

Amended and Restated Pledge and Security Agreement, dated as of April 27, 2012,
by PHH Mortgage Corporation in favor of Federal National Mortgage Association

 

Escrow and Control Agreement dated as of November 20, 2009, by and among PHH
Mortgage Corporation, Federal National Mortgage Association and JPMorgan Chase
Bank, National Association, as amended

 

Freddie Mac Master Agreement, dated as of October 18, 2011, as amended

 

First Fleet Corporation

 

Loan and Security Agreement dated as of February 27, 2009, by and between Banc
of America Leasing & Capital, LLC and First Fleet Corporation, together with the
related promissory notes executed in connection therewith

 

Notice and Acknowledgement of Assignment dated as of February 27, 2009, among
Banc of America Leasing & Capital, LLC, as assignor, BB&T Equipment Finance
Corporation, as assignee, First Fleet Corporation, as borrower, and PHH
Corporation, as guarantor, together with the related promissory notes executed
in connection therewith

 

Notice and Acknowledgement of Assignment dated as of April 24, 2009, among Banc
of America Leasing & Capital, LLC, as assignor, The Fifth Third Leasing Company,
as assignee, First Fleet Corporation, as borrower, and PHH Corporation, as
guarantor, together with the related promissory notes executed in connection
therewith

 

--------------------------------------------------------------------------------


 

Schedule 6.13

 

Potential Acquisitions

 

Potential acquisitions required pursuant to the following agreements:

 

Limited Liability Company Operating Agreement of PHH Home Loans, LLC dated as of
March 31, 2006, by and between PHH Broker Partner Corporation and Cendant Real
Estate Services Venture Partner, Inc. (as amended and as further amended,
restated, supplemented or modified from time to time)

 

Strategic Relationship Agreement dated as of January 31, 2005, by and among
Cendant Real Estate Services Group, LLC, Cendant Real Estate Services Venture
Partner, Inc., PHH Corporation, PHH Mortgage Corporation (f/k/a Cendant Mortgage
Corporation), PHH Broker Partner Corporation and PHH Home Loans, LLC (as amended
and as further amended, restated, supplemented or modified from time to time)

 

Amended and Restated Limited Liability Company Agreement of Speedy Title &
Appraisal Review Services LLC dated as of March 7, 2011, by and between PHH
Mortgage Corporation and CoreLogic Holdings II, Inc. (as amended, restated,
supplemented or modified from time to time)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

[and is an Affiliate of [identify Lender](9)]

 

 

 

3.

Borrower:

PHH Corporation

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

The Amended and Restated Credit Agreement dated as of August 2, 2012 among PHH
Corporation, the Lenders party thereto, certain other parties and JPMorgan Chase
Bank, N.A., as Administrative Agent

 

--------------------------------------------------------------------------------

(9)  Select as applicable.

 

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest:

 

Facility Assigned(10)

 

Aggregate Amount of
 Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(11)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                               , 201_ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

NAME OF ASSIGNOR

 

 

 

By:

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

NAME OF ASSIGNEE

 

 

 

 

 

By:

 

 

Title:

 

--------------------------------------------------------------------------------

(10)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Tranche A
Commitment”, “Tranche B Commitment”).

 

(11)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders.

 

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Consented to:

 

 

 

PHH CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ANY OTHER RELEVANT PARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

Amended and Restated Credit Agreement, dated as of August 2, 2012 (as amended,
supplemented or otherwise modified from time to time (the “Credit Agreement”)),
among PHH Corporation (the “Borrower”), the Lenders party thereto, certain other
parties and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Fundamental Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Fundamental Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Fundamental Document or (iv) the performance or observance by the Borrower, any
of its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Fundamental Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Fundamental Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Fundamental Documents are
required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------


 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF
COMPLIANCE CERTIFICATE

 

[PERIOD END               ]

 

[Date](12)

 

I, [        ] hereby certify:

 

1.             I am the duly elected and authorized [Chief Financial Officer or
Vice President responsible for financial administration or Chief Accounting
Officer] of PHH Corporation, a Maryland corporation (the “Company”).

 

2.             I am familiar with the terms and conditions of the Amended and
Restated Credit Agreement dated as of August 2, 2012, among the Company, the
Lenders party thereto, certain other parties and JPMorgan Chase Bank, N.A., as
Administrative Agent (as such agreement may be amended, supplemented or
otherwise modified, renewed or replaced from time to time, the “Credit
Agreement”).

 

3.             The attached financial statements of the Company and its
Subsidiaries for the end of the fiscal period referred to above have been
prepared from the books of the Company and its Subsidiaries in accordance with
the generally accepted accounting principles used in the preparation of the
fiscal [    ] financial statements and, to the best of my knowledge,
information, and belief, upon due inquiry, present fairly in all material
respects the financial position of the Company and its Consolidated Subsidiaries
as at the end of such fiscal period and the results of their operations for the
period then ended, subject, in the case of quarterly statements, to year-end and
audit adjustments and to the absence of footnote disclosure.(13)

 

4.             To the best of my knowledge, information, and belief, after due
inquiry, there exists no Event of Default or Default, except as otherwise may be
set forth herein.

 

5.             Attached hereto, in reasonable detail, are the computations and
comparisons required to demonstrate compliance with the provisions of Sections
6.6, 6.7 [and][,] 6.10 [and 6.15](14) of the Credit Agreement.

 

6.             Attached hereto is a schedule (in the form of Schedule 5.1(c) to
the Credit Agreement) describing the Mortgage Warehouse Facilities and Servicing
Advance Facilities in effect on the last day of the most recently ended fiscal
quarter.

 

7.             Attached hereto, in reasonable detail, is a description of
repurchased mortgage loans, repurchase requests (existing and new),
indemnification requests and payments made for such quarter and year to date
periods, and comparisons to comparable periods for the prior year.

 

8.             Attached hereto are detailed projections of the Borrower and its
Consolidated Subsidiaries for the following two fiscal years.(15)

 

--------------------------------------------------------------------------------

(12)  Date of delivery of Compliance Certificate.

 

(13)  Only applicable to quarterly financial statements.

 

(14)  This reference should be included on and after October 31, 2012.

 

(15)  Only applicable to annual financial statements, and as applicable, any
significant revisions of such projections.

 

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations and comparisons set
forth in the attachments hereto and the financial statements attached to this
certificate in support hereof, are made and delivered the day and year first
written above pursuant to Sections 5.1(a),(b), (c) and (d) of the Credit
Agreement.

 

IN WITNESS WHEREOF, I have executed this Certificate this            day of
                      , 201  .

 

 

 

 

 

Name:

 

Title:

 

7

--------------------------------------------------------------------------------


 

Attachment 1
to Compliance Certificate

 

Attachments

 

1.     financial statements;

 

2.     the computations and comparisons (in reasonable detail) required to
demonstrate compliance with the provisions of Section 6.6, 6.7 [and][,] 6.10
[and 6.15](16) of the Credit Agreement;

 

3.     a schedule of Mortgage Warehouse Facilities and Servicing Advance
Facilities in effect on the last day of the most recently ended fiscal quarter;

 

4.     a description of repurchased mortgage loans, repurchase requests
(existing and new), indemnification requests and payments made for such quarter
and year to date periods, and comparisons to comparable periods for the prior
year; and

 

5.     detailed projections of the Borrower and its Consolidated Subsidiaries
for the following two fiscal years.(17)

 

--------------------------------------------------------------------------------

(16)  This reference should be included on and after October 31, 2012.

 

(17)  Only applicable to annual financial statements, and as applicable, any
significant revisions of such projections.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF
BORROWING REQUEST

 

JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders referred to below,

1111 Fannin, 10th Floor

Houston, Texas 77002

 

Attention:

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, PHH Corporation (the “Borrower”), refers to the Amended and
Restated Credit Agreement dated as of August 2, 2012 (as the same may be
amended, supplemented or otherwise modified, renewed or replaced from time to
time (the “Credit Agreement”)), among PHH Corporation (the “Borrower”), the
Lenders party thereto, certain other parties and JPMorgan Chase Bank, N.A., as
administrative agent.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement. 
The Borrower hereby gives you notice pursuant to Section 2.5 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

 

(A)

Tranche of Borrowing

[Tranche A][Tranche B]

 

 

 

(B)

LIBOR Borrowing or ABR Borrowing

[LIBOR][ABR]

 

 

 

(C)

The date of such Borrowing (which shall be a Working Day)

 

 

 

 

(D)

The amount of such Borrowing

$                       

 

 

 

(E)

Interest Period(s) with respect to the LIBOR Loan(s) and the last day of such
Interest Period(s)(18)

 

 

Upon acceptance of the Loans to be made by the Lenders in response to this
request, the Borrower shall be deemed to have represented and warranted that the
conditions to each Loan specified in Sections 4.2(b), 4.2(c) and 4.2(d) of the
Credit Agreement have been satisfied.

 

 

Very truly yours,

 

 

 

PHH CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(18)                          Shall be subject to the definition of “Interest
Period” and shall not end later than the Tranche A Termination Date or Tranche B
Termination Date, as applicable. [Complete only in the case where LIBOR
Loan(s) are being requested.]

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
August 2, 2012 (as amended, supplemented or otherwise modified from time to time
(the “Credit Agreement”)), among PHH Corporation (the “Borrower”), the Lenders
party thereto, certain other parties and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                      , 201  

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
August 2, 2012 (as amended, supplemented or otherwise modified from time to time
(the “Credit Agreement”)), among PHH Corporation (the “Borrower”), the Lenders
party thereto, certain other parties and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 201  

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
August 2, 2012 (as amended, supplemented or otherwise modified from time to time
(the “Credit Agreement”)), among PHH Corporation (the “Borrower”), the Lenders
party thereto, certain other parties and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 201  

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-4

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
August 2, 2012 (as amended, supplemented or otherwise modified from time to time
(the “Credit Agreement”)), among PHH Corporation (the “Borrower”), the Lenders
party thereto, certain other parties and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Fundamental Document, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 201  

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF
BORROWING BASE CERTIFICATE

 

This Borrowing Base Certificate is delivered pursuant to Section 5.1(h) of the
Amended and Restated Credit Agreement, dated as of August 2, 2012 (as amended,
supplemented or otherwise modified from time to time (the “Credit Agreement”)),
among PHH Corporation (the “Borrower”), the Lenders party thereto, certain other
parties and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

The undersigned hereby certifies that the following information is true and
correct as of [            ], 201  :

 

Borrowing Base(19)

 

 

(from detailed schedules attached and without double counting)

 

Amount in $

 

 

 

 

(a)

The book value of all unencumbered and unrestricted tangible assets of the
Borrower and its Consolidated Subsidiaries other than mortgage servicing rights:

 

$

[                        ]

 

 

 

 

(b)

The book value of the Borrower’s and the Subsidiary Guarantors’ Unencumbered
Mortgage Servicing Rights:

 

$

[                        ]

 

 

 

 

(c)

Borrowing Base = (a) + ((b) x .75):

 

$

[                        ]

 

--------------------------------------------------------------------------------

(19)  For purposes of determining the Borrowing Base, cash, Cash Equivalents and
accounts receivable will be excluded in calculating the Borrowing Base;
Unencumbered Mortgage Servicing Rights will be marked-to-market on a daily
basis.   For the avoidance of doubt, assets and mortgage servicing rights will
not be included in the Borrowing Base if there are legal or contractual
restrictions impairing or preventing the pledge of such assets or mortgage
servicing rights in whole or in part (other than, in the case of mortgage
servicing rights, restrictions imposed by guidelines of Government-Sponsored
Enterprises).

 

--------------------------------------------------------------------------------


 

Unsecured Indebtedness

 

 

(from detailed schedules attached and without double counting)

 

Amount in $

 

 

 

 

(v)

The aggregate principal amount of all unsecured Indebtedness for borrowed money
of the Borrower and its Subsidiaries, including the Facilities:

 

$

[                        ]

 

 

 

 

(w)

The face amount of all letters of credit issued for the account of the Borrower
or any Subsidiary, if the reimbursement obligation is unsecured, whether or not
drawn:

 

$

[                        ]

 

 

 

 

(x)

The aggregate principal amount of any unsecured notes and debt securities issued
by the Borrower or any Subsidiary, including, without limitation, the
Convertible Notes:

 

$

[                        ]

 

 

 

 

(y)

The aggregate principal amount of any unsecured Guarantee by the Borrower or any
of its Subsidiaries of obligations of third Persons of the type described in
(v) through (x) above:

 

$

[                        ]

 

 

 

 

(z)

Unsecured Indebtedness = (v) + (w) + (x) + (y):

 

$

[                        ]

 

Borrowing Base Compliance

 

 

Borrowing Base Compliance = The ratio of (c) to (z):

 

[      ]:[      ]

 

IN WITNESS WHEREOF, I have executed this Certificate this            day of
                      , 20    .

 

 

 

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SUBSIDIARY GUARANTEE

 

--------------------------------------------------------------------------------


 

 

GUARANTEE AGREEMENT

 

made by

 

CERTAIN SUBSIDIARIES OF PHH CORPORATION

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

Dated as of August 2, 2012

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

Section 1.

 

DEFINED TERMS

 

1

 

 

Definitions

 

1

 

 

Other Definitional Provisions

 

2

 

 

 

 

 

Section 2.

 

Guarantee

 

2

 

 

Guarantee

 

2

 

 

Right of Contribution

 

3

 

 

No Subrogation

 

3

 

 

Amendments, etc. with respect to the Tranche A Obligations

 

3

 

 

Guarantee Absolute and Unconditional

 

3

 

 

Reinstatement

 

4

 

 

Payments

 

4

 

 

 

 

 

Section 3.

 

REPRESENTATIONS AND WARRANTIES; COVENANTS

 

4

 

 

Representations and Warranties

 

4

 

 

Covenants

 

5

 

 

 

 

 

Section 4.

 

MISCELLANEOUS

 

5

 

 

Amendments in Writing

 

5

 

 

Notices

 

5

 

 

No Waiver

 

5

 

 

Enforcement Expenses; Indemnification

 

5

 

 

Successors and Assigns

 

6

 

 

Set-Off

 

6

 

 

Counterparts

 

6

 

 

Severability

 

6

 

 

Headings

 

6

 

 

Integration

 

6

4.11

 

CHOICE OF LAW

 

6

 

 

SERVICE OF PROCESS AND WAIVER OF JURY TRIAL

 

6

 

 

Acknowledgements

 

8

 

 

Additional Guarantors

 

8

 

 

Suspension Period

 

8

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

 

 

Schedule 1

 

Notice Addresses

 

 

 

i

--------------------------------------------------------------------------------


 

GUARANTEE AGREEMENT

 

GUARANTEE AGREEMENT (the “Agreement”), dated as of August 2, 2012, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Guarantors”), in favor of JPMORGAN CHASE
BANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Credit Agreement, dated as of
August 2, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PHH CORPORATION (the “Borrower”), the
Lenders, the Agents and the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, each of the Guarantors is a direct or indirect domestic Subsidiary of
the Borrower;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Guarantors in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Tranche A Lenders
to make their respective extensions of credit to the Borrower under the Credit
Agreement that the Guarantors shall have executed and delivered this Agreement
to the Administrative Agent for the benefit of the Tranche A Lenders;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Tranche A Lenders to enter into the Credit
Agreement and to induce the Tranche A Lenders to make their respective
extensions of credit to the Borrower thereunder, each Guarantor hereby agrees
with the Administrative Agent, for the ratable benefit of the Tranche A Lenders,
as follows:

 

SECTION 1.           DEFINED TERMS

 

1.1.  Definitions.  (a).            Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

(b)   The following term shall have the following meaning:

 

“Tranche A Obligations”:  the collective reference to the unpaid principal of
and interest on the Tranche A Loans and reimbursement obligations in respect of
the Letters of Credit, fronting fees and commissions in respect of Letters of
Credit and all other obligations and liabilities of the Borrower (including,
without limitation, interest, fees and commissions accruing at the then
applicable rate provided in the Credit Agreement after the maturity of the
Tranche A Loans and interest, fees and commissions

 

--------------------------------------------------------------------------------


 

accruing at the then applicable rate provided in the Credit Agreement after the
filing of any petition in bankruptcy, or the commencement if any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent or any Tranche A Lender, whether direct or indirect,
absolute or contingent, due to or to become due, or now existing or hereafter
incurred which may arise under, out of, or in connection with, the Tranche A
Facility, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise.

 

1.2.  Other Definitional Provisions.  (a).  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

SECTION 2.           GUARANTEE

 

2.1. Guarantee.  (a).  Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Tranche A Lenders and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Tranche A Obligations.

 

(b)           Anything herein or in any other Fundamental Document to the
contrary notwithstanding, the maximum liability of each Guarantor hereunder and
under the other Fundamental Documents shall in no event exceed the amount which
can be guaranteed by such Guarantor under applicable federal and state laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.2).

 

(c)           Each Guarantor agrees that the Tranche A Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any Tranche A
Lender hereunder.

 

(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until all the Tranche A Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full in cash, no Letter of Credit shall be outstanding
and the Tranche A Commitments shall be terminated, notwithstanding that from
time to time during the term of the Credit Agreement the Borrower may be free
from any Tranche A Obligations.

 

(e)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Tranche A Lender from the Borrower, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Tranche A Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Tranche A Obligations or any payment
received or collected from such Guarantor in respect of the Tranche A
Obligations), remain liable for the Tranche A Obligations up to the maximum
liability of such Guarantor hereunder until the Tranche A Obligations are

 

2

--------------------------------------------------------------------------------


 

paid in full in cash, no Letter of Credit shall be outstanding and the Tranche A
Commitments are terminated.

 

2.2.  Right of Contribution.  Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Tranche A Lenders, and each
Guarantor shall remain liable to the Administrative Agent and the Tranche A
Lenders for the full amount guaranteed by such Guarantor hereunder.

 

2.3.  No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Tranche A Lender, no Guarantor shall be entitled to
be subrogated to any of the rights of the Administrative Agent or any Tranche A
Lender against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Tranche A
Lender for the payment of the Tranche A Obligations, nor shall any Guarantor
seek or be entitled to seek any contribution or reimbursement from the Borrower
or any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Tranche A Lenders by
the Borrower on account of the Tranche A Obligations are paid in full in cash,
no Letter of Credit shall be outstanding and the Tranche A Commitments are
terminated.  If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Tranche A Obligations shall not
have been paid in full in cash, such amount shall be held by such Guarantor in
trust for the Administrative Agent and the Tranche A Lenders, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Tranche A Obligations, whether matured
or unmatured, in such order as the Administrative Agent may determine.

 

2.4.  Amendments, etc. with respect to the Tranche A Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Tranche A
Obligations made by the Administrative Agent or any Tranche A Lender may be
rescinded by the Administrative Agent or such Tranche A Lender and any of the
Tranche A Obligations continued, and the Tranche A Obligations, or the liability
of any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Tranche A Lender, and the Credit Agreement and the other Fundamental Documents
and any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or the Supermajority Lenders or
all Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any Tranche A Lender for the payment of the Tranche A
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Administrative Agent nor any Tranche A Lender shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Tranche A Obligations or for the guarantee contained in this Section 2
or any property subject thereto.

 

2.5.  Guarantee Absolute and Unconditional.  To the extent permitted by law,
each Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Tranche A

 

3

--------------------------------------------------------------------------------


 

Obligations and notice of or proof of reliance by the Administrative Agent or
any Tranche A Lender upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the Tranche A
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Borrower and any of the Guarantors, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  To the extent permitted by law, each Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrower or any of the Guarantors with respect to
the Tranche A Obligations.  Each Guarantor understands and agrees that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Fundamental
Document, any of the Tranche A Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent or any Lender, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Tranche A
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Tranche A Lender may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the Tranche A
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Tranche A Lender to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Tranche A Lender against any Guarantor.  For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

 

2.6.  Reinstatement.  The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Tranche A Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Tranche A
Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

2.7.  Payments.  Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
at the Funding Office.

 

SECTION 3.           REPRESENTATIONS AND WARRANTIES; COVENANTS

 

3.1.  Representations and Warranties.  Each Guarantor makes to the
Administrative Agent and the Lenders the representations and warranties set
forth with respect to such Guarantor in Section 3 of the Credit Agreement, which
representations and warranties are incorporated by reference in

 

4

--------------------------------------------------------------------------------


 

this Agreement, mutatis mutandis, all of which survive the execution and
delivery of this Agreement and the making of the Loans and issuance of the
Letters of Credit.

 

3.2.  Covenants.  For so long as the Tranche A Commitments shall be in effect or
any Tranche A Obligations remain outstanding or unpaid in cash or there shall
remain any outstanding L/C Exposure, each Guarantor agrees that it will comply
with the covenants set forth in Sections 5 and 6 of the Credit Agreement which
are applicable to such Guarantor, which covenants are incorporated by reference
in this Agreement, mutatis mutandis.

 

SECTION 4.           MISCELLANEOUS

 

4.1.  Amendments in Writing.  None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.9 of the Credit Agreement.

 

4.2.  Notices.  All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 10.1 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

 

4.3.  No Waiver.  No failure on the part of the Administrative Agent, any
Issuing Lender or any Tranche A Lender to exercise, and no delay in exercising,
any right, power or remedy hereunder or with regard to the Letters of Credit
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy.  All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.

 

4.4.  Enforcement Expenses; Indemnification.  (a).  Each Guarantor agrees to pay
or reimburse each Tranche A Lender and the Administrative Agent for all its
reasonable and invoiced out-of-pocket costs and expenses incurred in collecting
against such Guarantor under the guarantee contained in Section 2 or otherwise
enforcing or preserving any rights under this Agreement and the other
Fundamental Documents to which such Guarantor is a party, including, without
limitation, the reasonable and invoiced out-of-pocket fees and disbursements of
counsel to the Tranche A Lenders and of counsel to the Administrative Agent.

 

(b)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Tranche A Lenders harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all stamp, excise, sales or
other taxes which are required to be paid by the Borrower under the Credit
Agreement in connection with any of the transactions contemplated by this
Agreement.

 

(c)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Tranche A Lenders harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Borrower would be required to do so pursuant to Section 10.4 of the
Credit Agreement.

 

(d)           The agreements in this Section 4.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Fundamental Documents.

 

5

--------------------------------------------------------------------------------


 

4.5.  Successors and Assigns.  Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party (provided that no Guarantor may assign its rights or
obligations hereunder without the prior written consent of the Administrative
Agent), and all covenants, promises and agreements by, or on behalf of, each
Guarantor which are contained in this Agreement or any other Fundamental
Document shall inure to the benefit of the successors and assigns of the
Lenders.

 

4.6.  Set-Off.  In addition to any rights and remedies of the Tranche A Lenders
provided by law, if any Event of Default shall have occurred and be continuing,
each Tranche A Lender shall have the right, subject to Sections 2.20 and 8.3 of
the Credit Agreement, without notice to any Guarantor, any such notice being
expressly waived by each Guarantor to the extent permitted by applicable law,
upon any Tranche A Obligations becoming due and payable by any Guarantor
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Tranche A Obligations, by setoff or otherwise, any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Tranche A Lender, any affiliate
thereof or any of their respective branches or agencies to or for the credit or
the account of such Guarantor.  Each Tranche A Lender agrees promptly to notify
the relevant Guarantor and the Administrative Agent after any such application
made by such Tranche A Lender, provided that the failure to give such notice
shall not affect the validity of such application.

 

4.7.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same instrument.

 

4.8.  Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

4.9.  Headings.  Section headings used herein are for convenience only and are
not to affect the construction of or be taken into consideration in interpreting
this Agreement.

 

4.10.  Integration.  This Agreement and the other Fundamental Documents
represent the agreement of the Guarantors, the Administrative Agent and the
Tranche A Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Tranche A Lender relative to subject matter hereof
and thereof not expressly set forth or referred to herein or in the other
Fundamental Documents.

 

4.11        CHOICE OF LAW.  THIS AGREEMENT HAS BEEN EXECUTED AND DELIVERED IN
THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAWS OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO
INTEREST RATES, ANY APPLICABLE LAWS OF THE UNITED STATES.

 

4.12.  SERVICE OF PROCESS AND WAIVER OF JURY TRIAL.

 

(a)           EACH OF THE GUARANTORS AND EACH CREDIT PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE COURTS OF

 

6

--------------------------------------------------------------------------------


 

THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY AND TO THE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR THE
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER BROUGHT BY THE BORROWER,
ANY GUARANTOR, THE ADMINISTRATIVE AGENT, AN ISSUING LENDER OR A LENDER.  EACH
GUARANTOR AND EACH CREDIT PARTY TO THE EXTENT PERMITTED BY APPLICABLE LAW
(A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURTS, ANY
CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED
COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT OR
THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT, AND
(B) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING ANY
OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR OTHERWISE
ARISE FROM THE SAME SUBJECT MATTER.  EACH GUARANTOR HEREBY CONSENTS TO SERVICE
OF PROCESS BY MAIL AT ITS ADDRESS TO WHICH NOTICES ARE TO BE GIVEN PURSUANT TO
SECTION 4.2.  EACH GUARANTOR AND EACH CREDIT PARTY AGREES THAT ITS SUBMISSION TO
JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS
BENEFIT OF THE OTHER PARTIES HERETO.  FINAL JUDGMENT AGAINST ANY PARTY HERETO IN
ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
ANY OTHER JURISDICTION (A) BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A
CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND THE
AMOUNT OF INDEBTEDNESS OR LIABILITY OF THE SUBMITTING PARTY THEREIN DESCRIBED OR
(B) IN ANY OTHER MANNER PROVIDED BY, OR PURSUANT TO, THE LAWS OF SUCH OTHER
JURISDICTION.

 

(b)           TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE
WAIVED, EACH PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN
ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR
TORT OR OTHERWISE.  EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED
THAT THE PROVISIONS OF THIS SECTION 4.12(b) CONSTITUTE A MATERIAL INDUCEMENT
UPON WHICH THE OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING
INTO THIS AGREEMENT.  THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 4.12(b) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF SUCH OTHER PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.

 

(c)           EACH PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES;
PROVIDED THIS WAIVER SHALL NOT APPLY TO ANY OBLIGATIONS OF ANY GUARANTORS UNDER
SECTION 4.4 OR ANY OTHER

 

7

--------------------------------------------------------------------------------


 

INDEMNIFICATION OR SIMILAR PROVISION UNDER ANY FUNDAMENTAL DOCUMENT TO WHICH
SUCH GUARANTOR IS A PARTY.

 

4.13.  Acknowledgements.  Each Guarantor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Fundamental Documents to which it is a
party;

 

(b)           neither the Administrative Agent nor any Tranche A Lender has any
fiduciary relationship with or duty to any Guarantor arising out of or in
connection with this Agreement or any of the other Fundamental Documents, and
the relationship between the Guarantors, on the one hand, and the Administrative
Agent and the Tranche A Lenders, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Fundamental
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Tranche A Lenders or among the Guarantors and the Tranche A Lenders.

 

4.14.  Additional Guarantors.  Each Subsidiary of the Borrower that is required
to become a party to this Agreement pursuant to Section 5.8 of the Credit
Agreement shall become a Guarantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

 

4.15.  Suspension Period.  The guarantees of the Subsidiary Guarantors under
this Agreement shall be automatically suspended during a Suspension Period and
shall automatically be reinstated and in full force and effect upon the
termination of any Suspension Period, and each Guarantor unconditionally and
irrevocably agrees to the foregoing.  For the avoidance of doubt, any Tranche A
Obligations incurred during a Suspension Period shall be automatically included
in the Tranche A Obligations guaranteed hereunder upon the termination of any
Suspension Period.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

PHH MORTGAGE CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PHH BROKER PARTNER CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PHH VEHICLE MANAGEMENT SERVICES GROUP LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PHH VEHICLE MANAGEMENT SERVICES, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FIRST FLEET CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PHH CARIBBEAN LEASING, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Guarantee]

 

--------------------------------------------------------------------------------


 

 

CENTER FOR TRANSPORTATION SAFETY, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Guarantee]

 

2

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

c/o PHH Corporation

3000 Leadenhall Road

Mount Laurel, New Jersey 08054

Attention:  Assistant Treasurer, with a copy to the General Counsel

 

--------------------------------------------------------------------------------


 

Annex 1 to
Guarantee Agreement

 

ASSUMPTION AGREEMENT, dated as of [      ], 201_, made by [              ] (the
“Additional Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) parties to
the Credit Agreement referred to below.  All capitalized terms not defined
herein shall have the meaning ascribed to them in such Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, PHH Corporation (the “Borrower”), the Lenders and the Administrative
Agent have entered into the Credit Agreement, dated as of August 2, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Guarantors have entered
into the Guarantee Agreement, dated as of August 2, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee Agreement”)
in favor of the Administrative Agent for the benefit of the Tranche A Lenders;

 

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Guarantee Agreement.  By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 4.14 of the Guarantee
Agreement, hereby becomes a party to the Guarantee Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder.

 

2.  CHOICE OF LAW.  THIS ASSUMPTION AGREEMENT HAS BEEN EXECUTED AND DELIVERED IN
THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAWS OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO
INTEREST RATES, ANY APPLICABLE LAWS OF THE UNITED STATES.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GUARANTOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------